Execution Version

 

JOINDER, ASSIGNMENT AND SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This JOINDER, ASSIGNMENT AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT (this “Amendment”), dated as of October 14, 2015, is among
SANCHEZ PRODUCTION PARTNERS LP, a Delaware limited partnership (the “Borrower”),
the guarantors party hereto (the “Guarantors”), each of the Lenders party hereto
(including (i) the Exiting Lender (as defined below), which joins this Amendment
solely for purposes of the assignment-related provisions in Sections 3 and 4
hereof, and (ii) each New Lender (as defined below)), and ROYAL BANK OF CANADA,
as administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), and relates to that
certain Third Amended and Restated Credit Agreement, dated as of March 31, 2015
(as amended, restated, modified or supplemented from time to time prior to the
date hereof, the “Existing Credit Agreement”; and as amended hereby, the “Credit
Agreement”), among the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent, and ROYAL BANK OF CANADA, as letter of credit issuer.

 

WHEREAS, the Borrower entered into that certain Purchase and Sale Agreement
between Sanchez Energy Corporation, a Delaware corporation (“SN”), SN Catarina,
LLC, a Delaware limited liability company, and the Borrower on or about
September 25, 2015 (the “Catarina PSA”), pursuant to which the Borrower intends
to acquire from SN indirectly by acquisition of the equity of Catarina
Midstream, LLC, a Delaware limited liability company (“Catarina Midstream”),
certain midstream oil and gas assets located in Dimmit and Webb Counties, Texas,
as more particularly described in the Catarina PSA for approximately
$345,820,250 (such acquisition, the “Catarina Acquisition”);

 

WHEREAS, the Borrower desires to amend the Existing Credit Agreement on the
terms set forth herein;

 

WHEREAS, the Borrower has requested that the Lenders consent to the redemption
for cash by the Borrower of 105,263 common units issued by the Borrower to SN,
subject to the terms and conditions set forth herein;

 

WHEREAS, Section 12.02 of the Existing Credit Agreement provides that the
Borrower and the Lenders may amend the Existing Credit Agreement and the other
Loan Documents for certain purposes; and

 

WHEREAS, in connection with this Amendment, (i) Société Générale (the “Exiting
Lender”) has informed the Borrower and the Administrative Agent that it intends
to assign, all of its Loan Commitment and outstanding Loans and Letters of
Credit participations under the Existing Credit Agreement to other Lenders party
to the Credit Agreement (including certain New Lenders (as defined below) party
to the Credit Agreement after giving effect to this Amendment) such that, after
giving effect to this Amendment, the Exiting Lender shall no longer be a party
to the Credit Agreement, (ii) the Borrower has requested that each of Royal Bank
of Canada, Compass Bank, SunTrust Bank and CIT Bank, N.A. (f/k/a OneWest Bank,
N.A.) (each a “Decreasing Lender” and together with the Exiting Lender, an
“Assigning Lender”), severally and

 

 

 

716937622 14464587

--------------------------------------------------------------------------------

 



not jointly, assign a portion of its respective Loan Commitment and outstanding
Loans and Letters of Credit participations to certain Lenders party to the
Existing Credit Agreement immediately prior to the Amendment Effective Date and
certain New Lenders (as defined below) party to the Credit Agreement after
giving effect to this Amendment, (iii) the Borrower has requested that each of
Capital One, N.A., Comerica Bank, Citibank, N.A., Credit Suisse AG, and ING
Capital LLC (each a “New Lender” and an “Assuming Lender”), severally and not
jointly, join the Credit Agreement as a Lender (with a Commitment Amount as set
forth opposite its name on Annex I attached hereto) and assume a portion of the
respective Loan Commitment and outstanding Loans and Letters of Credit
participations of the Assigning Lenders, such that, after giving effect to all
of the foregoing assignments, assumptions and joinders, the Lenders party to the
Credit Agreement after giving effect to this Amendment (including each
Decreasing Lender and each New Lender) shall have the respective Commitment
Amounts set forth on the Annex I attached hereto and shall hold the
corresponding Loan Commitments and outstanding Loans and Letters of Credit
participations in accordance with such Commitment Amounts and the resulting
Applicable Percentages.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2.Joinder of New Lenders.

(a)Upon the effectiveness of this Amendment and by its execution and delivery
hereof, each New Lender, severally and not jointly, (i) shall be deemed
automatically to have become a party to the Credit Agreement, (ii) shall have
all the rights and obligations of a “Lender” under the Credit Agreement and the
other Loan Documents as if it were a signatory thereto as of the Amendment
Effective Date, and (iii) shall agree, and does hereby agree, to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents to which the Lenders are a party, in each case, as if it were an
original signatory thereto.

(b)Each New Lender, severally and not jointly, (i) represents and warrants that
(1) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (2) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to become a Lender, provide its
respective Commitment Amount and acquire its interest in the Loans and
participation in Letters of Credit outstanding as of the Amendment Effective
Date (after giving effect to this Amendment), (3) from and after the Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Commitment Amount, shall have the
obligations of a Lender thereunder, (4) it has received a copy of the Credit
Agreement as amended and the

 

2

 

716937622 14464587

--------------------------------------------------------------------------------

 



other Loan Documents, together with copies of the most recent financial
statements delivered pursuant to Sections 8.01(a) and 8.01(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment, become a Lender, provide its respective Loan Commitment and acquire
its interest in the Loans and participations in the Letters of Credit
outstanding as of the Amendment Effective Date, on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent (or any Affiliate thereof acting in any capacity), the
Issuer or any other Lender and (5) it has delivered to the Administrative Agent
an Administrative Questionnaire and (ii) agrees that (1) it will, independently
and without reliance on the Administrative Agent (or any Affiliate thereof
acting in any capacity), Issuer, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions under the Credit Agreement and any other Loan
Documents, (2) it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement or any other Loan
Documents are required to be performed by it as a Lender, (3) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to each such Person by the terms thereof,
together with such powers as are reasonably incidental thereto and (4) appoints
and authorizes the Issuer to take such action on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to such Person by the terms thereof, together with such powers as are reasonably
incidental thereto.

Section 3.Assignment, Renewal and Continuation of Existing Loans. Effective as
of the Amendment Effective Date (and subject to the provisions of Section 4
below):

(a)All of the Loans outstanding under the Credit Agreement immediately prior to
the effectiveness of this Amendment shall hereby be restructured, rearranged,
renewed, extended and continued under the Credit Agreement (as amended hereby)
and shall be Loans outstanding under the Credit Agreement (as amended hereby).

(b)In connection herewith, each Assigning Lender, severally and not jointly,
hereby irrevocably sells and assigns, and each Assuming Lender, severally and
not jointly, hereby irrevocably purchases and assumes from each Assigning
Lender, (i) an amount of each of the Assigning Lender’s Loan Commitments and
other rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto such
that each Assuming Lender shall have the respective resulting Commitment Amounts
identified opposite the name of each Assuming Lender on Annex I attached hereto
(and to the Credit Agreement (as amended hereby)) and the corresponding Loan
Commitments and other rights and obligations under the Credit Agreement and the
other Loan Documents (including any Letters of Credit) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right each Assigning Lender (in its capacity as a

 

3

 

716937622 14464587

--------------------------------------------------------------------------------

 



Lender) has against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above.  Such sale and assignment is without recourse to each
Assigning Lender and, except as expressly provided in this Amendment, without
representation or warranty by such Assigning Lender.

(c)Each Assigning Lender and each Assuming Lender, severally and not jointly,
(a) represents and warrants to the Administrative Agent, the Issuer, each other
Assigning Lender, and each other Assuming Lender that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any Guarantor, any
Subsidiary of the Borrower or any Affiliate of the Borrower or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any Guarantor, any Subsidiary of the Borrower or any Affiliate
of the Borrower or any other Person of any of their respective obligations under
any Loan Document.

(d)Each Assigning Lender, severally and not jointly, further (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any Guarantor or any Subsidiary of the
Borrower or the performance or observance by the Borrower, any Guarantor or any
Subsidiary of the Borrower of any of its obligations under the Loan Documents,
or any other instrument or document furnished pursuant thereto.

(e)The assignments of Loan Commitments, Commitment Amounts, Loans and
participations in Letters of Credit implemented pursuant to this Amendment are
in lieu of the execution and delivery of an Assignment and Acceptance otherwise
required by Section 12.04(b) of the Credit Agreement and the requirements of
Section 12.04(b) (including the payment of any assignment fee) are hereby waived
with respect to such assignments.

 

4

 

716937622 14464587

--------------------------------------------------------------------------------

 



 

Section 4.Stipulation Regarding Execution by Exiting Lender.  Each party hereto
hereby acknowledges and agrees that (a) the Exiting Lender has executed and
delivered this Amendment for purposes of Section 3 hereof and not otherwise, (b)
after giving effect to the assignment by the Exiting Lender to each Assuming
Lender, and the purchase by such Assuming Lenders pursuant to Section 3 hereof,
the Assuming Lenders, the Decreasing Lenders and the other Lenders that continue
as Lenders under the Credit Agreement constitute all of the Lenders for purposes
of approving the amendments and consent to the Existing Credit Agreement that
are implemented by this Amendment and (c) to the extent necessary to implement
the amendments, the consent, the assignment by the Exiting Lender to the
Assuming Lenders, and the purchase by such Assuming Lenders from the Exiting
Lender (and the Decreasing Lenders) pursuant to Section 3 hereof, shall be
deemed to have occurred immediately prior to the effectiveness of the amendments
implemented pursuant to Section 5 hereof, the establishment of the Borrowing
Base and the Elected Commitment Amount pursuant to Section 6 hereof and the
consent implemented pursuant to Section 7 hereof.

Section 5.Amendments to the Credit Agreement.  Effective as of the Amendment
Effective Date (as defined below), the Existing Credit Agreement (including
Annex I, Schedule 7.14 and Schedule 7.22 thereto) is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the underlined text (indicated textually in
the same manner as the following example: underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

Section 6.Borrowing Base and Elected Commitment Amount.  Upon the Amendment
Effective Date, (a) the Borrowing Base shall be $200,000,000 in accordance with
Section 2.07 of the Credit Agreement until otherwise redetermined in accordance
with the Credit Agreement and the Elected Commitment Amount shall be
$200,000,000 in accordance with Section 2.06(c) of the Credit Agreement until
increased or reduced in accordance with Section 2.06.

Section 7.Consent to Redemption of Common Units.  Notwithstanding the provisions
of Section 9.04 of the Credit Agreement (which, among other things, prohibits
the Borrower from redeeming its Equity Interests for cash) or any other
provision of the Credit Agreement or any other Loan Document, each of the
Lenders party to the Credit Agreement after giving effect to this Amendment
(including each Decreasing Lender and each New Lender) hereby consents to the
Borrower’s redemption for cash, concurrently with (but in any event within 5
days following) the effectiveness of this Amendment, of 105,263 common units
issued by the Borrower to SN, the market value of which was equal to
approximately $500,000 at the close of business on September 11, 2015, provided
that the Borrower shall not use the proceeds of Loans for such redemption.

Section 8.Ratification.  Except as expressly amended, modified or waived herein,
each of the Borrower and the Guarantors hereby ratifies and confirms all of the
Obligations under the Credit Agreement and the other Loan Documents to which it
is a party, and all references to the Credit Agreement, the Mortgages and the
Notes in any of the Loan Documents shall be deemed to be references to the
Credit Agreement, the Mortgages and the Notes as amended, modified or waived
hereby and by the instruments and documents delivered pursuant to Section 9.

 

5

 

716937622 14464587

--------------------------------------------------------------------------------

 



 

Section 9.Effectiveness.  This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the following conditions is
satisfied:

(a)the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Collateral Agent, the Borrower, the
Guarantors (including Catarina Midstream) and all Lenders (provided that the
Exiting Lender shall be deemed to have joined this Amendment solely for purposes
of the provisions of Section 3 and 4 hereof).

(b)the Administrative Agent shall have received: (A) reasonably satisfactory
evidence that, upon the consummation of the Catarina Acquisition, the Borrower
has (or contemporaneously with the Amendment Effective Date, shall have)
acquired, pursuant to the Catarina PSA, title to the Midstream Properties
described therein, free of any Liens other than Excepted Liens and Liens in
favor of the Collateral Agent; (B) a certificate of a Responsible Officer of the
General Partner (1) certifying that, upon the consummation of the Catarina
Acquisition, the Borrower has (or will have) consummated the acquisition
contemplated by the Catarina PSA substantially in accordance with its terms and
all conditions to the obligations of the parties set forth in the Catarina PSA
(other than the payment of the purchase price thereunder) shall have been
satisfied or waived, and no provision thereof shall have been waived, amended,
supplemented or otherwise modified to the extent such waiver, amendment,
supplement or other modification would reasonably be expected to adversely
affect the Lenders (except as otherwise agreed by the Lenders), (2) certifying
that the Midstream Properties described in the Catarina PSA have been (or are to
be) acquired pursuant to the Catarina PSA, (3) certifying as to the final
purchase price paid (or to be paid) under the Catarina PSA after giving effect
to all adjustments as of the closing date for such acquisition, and specifying,
by category, the amount of such adjustment, and (4) certifying that attached
thereto is a true and complete executed copy of the Catarina PSA pursuant to
which the Borrower has acquired (or will acquire) such Midstream Properties,
together with true and complete copies of the Catarina Gathering Agreement, the
memorandum included as Exhibit E to the Catarina PSA; and (C) duly executed
releases and/or terminations of any financing statements or mortgages
specifically referencing and burdening such Midstream Properties.

(c)the Administrative Agent shall have received title opinions or acceptable
title information covering (i) a minimum of 80% of the present worth of the
Borrower’s proved petroleum reserves included in calculating the RBL Component
and (ii) the material Midstream Properties acquired (directly or indirectly) by
the Borrower in connection with the Catarina Acquisition.

(d)the Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of (i) a joinder from Catarina Midstream to the Guarantee Agreement,
(ii) a joinder from Catarina Midstream to the Pledge and Security Agreement,
(iii) a supplement from the Borrower to the Pledge and Security Agreement (with
respect to its Equity Interests in Catarina Midstream) and (iv) a

 

6

 

716937622 14464587

--------------------------------------------------------------------------------

 



Mortgage executed by Catarina Midstream with respect to the Midstream Properties
acquired in the Catarina Acquisition (together with this Amendment,
collectively, the “Amendment Documents”).  In connection with the execution and
delivery of the Amendment Documents, (i) the Administrative Agent shall be
reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens) on the material Midstream
Properties acquired in the Catarina Acquisition and (ii) if the Borrower’s
Equity Interests in Catarina Midstream are certificated, the Collateral Agent
shall have received original stock or membership interest certificates
evidencing all of the issued and outstanding Equity Interests of Catarina
Midstream, together with the appropriate undated stock powers, or other
equivalent instruments of transfer reasonably acceptable to the Collateral
Agent, for each certificate duly executed in blank by the registered owner
thereof.

(e)the Administrative Agent shall have received a certificate of the General
Partner of the Borrower and of each Guarantor setting forth (i) resolutions of
the board of directors or other managing body of the General Partner or such
Guarantor with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Amendment Documents to which it is a party and to enter
into the transactions contemplated in those documents, (ii) the individuals who
are authorized to sign the Amendment Documents to which the Borrower (acting
through the General Partner) or such Guarantor is a party, (iii) specimen
signatures of such authorized individuals, and (iv) the articles or certificate
of incorporation or formation and bylaws, operating agreement or partnership
agreement, as applicable, of the Borrower, its General Partner and each
Guarantor, in each case, certified as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(f)the Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
the Borrower, the General Partner and Catarina Midstream.

(g)the Administrative Agent shall have received an opinion of Andrews Kurth LLP,
special New York counsel to the Borrower and special Texas local counsel to the
Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent, as to such matters incident to the Amendment Documents as
the Administrative Agent may reasonably request.

(h)the Administrative Agent shall have received evidence reasonably satisfactory
to it that the Borrower has received minimum gross equity proceeds of an equity
offering in connection with the Catarina Acquisition of at least $250,000,000.

(i)the Administrative Agent shall have received a consent and acknowledgment
agreement from Sanchez Energy Corporation, as producer, in favor of the
Administrative Agent with respect to the Catarina Gathering

 

7

 

716937622 14464587

--------------------------------------------------------------------------------

 



Agreement concerning the Administrative Agent’s security interest therein,
provision for notices concerning the Catarina Gathering Agreement (including any
defaults or potential defaults by Borrower), the exercise of remedies by the
Administrative Agent with respect thereto and such other matters as may
reasonably be required by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent.

(j)the Administrative Agent shall have received reasonable satisfactory
financial statements of the Borrower and its Consolidated Subsidiaries for the
fiscal quarter ended March 31, 2015, and, if then required to be delivered under
the Existing Credit Agreement, for the fiscal quarter ended June 30, 2015.

(k)the Administrative Agent shall be reasonably satisfied that the Swap
Transactions of the Borrower and each of its Subsidiaries set forth on
Schedule 7.22 to the Credit Agreement shall be a true and complete list of all
Swap Agreements and Swap Transactions of the Borrower and each of its
Subsidiaries as of the Amendment Effective Date (which Schedule 7.22 to the
Credit Agreement shall include those Swap Transactions set forth on
Schedule 6.01(q) and Schedule 7.22 to the Existing Credit Agreement for which
settlement or performance has not occurred as of the Amendment Effective Date).

(l)the Borrower and each Guarantor shall have confirmed and acknowledged to the
Administrative Agent and the Lenders, and by its execution and delivery of this
Agreement the Borrower and each Guarantor do hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment and each other Amendment Document has been duly
authorized by all requisite limited partnership or limited liability company
action, as applicable, on the part of the Borrower or such Guarantor, as
applicable; (ii) the Credit Agreement and each other Loan Document to which it
is a party constitute valid and legally binding agreements enforceable against
the Borrower or such Guarantor, as applicable, in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity and (iii) no Default or Event of Default exists
under the Credit Agreement or any of the other Loan Documents after giving
effect to this Amendment.

(m)the Borrower shall have paid all agreed fees to the extent due and payable in
connection with this Amendment and paid or reimbursed the Administrative Agent
for all its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation and execution and delivery of this Amendment
(including the reasonable fees, disbursements and other charges of Mayer
Brown LLP), in each case, to the extent provided in Section 12.03 of the Credit
Agreement.



 

8

 

716937622 14464587

--------------------------------------------------------------------------------

 



For purposes of determining compliance with the conditions specified in
Section 9, each Lender shall be deemed to have consented to, approved or
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received written notice from such
Lender prior to the Amendment Effective Date specifying its objection thereto.

Section 10.Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.Miscellaneous. 

(a)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended or otherwise modified by this
Amendment.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement.

(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any default of the
Borrower  or any Guarantor or any right, power or remedy of the Administrative
Agent or the Lenders under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(c)Each of the Borrower and each Guarantor represents and warrants that as of
the date hereof (i) it has the limited partnership or limited liability company
power and authority to execute, deliver and perform the terms and provisions of
this Amendment and the other Amendment Documents to which it is a party, has
taken all necessary limited partnership or limited liability company action to
authorize the execution, delivery and performance of this Amendment and the
other Amendment Documents to which it is a party and the execution, delivery and
performance of this Amendment and the other Amendment Documents to which it is a
party does not and will not contravene the terms of the Borrower’s or such
Guarantor’s, as applicable, organizational documents; (ii) it has duly executed
and delivered this Amendment and this Amendment constitutes the legal, valid and
binding obligation of the Borrower or such Guarantor enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law); (iii) no Default or Event of Default has
occurred and is continuing; and (iv) no action, suit, investigation or other
proceeding is pending or threatened before any arbitrator or Governmental
Authority seeking to restrain,

 

9

 

716937622 14464587

--------------------------------------------------------------------------------

 



enjoin or prohibit or declare illegal, or seeking damages from the Borrower in
connection with this Amendment or the Catarina Acquisition or which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 12.Severability.  Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid.

Section 13.Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, the Collateral Agent, the
Lenders, the Issuer, the Borrower and each Guarantor and their respective
successors and assigns.

Section 14.Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronically by .pdf shall be effective as delivery
of a manually executed counterpart of this Amendment.

Section 15.Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment or any other Loan Document.

Section 16.Integration.  This Amendment represents the final agreement of the
Borrower, each Guarantor, the Collateral Agent, the Administrative Agent, the
Issuer, and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any
Guarantor, the Administrative Agent, the Collateral Agent, the Issuer, nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein.

[Signature Pages Follow]

 

 



 

10

 

716937622 14464587

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

 

 

 

SANCHEZ PRODUCTION PARTNERS LP,
as Borrower

 

 

 

By:

SANCHEZ PRODUCTION PARTNERS
GP LLC,
its general partner

 

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:  Charles C. Ward

 

Title:    Chief Financial Officer

 

 

 

 

 

CEP MID-CONTINENT LLC,
as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:  Charles C. Ward

 

Title:    Chief Financial Officer

 

 

 

 

NORTHEAST SHELF ENERGY, L.L.C.,
as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:  Charles C. Ward

 

Title:    Chief Financial Officer

 

 

 

 

 

MID-CONTINENT OILFIELD SUPPLY, L.L.C.,
as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:  Charles C. Ward

 

Title:    Chief Financial Officer

 

 





 

S - 1



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

SEP HOLDINGS IV, LLC,
as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:  Charles C. Ward

 

Title:    Chief Financial Officer

 

 

 

 

 

CATARINA MIDSTREAM, LLC,
as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:  Charles C. Ward

 

Title:    Chief Financial Officer

 

 

 



 

S - 2



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name:  Yvonne Brazier

 

Title:    Manager, Agency

 

 

 

 

 

ROYAL BANK OF CANADA,
as a Lender and the Issuer

 

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:  Mark Lumpkin, Jr.

 

Title:    Authorized Signatory

 

 

 

 



 

S - 3



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

CIT BANK, N.A. (f/k/a OneWest Bank, N.A.),
as a Lender

 

 

 

 

 

 

By:

/s/ Zachary Holly

 

Name:  Zachary Holly

 

Title:    Vice President

 

 

 

 



 

S - 4



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

COMPASS BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Umar Hassan

 

Name:  Umar Hassan

 

Title:    Senior Vice President

 

 

 

 



 

S - 5

716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

SUNTRUST BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:  Chulley Bogle

 

Title:    Vice President

 

 

 



 

S - 6



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

By:

/s/ Nancy Mak

 

Name: Nancy Mak 

 

Title:    Senior Vice President

 

 

 



 

S - 7



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

CITIBANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Phil Ballard

 

Name:  Phil Ballard

 

Title:    Vice President

 

 

 



 

S - 8



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

COMERICA BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Jeff Treadway

 

Name:  Jeff Treadway

 

Title:    Senior Vice President

 

 

 



 

S - 9



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:  Nupur Kumar

 

Title:    Authorized Signatory

 

 

 

 

 

 

By:

/s/ Jayant Rao

 

Name:  Jayant Rao

 

Title:    Authorized Signatory

 

 

 



 

S - 10



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

ING CAPITAL LLC,
as a Lender

 

 

 

 

 

 

By:

/s/ Josh Strong

 

Name: Josh Strong 

 

Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name: Charles Hall 

 

Title:    Managing Director

 

 



 

S - 11



716937622 14464587

--------------------------------------------------------------------------------

 



 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,
as Exiting Lender

 

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:  Elena Robciuc

 

Title:   Managing Director 

 

 

 



 

S - 12



716937622 14464587

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Marked Version of Credit Agreement

 

(See Attached)

 





716937622 14464587

--------------------------------------------------------------------------------

 

 

Annex I

 

Updated Commitment Schedule

 

 

 

 

 

 

 

 

NAME OF LENDER

 

APPLICABLE
PERCENTAGE

 

COMMITMENT AMOUNT

 

 

 

 

 

Royal Bank of Canada

 


14.00000000% 

 

$
28,000,000.00 

Compass Bank

 


12.50000000% 

 

$
25,000,000.00 

SunTrust Bank

 


12.50000000% 

 

$
25,000,000.00 

Capital One, N.A.

 


12.50000000% 

 

$
25,000,000.00 

Comerica Bank

 


12.50000000% 

 

$
25,000,000.00 

Citibank, N.A.

 


9.00000000% 

 

$
18,000,000.00 

Credit Suisse AG

 


9.00000000% 

 

$
18,000,000.00 

ING Capital LLC

 


9.00000000% 

 

$
18,000,000.00 

CIT Bank, N.A.

 


9.00000000% 

 

$
18,000,000.00 

TOTAL

 


100.00000000% 

 

$
200,000,000.00 

 

 



716937622 14464587

--------------------------------------------------------------------------------

 

Execution VersionExhibit A
to Second Amendment

 

 

 

$500,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 31, 2015

among

SANCHEZ PRODUCTION PARTNERS LP

as Borrower,

ROYAL BANK OF CANADA

as Administrative Agent and Collateral Agent,

SOCIÉTÉ GÉNÉRALE

As Syndication Agent

COMPASS BANK and SUNTRUST BANK

As Co-Syndication Agents,

CAPITAL ONE, N.A. and COMERICA BANK

As Co-Documentation Agents,  

RBC CAPITAL MARKETS and SG AMERICAS SECURITIES, LLC

as JointSole Lead ArrangersArranger and Joint BookrunnersBookrunner,

and

THE LENDERS PARTY HERETO

 

 



715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

2

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Terms Generally

2932

Section 1.04

Accounting Terms and Determinations; GAAP

2933

ARTICLE II.

THE CREDITS

2933

Section 2.01

Loan Commitments

2933

Section 2.02

Loans and Borrowings

3033

Section 2.03

Requests for Borrowings

3134

Section 2.04

Interest Elections

3135

Section 2.05

Funding of Borrowing

3236

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amount 33 or Elected
Commitment Amount

37

Section 2.07

Borrowing Base

3439

Section 2.08

Letters of Credit

3744

Section 2.09

Intentionally Omitted

4148

Section 2.10

Defaulting Lenders or Impacted Lenders

4148

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

4451

Section 3.01

Repayment of Loans

4451

Section 3.02

Interest

4551

Section 3.03

Prepayments

4653

Section 3.04

Fees

4855

ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

4955

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

4955

Section 4.02

Presumption of Payment by the Borrower

5057

ARTICLE V.

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

5057

Section 5.01

Increased Costs

5057

Section 5.02

Break Funding Payments

5158

Section 5.03

Taxes

5259

Section 5.04

Designation of Different Lending Office

5461

 

 

 

 

-i-

 

715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

Section 5.05

Illegality

5461

Section 5.06

Replacement of a Lender

5561

ARTICLE VI.

CONDITIONS PRECEDENT

5663

Section 6.01

Closing Date

5663

Section 6.02

Each Credit Event

5966

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

6067

Section 7.01

Organization; Powers

6067

Section 7.02

Authority; Enforceability

6067

Section 7.03

Approvals; No Conflicts

6067

Section 7.04

Financial Statements

6167

Section 7.05

Litigation

6168

Section 7.06

Environmental Matters

6168

Section 7.07

Compliance with the Laws and Agreements

6269

Section 7.08

Investment Company Act

6269

Section 7.09

Taxes

6269

Section 7.10

ERISA

6370

Section 7.11

Disclosure; No Material Misstatements

6470

Section 7.12

Insurance

6471

Section 7.13

Restriction on Liens

6471

Section 7.14

Subsidiaries

6471

Section 7.15

Location of Business and Offices

6571

Section 7.16

Properties; Titles; Etc.

65 71

Section 7.17

Title

6673

Section 7.18

Security Instruments

6773

Section 7.19

Maintenance of Properties

6774

Section 7.20

Gas Imbalances; Prepayments

6874

Section 7.21

Marketing of Production

6875

Section 7.22

Swap Transactions

6875

Section 7.23

Use of Loans and Letters of Credit

6875

Section 7.24

Solvency

6975

Section 7.25

Patriot Act; OFAC; Sanctions

6976

 

 

 

 

-ii-

 

715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

Section 7.26

Seniority Designation

7076

ARTICLE VIII.

AFFIRMATIVE COVENANTS

7077

Section 8.01

Financial Statements; Ratings Change; Other Information

7077

Section 8.02

Notices of Material Events

7380

Section 8.03

Existence; Conduct of Business

7481

Section 8.04

Payment of Obligations

7481

Section 8.05

Performance of Obligations Under Loan Documents

7481

Section 8.06

Operation and Maintenance of Properties

7481

Section 8.07

Insurance

7582

Section 8.08

Books and Records; Inspection Rights

7582

Section 8.09

Compliance with Laws

7582

Section 8.10

Environmental Matters

7583

Section 8.11

Further Assurances

7683

Section 8.12

Title Information

7784

Section 8.13

Additional Collateral; Additional Guarantors

7785

Section 8.14

ERISA Compliance

7987

Section 8.15

[Intentionally Omitted]

7987

Section 8.16

Title

7987

Section 8.17

Keepwell

8087

Section 8.18

Additional Covenants Upon Issuance of Unsecured Notes

8088

ARTICLE IX.

NEGATIVE COVENANTS

8188

Section 9.01

Financial Covenants

8189

Section 9.02

Debt

8189

Section 9.03

Liens

8391

Section 9.04

Dividends, Distributions and Redemptions

8391

Section 9.05

Investments, Loans and Advances

8492

Section 9.06

Nature of Business

8593

Section 9.07

Limitation on Leases

8593

Section 9.08

Proceeds of Notes

8593

Section 9.09

ERISA Compliance

8593

Section 9.10

Sale or Discount of Receivables

8694

 

 

 

 

-iii-

 

715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

Section 9.11

Mergers; Etc

8694

Section 9.12

Sale of Properties

8694

Section 9.13

Transactions with Affiliates

8795

Section 9.14

Subsidiaries

8896

Section 9.15

Negative Pledge Agreements; Dividend Restrictions

8896

Section 9.16

Gas Imbalances, Take-or-Pay or Other Prepayments

8896

Section 9.17

Swap Transactions

8897

Section 9.18

Tax Status as Partnership; Operating Agreements 90; Material Contracts

98

Section 9.19

Acquisition Properties

9099

Section 9.20

Accounting Changes

9199

Section 9.21

Prepayment of Permitted Unsecured Notes; Payment on Subordinated Note;
Amendments to Debt Documents

9199

Section 9.22

Marketing Activities

92100

ARTICLE X.

EVENTS OF DEFAULT; REMEDIES

92100

Section 10.01

Events of Default

92100

Section 10.02

Remedies

94102

Section 10.03

Disposition of Proceeds

95103

ARTICLE XI.

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

96104

Section 11.01

Appointment; Powers

96104

Section 11.02

Duties and Obligations of Administrative Agent and Collateral Agent

96104

Section 11.03

Action by Agent

97105

Section 11.04

Reliance by Agent

97105

Section 11.05

Subagents

98106

Section 11.06

Resignation or Removal of Agents

98106

Section 11.07

Agents and Lenders

98106

Section 11.08

No Reliance

98106

Section 11.09

Administrative Agent and Collateral Agent May File Proofs of Claim

99107

Section 11.10

Authority of Administrative Agent and Collateral Agent to Release Collateral and
Liens

100108

 

 

 

 

-iv-

 

715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

Section 11.11

The Arranger, etc.

100108

ARTICLE XII.

MISCELLANEOUS

100108

Section 12.01

Notices

100108

Section 12.02

Waivers; Amendments

102109

Section 12.03

Expenses; Indemnity; Damage Waiver

103111

Section 12.04

Successors and Assigns

105113

Section 12.05

Survival; Revival; Reinstatement

109116

Section 12.06

Counterparts; Integration; Effectiveness

109117

Section 12.07

Severability

110118

Section 12.08

Right of Setoff

110118

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

110118

Section 12.10

Headings

111119

Section 12.11

Confidentiality

111119

Section 12.12

Maximum Interest

112120

Section 12.13

EXCULPATION PROVISIONS

113121

Section 12.14

Collateral Matters; Swap Agreements

113121

Section 12.15

No Third Party Beneficiaries

114121

Section 12.16

USA Patriot Act Notice

114122

Section 12.17

Amendment and Restatement

114122

Section 12.18

No General Partner’s Liability for Revolving Facility.

115 122

 

 



 

 

 

 

-v-

 

715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

Annex I

List of Maximum CreditElected Commitment Amount; Commitment Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Compliance Certificate

Exhibit C

Security Instruments

Exhibit D

Form of Assignment and Assumption

Exhibit E

Form of Borrowing Request

Exhibit F

Form of Interest Election Request

Exhibit G

Form of Commitment Increase Agreement

Exhibit H

Form of Additional Lender Agreement

Exhibit GI

Form of Notice of Letter of Credit Request

 

 

Schedule 6.01(q)

Minimum Hedges

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.11

Material Debt and Other Obligations

Schedule 7.14

Subsidiaries

Schedule 7.20

Gas Imbalances

Schedule 7.21

Marketing Contracts

Schedule 7.22

Swap Agreements; Swap Transactions

 

 



 

 

 

 

-vi-

 

715347206 14464587716874472 14464587

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 31, 2015, is by and among Sanchez Production Partners LP, a limited
partnership duly formed and existing under the laws of the State of Delaware
(the “Borrower”), each of the Lenders from time to time party hereto, Royal Bank
of Canada (in its individual capacity, “Royal Bank of Canada”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as collateral agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Collateral Agent”), RBC Capital Markets and SG Americas
Securities, LLC, as jointsole lead arrangersarranger and joint
bookrunnersbookrunner.

 

RECITALS

 

WHEREAS, the Borrower, Société Générale, as administrative agent, and certain
lenders, arewere parties to that certain Second Amended and Restated Credit
Agreement dated as of May 30, 2013 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”) whereby the lenders therein extended credit to the Borrower
in the form of loans and letters of credit; and

 

WHEREAS, the Borrower has entered into a certain Purchase and Sale Agreement
dated as of March 31, 2015 (the “Palmetto PSA”), by and among SEP III Holdings,
LLC, a Delaware limited liability company, as seller (“Palmetto Seller”), SEP
Holdings IV, LLC, a Delaware limited liability company and a Guarantor under
this Agreement, as buyer (“Palmetto Buyer”), and Borrower, pursuant to which
Palmetto Buyer will acquire certain wellbores producing from the Eagle Ford
Shale formation in Gonzales County, Texas, and more particularly described in
the Palmetto PSA (such acquisition, the “Palmetto Acquisition”); and

 

WHEREAS, pursuant to the terms of that certain Assignment of Secured
Indebtedness and Authorization to Assign Liens dated as of March 31, 2015, by
and among the Borrower, the Existing Lenders, the Existing Agent, the Lenders,
the Agent and the other parties thereto (the “Assignment Agreement”), the
Existing Lenders have sold and assigned, and the Lenders have purchased and
assumed, all of the outstanding loans and credit extensions outstanding under
the Existing Agreement, together with the benefit of all of the related security
documents and liens, as more particularly set forth therein; and

 

WHEREAS, the Borrower entered into a certain Purchase and Sale Agreement dated
as of March 31, 2015 (the “Palmetto PSA”), by and among SEP III Holdings, LLC, a
Delaware limited liability company, as seller (“Palmetto Seller”), SEP Holdings
IV, LLC, a Delaware limited liability company and a Guarantor under this
Agreement, as buyer (“Palmetto Buyer”), and Borrower, pursuant to which Palmetto
Buyer acquired certain wellbores producing from the Eagle Ford Shale formation
in Gonzales County, Texas, and more particularly described in the Palmetto PSA
(such acquisition, the “Palmetto Acquisition”); and

 

WHEREAS, the Borrower has entered into a certain Purchase and Sale Agreement
between Sanchez Energy Corporation, a Delaware corporation (“SN”), SN Catarina,
LLC, a Delaware limited liability company (“SN Catarina”), and Borrower dated as
of [_________], 

Third Amended and Restated Credit Agreement – Page 1

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

2015 (the “Catarina PSA”), pursuant to which the Borrower intends to acquire
from SN, indirectly by acquisition of the equity of Catarina Midstream, LLC, a
Delaware limited liability company, certain midstream oil and gas assets located
in Dimmit and Webb Counties, Texas, as more particularly described in the
Catarina PSA for approximately $[320,000,000] (such acquisition, the “Catarina
Acquisition”); and

 

WHEREAS, the parties hereto desire to enter into this Agreement, which shall
amend and restate and otherwise supersede the Existing Credit Agreement and
provideprovides that the Lenders may continue to extend credit to the Borrower
as provided in this Agreement; and

 

WHEREAS, the Borrower has requested that the Lenders provide Loan Commitments
(to include availability for Loans and Letters of Credit), pursuant to which
Loans will be made from time to time prior to the Termination Date (including
credit the proceeds of which, together with other consideration, will bewere
used to consummate the Palmetto Acquisition), and Letter of Credit Commitments,
pursuant to which Letters of Credit will be issued from time to time prior to
the Termination Date; and

 

WHEREAS, the Lenders and the Issuer are willing, on the terms and subject to the
conditions hereinafter set forth, to extend the Loan Commitments and make Loans
to the Borrower and issue (or participate in) Letters of Credit;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the Borrower, the Administrative Agent, the Collateral Agent, the
Issuer and the Lenders agree to amend and restate in their entirety the Existing
Credit Agreement and hereto agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.

 

Section 1.02Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Administrative Agent, the
Issuer, the Lenders, and any Swap Counterparty, (b) is superior to all Liens or
rights of any other Person in the Property encumbered thereby, other than
Excepted Liens, (c) secures the Obligations, and (d) is perfected and
enforceable, subject to general principles of equity and the rights of debtors
under applicable Debtor Relief Laws. 



Third Amended and Restated Credit Agreement – Page 2

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Act” has the meaning assigned to such term in Section 12.16.

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c).

 

“Additional Lender Agreement” has the meaning assigned to such term in Section
2.06(c).

 

“Adjusted EBITDA” means, for any period, the sum of Consolidated Net Income for
such period plus (minus) the following expenses or charges to the extent
deducted from Consolidated Net Income in such period: Interest Expense,
depreciation, depletion, amortization, exploration expenses, write off of
deferred financing fees, impairment of long-lived assets, (gain) loss on sale of
assets, (gain) loss from equity investment, accretion of asset retirement
obligation, unrealized (gain) loss on oil, natural gas and natural gas liquids
derivatives and realized (gain) loss on cancelled oil, natural gas and natural
gas liquids derivatives, and other similar charges; provided, however, that if
the Borrower or any Consolidated Subsidiary shall acquire or dispose of (whether
in one or a series of related transactions) any Oil and Gas Property during such
period having an aggregate fair market value in excess of $5,000,000 or any
Midstream Properties having, individually or in the aggregate, a Midstream
Attributed Value in excess of five percent (5%) of the then effective Midstream
Component since the last recalculation pursuant to Section 2.07(h)(i), then
Adjusted EBITDA shall be calculated after giving pro forma effect to such
acquisition or disposition, as if such acquisition or disposition had occurred
on the first day of such period.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means any advance hereunder of monies by a Lender to the Borrower as
part of a Borrowing and refers to an ABR Loan or a Eurodollar Loan.

 

“Affected Lender” has the meaning assigned to such term in Section 5.06.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means each of the Administrative Agent, the Collateral Agent, any
personPerson identified as a “Co-Syndication Agent,” any Person identified as a
“Co-Documentation Agent” or any combination of them as the context requires and
also includes any Person identified as “Lead Arranger” or “Bookrunner.”



Third Amended and Restated Credit Agreement – Page 3

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Aggregate Maximum Credit Amount”  at any time shall equal the sum of the
Maximum Credit Amounts,means $500,000,000, as the same may be reduced or
terminated pursuant to Section 2.06, or otherwise modified in accordance with
this Agreement.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented orrestated, amended and
restated, supplemented or otherwise modified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that in no event
shall the Alternate Base Rate be less than 0% per annum.  Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective day of such change in the Base Rate, the Federal Funds Effective
Rate and the Adjusted LIBO Rate, respectively.

 

“Applicable Margin” means, for any day and with respect to (a) all Loans
maintained as Eurodollar Loans or ABR Loans or (b) Commitment Fee Rate, the
applicable percentage set forth below corresponding to the Borrowing Base
Utilization Percentage:

 

 

 

 

 

Borrowing Base

Utilization

Percentage

Eurodollar Loan

ABR Loan

Commitment

Fee Rate

> 90%

2.75%

1.75%

0.500%

> 75% < 90%

2.50%

1.50%

0.500%

> 50% < 75%

2.25%

1.25%

0.500%1

> 25% < 50%

2.00%

1.00%

0.375%

< 25%

1.75%

0.75%

0.375%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 2.07,
then the “Applicable Margin” shall mean the rate per annum set forth on the grid
when the Borrowing Base Utilization Percentage is at its highest level.  If for
any reason, based upon incorrect or inaccurate information provided to the
Administrative Agent or the Lenders by the Borrower, it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively, and the Borrower
shall pay to the Administrative Agent, for the benefit of the Lenders, promptly
on demand therefor, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.

 

--------------------------------------------------------------------------------

1 Per term sheet.



Third Amended and Restated Credit Agreement – Page 4

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum CreditElected Commitment Amount represented
by such Lender’s Maximum CreditCommitment Amount at such time.  The initial
Applicable Percentages of the Lenders are set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating is A by S&P or A2
by Moody’s (or their equivalent) or higher, and (c) any other Person approved by
the Administrative Agent in its sole and absolute discretion.

 

“Approved Engineer” means Netherland, Sewell and Associates, Inc., Ryder Scott
Company, L.P. or any other independent petroleum engineer satisfactory to the
Administrative Agent in its sole and absolute discretion.

 

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

 

“Arranger” means, RBC Capital Markets in its capacity as jointsole lead arranger
and joint bookrunner hereunder.

 

“Assignment Agreement” has the meaning ascribed thereto in the third
recitalRecitals.  

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

 

“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:

 

(a)the sum of (i) all cash and Cash Equivalents of the Borrower on hand at the
end of such fiscal quarter; and (ii) all additional cash and Cash Equivalents of
the Borrower on hand on the date of determination of Available Cash with respect
to such fiscal quarter resulting from working capital borrowings made prior to
the end of such fiscal quarter, less

 

(b)the amount of any cash reserves established by the board of directors  or
equivalent governing body of the General Partner for the Borrower to (i) provide
for the proper conduct of the business of the Borrower (including reserves for
future maintenance capital expenditures including drilling and for anticipated
future credit needs of the Borrower), (ii) comply with Governmental Requirements
or any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Borrower or a Consolidated Subsidiary is a
party or by which it is bound or its assets are subject or (iii) provide funds
for distributions with respect to any one or more of the next four fiscal
quarters.



Third Amended and Restated Credit Agreement – Page 5

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York or such other office as the
Administrative Agent shall designate in writing, as its base rate for dollars
loaned in the United States.  The Base Rate is not necessarily intended to be
the lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans made or continued on the same date and, with respect to
Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” means an amount equal to the amount determined in accordance
with Section 2.07, as the same may be redetermined or adjusted from time to time
pursuant to Section 2.07,  Section 8.12(c) or Section 9.12(d), or otherwise
redetermined or adjusted in accordance with this Agreementsum of the RBL
Component and the Midstream Component.

 

“Borrowing Base Deficiency” means the aggregate outstanding amount, if any, by
which the  Revolving Credit Exposure exceeds the lesser of the (a) Borrowing
Base and (b) the Aggregate Maximum Credit AmountLoan Limit.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Revolving Credit
Exposure on such day, and the denominator of which is the lesser of the Elected
Commitment Amount and the Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for a Eurodollar Loan or a notice by the Borrower with respect
to any such Borrowing or continuation, payment, prepayment, or Interest Period,
any day which is also a day on which dealings in dollar deposits are carried out
in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateral Account” has the meaning assigned to such term in Section
2.08(j).

 

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent.



Third Amended and Restated Credit Agreement – Page 6

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Cash Equivalent” means, at any time:

 

(a)any direct obligation of (or unconditionally guaranteed by) the United States
or a State thereof (or any agency or political subdivision thereof, to the
extent such obligations are supported by the full faith and credit of the United
States or a State thereof) maturing not more than one year after such time;

 

(b)commercial paper maturing not more than 270 days from the date of issue, that
is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia, and rated A1 or higher by S&P or P1 or higher by Moody’s or (ii) any
Lender (or its holding company);

 

(c)any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, that is issued by (i) any bank or
trust company organized under the laws of the United States (or any State
thereof), and that has (A) a short term deposit rating of A2 or higher from
Moody’s or A or higher from S&P and (B) a combined capital and surplus greater
than $500,000,000, or (ii) any Lender;

 

(d)shares of money market mutual or similar funds which invest primarily in
assets satisfying the requirements of clauses (a) through (c) of this
definition; or

 

(e)money market funds that (i) purport to comply generally with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s or carrying an equivalent rating by
a national recognized rating agency, and (iii) have portfolio assets of at least
$5,000,000,000.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000 in the aggregate for any
calendar year.

 

“Catarina Gathering Agreement” shall mean that certain Firm Gathering and
Processing Agreement dated as of [____________], between SN Catarina, LLC, as
producer, and Catarina Midstream, LLC, as gatherer, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Catarina Minimum Quantity” shall mean 142,000 mcf per day multiplied by the
number of days in the applicable quarter.

 

“Catarina PSA” has the meaning assigned to such term in the Recitals.

 

“Change in Control” means any one or more of the following events shall
occur:  (a) the General Partner shall cease to be the sole general partner of
the Borrower, or (b) the Permitted Holders shall, collectively, shall cease to
own, directly or indirectly, more than 50% of the Equity Interests of the
General Partner or shall cease to Control, directly or indirectly, the General
Partner.

 

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change in any law, rule, treaty or
regulation or in the interpretation

Third Amended and Restated Credit Agreement – Page 7

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuer (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s or the
Issuer’s holding company, if any) with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” shall mean the Collateral as defined in the Pledge and Security
Agreement, and the Mortgaged Property.

 

“Collateral Agent” means Royal Bank of Canada, as collateral agent, under the
Security Instruments (together with any successor(s) and assign(s) thereto).

 

“Commitment Amount” means, as to each Lender, the amount set forth opposite such
Lender’s name on Annex I under the caption “Commitment Amount”, as the same may
be (a) increased, reduced or terminated from time to time pursuant to Section
2.06 or (b) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

 

“Commitment Fee” has the meaning assigned to such term in Section 3.04(a).

 

“Commitment Fee Rate” means the rate per annum determined from time to time
based on the percentage reflected in the definition of Applicable Margin.

 

“Commitment Increase Agreement” has the meaning assigned to such term in Section
2.06(c).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following (all determined in accordance with
GAAP): (a) the net income of any Person in which the Borrower or a Consolidated
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Subsidiaries), except to the extent of the

Third Amended and Restated Credit Agreement – Page 8

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Subsidiary, as the case
may be; (b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited; (c) the net income (or
loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (d) any extraordinary gains or
losses during such period; (e) non-cash gains, losses or adjustments under
Accounting Standards Codification 815 as a result of changes in the fair market
value of derivatives; (f) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns; and (g) non-cash
share-based payments under Accounting Standards Codification 718; and provided
further that if the Borrower or any Consolidated Subsidiary shall acquire or
dispose of any Property during such period having an aggregate fair market value
in excess of $5,000,000 (whether in one or a series of related transactions),
then Consolidated Net Income shall be calculated after giving pro forma effect
to such acquisition or disposition, as if such acquisition or disposition had
occurred on the first day of such period.718.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Ratio” means the ratio of

 

(a)consolidated current assets of the Borrower and its Consolidated Subsidiaries
but including any unused availability under this Agreement and excluding
therefrom any current non-cash asset (including in respect of Swap Transactions)
described in or calculated pursuant to the requirements of Accounting Standards
Codification 815 or 410, each as amended (provided that, for the avoidance of
doubt, the calculation of consolidated current assets shall include any current
assets in respect of the termination of any Swap Transaction)

 

to

 

(b)consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries but excluding therefrom any current maturities of Debt (to the
extent such payments are not past due) and current non-cash liabilities
(including in respect of Swap Transactions) described in or calculated pursuant
to the requirements of Accounting Standards Codification 815 or 410, each as
amended (provided that, for the avoidance of doubt, the calculation of
consolidated current liabilities shall include any current liabilities in
respect of the termination of any Swap Transaction).





Third Amended and Restated Credit Agreement – Page 9

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person
(but, to the extent such obligations or liabilities are limited in recourse to
the Obligors, the amount of such liabilities or obligations constituting Debt
shall be limited to the lesser of the fair market value of such property and the
amount of the obligations or liabilities assumed); (g) all Debt (as defined in
the other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others, in each case, intended as a means of
credit enhancement for creditors of such others and not as a purchase and sale
agreement; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; provided however, that Debt
shall exclude (i) all Swap Obligations and guarantees in respect thereof and
(ii) for purposes of calculating Total Net Debt, accounts payable and other
accrued liabilities (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business with respect to
which no more than 90 days have elapsed since the date of invoice or that are
being contested in good faith by appropriate action and for which adequate
reserves are maintained in accordance with GAAP and other obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person.  The Debt of any Person shall include all obligations
of such Person of the character described above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, to the extent applicable, the rights and remedies of
creditors of a “financial company” as such term is defined in Section 201 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or providing for the
relief of debtors.





Third Amended and Restated Credit Agreement – Page 10

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender”  means, subject to Section 2.10(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender; provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or a direct or
indirect parent company of a Lender under the Dutch Financial Supervision Act
2007 (as amended from time to time and including any successor legislation)
shall not be deemed to result in an event described in (d) hereof.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.10(g)) upon delivery of written notice of such
determination to the Borrower, the Issuer, and each Lender.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (that would
not constitute Disqualified Capital Stock), pursuant to a sinking fund

Third Amended and Restated Credit Agreement – Page 11

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (that would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, Letter of
Credit Exposure or other obligations hereunder outstanding and all of the Loan
Commitments are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“Elected Commitment Amount” means the aggregate amount of the Lenders’
Commitment Amounts, as the same may be increased, reduced or terminated from
time to time pursuant to Section 2.06, or otherwise modified in accordance with
this Agreement.

 

“Elected Commitment Amount Increase Notice” means a notice from the
Administrative Agent to the Lenders and the Borrower that an increase in the
Elected Commitment Amount has become effective in accordance with Section 2.06.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, the
Borrower, a Defaulting Lender, any Affiliate of the Borrower or any other Person
taking direction from, or working in concert with, the Borrower or any of the
Borrower’s Affiliates) approved by the Administrative Agent and the Issuer (such
approvals not to be unreasonably withheld).

 

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any of its Subsidiaries is conducting or at any time has
conducted business, or where any Property of the Borrower or any of its
Subsidiaries is located, including without limitation, the Oil Pollution Act of
1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements.  The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of the Borrower or
any of its Subsidiaries is located establish a meaning for “oil,” “hazardous

Third Amended and Restated Credit Agreement – Page 12

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply with respect to Property located in such state or
other jurisdiction.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan under Section 4041(c)
of ERISA, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” shall mean: (a) Liens for taxes, assessments or other
governmental charges or levies (x) not yet due or (y) that are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained; (b) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or that are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; (c) operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s,

Third Amended and Restated Credit Agreement – Page 13

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

construction or other like Liens arising by operation of law in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties or statutory landlord’s liens, each of
which is in respect of obligations that are not delinquent or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
that arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims that are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (e) encumbrances (other than
to secure the payment of borrowed money or the deferred purchase price of
Property or services), easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any rights of way or other Property of
the Borrower or any of its Subsidiaries for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property that in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (f) deposits of
cash or Cash Equivalents to secure the performance of bids, tenders, trade
contracts, leases, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business (all of the foregoing other than for
Debt) or to secure obligations on surety or appeal bonds; (g) Liens permitted by
the Security Instruments; (h) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by the Borrower
or any of its Subsidiaries to provide collateral to the depository institution;
(i) judgment and attachment Liens not giving rise to an Event of Default; and
(j) Liens comprised of UCC financing statement filings regarding operating
leases covering only the Property leased thereunder.

 

“Excluded Hedge Obligation” means, with respect to any Obligor, any Swap
Obligation if and to the extent that all or a portion of such Swap Obligation or
the guarantee of such Obligor of, or the grant by such Obligor of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor’s failure for any reason to constitute a

Third Amended and Restated Credit Agreement – Page 14

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Qualified ECP Obligor at the time such Obligor’s guarantee or such Obligor’s
grant of such security interest  or other Lien becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee
obligation or other liability or security interest or other Lien is or becomes
illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or commitment (other than pursuant to an assignment request by the
Borrower under Section 5.06) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(f) or (g), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Existing Agent” shall mean Société Générale, as administrative agent for the
Existing Lenders under the Existing Credit Agreement.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

 

“Existing Lenders” shall mean the “Lenders” under and as defined in the Existing
Credit Agreement.

 

“Existing Loans” shall mean the “Loans” under and as defined in the Existing
Credit Agreement.

 

“Existing Obligations” shall mean the “Obligations” under and as defined in the
Existing Credit Agreement outstanding on the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
related to or implementing the foregoing, or laws or regulations implementing
such agreements, including any successor provisions, subsequent amendments, and
administrative guidance promulgated thereunder (or which may be promulgated
thereunder in the future).





Third Amended and Restated Credit Agreement – Page 15

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to:

 

(a)the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for

 

such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York; or

 

(b)if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means that certain engagement letterFee Letter dated March 11,as of
July 15, 2015, among the Borrower, and the Administrative Agent and the
Arranger.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references to a Financial Officer shall mean a
Financial Officer of the General Partner, on behalf of the Borrower.

 

“Financial Statements” means the audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2014 and the
related consolidated statement of income, members’ equity and cash flow of the
Borrower and its Consolidated Subsidiaries for the fiscal year ended on such
date.

 

“First Amendment Effective Date” has the meaning for such term as set forth in
that certain Joinder, Assignment and First Amendment to Third Amended and
Restated Credit Agreement, dated as of [________], 2015, among the Borrower, the
Guarantors, the Lenders party thereto, the Administrative Agent and the
Collateral Agent.

 

“Flood Insurance Laws” means, to the extent applicable to any Obligor, Secured
Party or Collateral, the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Biggert-Waters Flood Insurance Reform Act of 2012 and the regulations
issued in connection therewith by the Office of the Controller of the Currency,
the Federal Reserve Board and other Governmental Authorities, each as it may be
amended, reformed or otherwise modified from time to time.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

 

“General Partner” means Sanchez Production Partners GP LLC, a Delaware limited
liability company.



Third Amended and Restated Credit Agreement – Page 16

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, any Agent, the
Issuer or any Lender.

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantee Agreement” means each agreement executed by the Guarantors in a form
acceptable to the Administrative Agent and Lenders, as the same may be amended,
modified or supplemented from time to time.

 

“Guarantors” means CEP Mid-Continent LLC, a Delaware limited liability company,
Northeast Shelf Energy, L.L.C., an Oklahoma limited liability company,
Mid-Continent Oilfield Supply, L.L.C., an Oklahoma limited liability company,
SEP Holdings IV, LLC, a Delaware limited liability company, Catarina Midstream,
LLC, a Delaware limited liability company and any additional Guarantors pursuant
to Section 8.13.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable federal laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than Governmental Requirements allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, coal bed gas
and occluded natural gas and all products refined or separated therefrom.

 

“Impacted Lender” means, at any time, a Lender (a) as to which the
Administrative Agent or the Issuer has in good faith determined and notified the
Borrower and, in the case of the Issuer, the Administrative Agent that such
Lender or its Parent Company or a Subsidiary thereof has notified the
Administrative Agent, or has stated publicly, that it will not comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement or (b) that has, or whose Parent Company has, a non-investment
grade rating from Moody’s (below

Third Amended and Restated Credit Agreement – Page 17

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Baa3) or S&P (below BBB-) or another nationally recognized rating agency.  Any
determination that a Lender is an Impacted Lender under clause (a) above will be
made by the Administrative Agent or the Issuer, as the case may be, in its sole
discretion acting in good faith.  The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.06(c)

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Initial Reserve Report” means (i) the reserve report concerning Oil and Gas
Properties of the Borrower and its Subsidiaries, prepared by Netherland, Sewell
and Associates, Inc., effective as of December 31, 2014, and (ii) the Palmetto
Reserve Report.

 

“Initial Subordinated Note” means that certain 10.00%/10.75% Senior Unsecured
Subordinated PIK Note due 2020 issued on the Closing Date from Borrower, as
issuer, to Palmetto Seller, as holder, in an initial aggregate principal amount
of up to $21,250,000, which note has an initial maturity date not earlier than
six months after the Maturity Date (as in effect on the Closing Date), no
mandatory amortization or scheduled payment of principal thereunder and (subject
to the provisions of Section 9.21) provides for interest payments to be made
only in-kind by capitalizing the accrued but unpaid interest thereunder.

 

“Interest Election Request” means a request by the Borrower to continue a
Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP: (i) amortization of debt discount, (ii)
capitalized interest and (iii) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP and (b) cash dividend payments
by the Borrower in respect of any Disqualified Capital Stock; but excluding
non-cash gains, losses or adjustments under Accounting Standards Codification
815 as a result of changes in the fair market value of derivatives.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a

Third Amended and Restated Credit Agreement – Page 18

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim RBL Component Redetermination” has the meaning assigned to such term in
Section 2.07(c).

 

“Interim RBL Component Redetermination Date” means the date on which a RBL
Component that has been redetermined pursuant to an Interim RBL Component
Redetermination becomes effective as provided in Section 2.07(c).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit for the purpose of acquisition of Equity Interests in or
Debt of, or advance, loan or capital contribution to, assumption of Debt of,
purchase or other acquisition of any other Debt or equity participation or
interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory,
equipment, or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuer” means Royal Bank of Canada, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i).  

 

“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuer
relating to any Letter of Credit issued by such Issuer.

 

“Letter of Credit Commitment” at any time means an amount equal to the lesser of
Fifteen Million Dollars ($15,000,000) or the Loan Limit.

 

“Letter of Credit Disbursement” means a payment made by the Issuer pursuant to a
Letter of Credit issued by the Issuer.





Third Amended and Restated Credit Agreement – Page 19

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations.  The
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total Letter of Credit Exposure at such time.

 

“Leverage Ratio Adjustment Date” means the first date on which either (a) the
Borrower shall have repaid in full all Debt outstanding under the Subordinated
Notes in compliance with the conditions and limitations set forth in this
Agreement, including Section 9.21(b), or (b) the MidCon Assets shall have been
sold in compliance with the conditions and limitations set forth in this
Agreement, including Section 9.12(d); provided that if the “as of” date of the
sale of the MidCon Assets occurs on or before the last day of the preceding
fiscal quarter and the Borrower has not, before the date on which the sale of
the MidCon Assets is consummated, delivered the Financial Officer’s certificate
required by Section 8.01(c), then the Leverage Ratio Adjustment Date shall be
deemed to be the last day of the preceding fiscal quarter.  For the sake of
clarity, if no Subordinated Notes are issued on the Closing Date, then the
Leverage Ratio Adjustment Date shall be deemed to have occurred on the Closing
Date and the covenant set forth in Section 9.01(c) shall be of no force or
effect.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the greater of (a) zero percent (0%) per annum and (b) the ICE Benchmark
Administration LIBO rate appearing on Reuters Libor Rates LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that in no event shall the LIBO Rate be less than zero percent (0%) per annum.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a financing lease, consignment
or bailment for security purposes or (b) production payments and the like
payable out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations.

 

“Loan Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) modified from time to time pursuant to
Sections 2.06, (b) modified from time to time

Third Amended and Restated Credit Agreement – Page 20

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

pursuant to assignments by or to such Lender pursuant to Section 12.04(b) or (c)
otherwise modified in accordance with this Agreement.

 

“Loan Documents” means the Fee Letter, this Agreement, the Notes, the Assignment
Agreement, the Letter of Credit Arrangements, the Letters of Credit and the
Security Instruments.

 

“Loan Limit” means for all Lenders the least of (i) the Aggregate Maximum Credit
Amount, (ii) the Borrowing Base and (iii) the Elected Commitment Amount, and for
any Lender the least of (x) its Applicable Percentage of the Aggregate Maximum
Credit Amount, (y) its Applicable Percentage of the Borrowing Base and (z) its
Commitment Amount.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or Letter of Credit
Exposure is outstanding, Lenders having at greater than fifty percent (50%) of
the Aggregate Maximum CreditElected Commitment Amount; and at any time while any
Loans or Letter of Credit Exposure is outstanding, Lenders holding greater than
fifty percent (50%) of the outstanding aggregate principal amount of the Loans
or participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and the
Guarantors taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, the Issuer or any Lender under any Loan
Document.

 

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $1,000,000 or more.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Transactions, of any one or more
of the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$2,500,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of Swap Transactions with a particular counterparty at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Transactions
were terminated at such time.

 

“Material Swap Transactions” has the meaning assigned to such term in Section
8.01(j).

 

“Maturity Date” means March 31, 2020.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the

Third Amended and Restated Credit Agreement – Page 21

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Aggregate Maximum Credit Amount pursuant to Section 2.06 or (b) modified from
time to time pursuant to any assignment permitted by Section 12.04(b).

 

“MidCon Assets” means all or substantially all of the Oil and Gas Properties of
the Borrower and its Subsidiaries located in the States of Oklahoma and Kansas.

 

“Minimum Hedge” has the meaning assigned to such term in Section
6.01(q).Midstream Adjusted EBITDA” means the portion of Adjusted EBITDA
attributable to the Midstream Properties of the Borrower and its Consolidated
Subsidiaries for the most recently ended Rolling Period as reflected in the
business segment financial reports prepared by the Borrower and delivered to the
Administrative Agent pursuant to the terms of Sections 8.01(a) and 8.01(b);
provided that, (i) Midstream Adjusted EBITDA for the Rolling Period ending
December 31, 2015, shall equal Midstream Adjusted EBITDA for the fiscal quarter
ending December 31, 2015 multiplied by four (4), (ii) Midstream Adjusted EBITDA
for the Rolling Period ending March 31, 2016, shall equal Midstream Adjusted
EBITDA for the two fiscal quarter periods ending March 31, 2016 multiplied by
two (2) and (iii) Midstream Adjusted EBITDA for the Rolling Period ending June
30, 2016, shall equal Adjusted EBITDA for the three fiscal quarter periods
ending June 30, 2016 multiplied by four-thirds (4/3).  For purposes of
calculating the Midstream Adjusted EBITDA, the general and administrative
expenses will be allocated to the Midstream Properties in proportion to the
calculated Adjusted EBITDA by business segment prior to deduction of general and
administrative expenses.

 

“Midstream Attributed Value” means for any Midstream Properties, the Midstream
Adjusted EBITDA for such Midstream Properties multiplied by the applicable
Midstream Multiplier.

 

“Midstream Component” means the Midstream Adjusted EBITDA for the most recently
ended Rolling Period multiplied by the applicable Midstream Multiplier.

 

“Midstream Multiplier” means (i) from the First Amendment Effective Date through
and including the earlier of (x) the date on which the Borrower actually
delivers the consolidated financial statements of the Borrower and its
Subsidiaries for the Rolling Period ending December 31, 2015 pursuant to Section
8.01(a) and (y) the date on which the Borrower is required to deliver such
consolidated financial statements, 5.00, (ii) from the first Business Day after
the earlier of the dates described in clause (i) above through and including the
earlier of (x) the date on which the Borrower actually delivers the consolidated
financial statements of the Borrower and its Subsidiaries for the Rolling Period
ending March 31, 2016 pursuant to Section 8.01(b) and (y) the date on which the
Borrower is required to deliver such consolidated financial statements, 4.75,
and (iii) from the first Business Day after the earlier of the dates described
in clause (ii) above and thereafter, 4.50; provided however, that with respect
to each fiscal quarter commencing with the fiscal quarter ending March 31, 2016,
if actual natural gas produced from the Dedicated Acreage (as defined in the
Catarina Gathering Agreement) flowing through the Midstream Properties acquired
in the Catarina Acquisition in such fiscal quarter is less than the Catarina
Minimum Quantity for such fiscal quarter, then the otherwise applicable
Midstream Multiplier of 4.50 shall be adjusted downward so that the adjusted
Midstream Multiplier applicable to determining the Midstream Component to become
effective on the first Business Day following the date on which the consolidated
financial statements for the Rolling Period ending on the last day of such
quarter

Third Amended and Restated Credit Agreement – Page 22

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

are due or are actually delivered, bears the same proportion to the (unadjusted)
Midstream Multiplier as the actual quantity of natural gas flowing from the
Dedicated Acreage through the Midstream Properties acquired in the Catarina
Acquisition during such fiscal quarter bears to the Catarina Minimum Quantity
for such fiscal quarter. 

 

“Midstream Properties” means all Properties used by the Borrower and its
Subsidiaries in (i) gathering, compressing, treating, processing and
transporting natural gas, crude, condensate and natural gas liquids (ii)
fractionating and transporting natural gas, crude, condensate and natural gas
liquids, (iii) marketing natural gas, crude, condensate and natural gas liquids,
and (iv) water distribution, supply, treatment and disposal services, including
without limitation, gathering lines, pipelines, storage facilities, surface
leases, rights-of-way, easements and servitudes related to each of the foregoing
and classified by the Borrower as part of its midstream business in its business
segment financial reports prepared by the Borrower and delivered to the
Administrative Agent pursuant to the terms of Sections 8.01(a) and 8.01(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Mortgages.

 

“Mortgages” means the mortgages and/or deeds of trust subjecting the Property of
the Borrower or any Guarantor to Liens in favor of Collateral Agent for the
benefit of the Lenders and the Swap Counterparties.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Revenue Interest” means, with respect to any Oil and Gas Property, the
decimal or percentage share of production from or allocable to such Oil and Gas
Property, after deduction of all overriding royalties and other burdens
(including lessor royalties), that an owner of a Working Interest is entitled to
receive.

 

“New Midstream Component Notice” has the meaning assigned to such term in
Section 2.07(h).

 

“New RBL Component Notice” has the meaning assigned to such term in Section
2.07(b).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.02 and (ii) has been
approved by the Required Lenders.





Third Amended and Restated Credit Agreement – Page 23

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender or an
Impacted Lender.

 

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any of its
Subsidiaries to the Administrative Agent, the Issuer or the Lenders under the
Loan Documents, including without limitation, the Letter of Credit Exposure and
(b) all obligations of the Borrower or any of its Subsidiaries owing to any Swap
Counterparty under any Swap Transaction.  Notwithstanding the foregoing,
Excluded Hedge Obligations shall not be an Obligation of any Guarantor that is
not a Qualified ECP Obligor.

 

“Obligor” means, as the context may require, (a) the Borrower or (b) a
Guarantor.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the
Propertiesproperties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including,
without limitation, all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests, but excluding any Hydrocarbons bought
and/or sold pursuant to the Borrower’s Hydrocarbon gathering, processing and
transportation businesses; (f) all tenements, hereditaments, appurtenances and
Propertiesproperties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Propertyproperty
which may be on such premises for the purpose of drilling a well or for other
similar temporary uses) and including any and all oil wells, gas wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing, but excluding, in each case, all Midstream Properties.





Third Amended and Restated Credit Agreement – Page 24

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“OPA” has the meaning assigned to such term in the definition of “Environmental
Laws”.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.06).

 

“Palmetto Acquisition” has the meaning assigned to such term in the second
recitalRecitals.

 

“Palmetto Acquisition Documents” means, collectively, the Palmetto PSA and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith
(including any Swap Agreement or novation thereof), together with all bills of
sale, assignments, agreements, instruments and other documents executed, made or
delivered by any Person in connection with the Palmetto Acquisition, in each
case in form and substance reasonably acceptable to the Administrative Agent, in
each case, as amended, supplemented, or otherwise modified from time to time in
accordance with this Agreement.

 

“Palmetto Buyer” has the meaning assigned to such term in the second
recitalRecitals.

 

“Palmetto PSA” has the meaning assigned to such term in the second
recitalRecitals.

 

“Palmetto Seller” has the meaning assigned to such term in the second
recitalRecitals.

 

“Palmetto Reserve Report” means the reserve report concerning Oil and Gas
Properties to be acquired by the Borrower and its Subsidiaries in accordance
with the Palmetto PSA and derived from the reserve report prepared by Ryder
Scott Company L.P. for Sanchez Energy Corp.SN, effective as of December 31,
2014.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in Section
12.04(c)(iii).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.



Third Amended and Restated Credit Agreement – Page 25

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower, any of its Subsidiaries, and any ERISA Affiliate
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Permitted Holders” means (a) Antonio R. Sanchez, III, Eduardo A. Sanchez,
Patricio D. Sanchez, Ana Lee Sanchez Jacobs, and A.R. Sanchez, Jr., (b) any
spouse or descendant of any individual named in (a), (c) any other natural
person who is related to, or who has been adopted by, any such individual or
such individual’s spouse referenced in (a)-(b) above within the second degree of
kinship, (d) any member of SP Holdings and (e) any Person Controlled by any one
or more of the foregoing.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or the net proceeds of which are used to
refinance, all or any portion of the Unsecured Notes (the “Refinanced Debt”);
provided that (a) the portion of such new Debt incurred to refinance the
Refinanced Debt is in an aggregate principal amount not in excess of the sum of
(i) the aggregate principal amount then outstanding of the Refinanced Debt (or,
if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount), (ii) any accrued and unpaid interest
on the Refinanced Debt refinanced, and (iii) an amount necessary to pay any fees
and expenses, including premiums, related to such exchange or refinancing; (b)
such new Debt has a stated maturity no earlier than the date that is 180 days
after the Maturity Date and an average life no shorter than the period beginning
on the date of incurrence of such new Debt and ending on the date that is 180
days after the Maturity Date; (c) such new Debt does not contain covenants and
Events of Default that are, taken as a whole, more onerous to the Borrower and
its Subsidiaries than those imposed by the Refinanced Debt (as determined in
good faith by the senior management of the General Partner); (d) the stated
interest or coupon rate of such new Debt is reasonably acceptable to the
Administrative Agent; and (e) such new Debt (and any Guarantees in respect
thereof) is unsecured.

 

“Plan” means any employee pension benefit plan within the meaning of Section
3(2) of ERISA (including a Pension Plan, but excluding a Multiemployer Plan),
maintained for employees of the Borrower, any of its Subsidiaries, or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Pledge and Security Agreement” means the Third Amended and Restated Pledge and
Security Agreement dated as of the Closing Date executed by the Borrower and
each of the Guarantors existing on the Closing Date, in favor of the Collateral
Agent, which amends and restates that certain Second Amended and Restated Pledge
and Security Agreement dated as of May 30, 2013, by and among the Borrower and
each of the Guarantors in favor of Société Générale, for the benefit of Lenders
and Swap Counterparties, and any supplements thereto executed by any Guarantor
pursuant to Section 8.13(b), each as amended, restated, modified and
supplemented from time to time.



Third Amended and Restated Credit Agreement – Page 26

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights (including but not limited to
Swap Agreements).

 

“Proposed Borrowing BaseRBL Component” has the meaning assigned to such term in
Section 2.07(b).

 

“Proposed RBL Component Notice” has the meaning assigned to such term in Section
2.07(b).

 

“Proved Developed Nonproducing Reserves” means Oil and Gas Properties that are
categorized as “Proved Reserves” that are both “Developed” and “Nonproducing”,
as such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Proved Developed Producing Reserves” means Oil and Gas Properties that are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Proved Reserves” means Oil and Gas Properties that are categorized as “Proved
Reserves” in the Definitions for Oil and Gas Reserves as promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

 

“Proved Undeveloped Reserves” means Oil and Gas Properties that are categorized
as “Proved Reserves” that are “Undeveloped Reserves”, as such terms are defined
in the Definitions for Oil and Gas Reserves as promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

 

“Qualified ECP Obligor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or such other person as at such time constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulation promulgated
thereunder.

 

“RBL Component” means at any time an amount equal to the amount determined in
accordance with Sections 2.07(b) through (e) as the same may be adjusted from
time to time pursuant to Section 2.07(f) and Section 2.07(g).

 

“RBL Component Properties” means the Oil and Gas Properties evaluated in the
most recently delivered Reserve Report.

 

“RBL Component Redetermination” means a Scheduled RBL Component Redetermination
or an Interim RBL Component Redetermination.

 

“RBL Swap Transactions” means all commodity Swap Transactions entered into by
the Borrower and its Subsidiaries related to Oil and Gas Properties.



Third Amended and Restated Credit Agreement – Page 27

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“RBL Redetermination Date” means, with respect to any Scheduled RBL Component
Redetermination or any Interim RBL Component Redetermination, the date that the
redetermined RBL Component related thereto becomes effective pursuant to Section
2.07(b).

 

“Recipient” means the Administrative Agent, the Issuer, or any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Obligor hereunder.

 

 “Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Reimbursement Obligations” has the meaning assigned to such term in Section
2.08(f).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Replacement Lender” has the meaning assigned to such term in Section 5.06.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time while no Loans or Letter of Credit
Exposure is outstanding, Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Maximum CreditElected Commitment Amount; and
at any time while any Loans or Letter of Credit Exposure is outstanding, Lenders
holding at least sixty-six and two-thirds percent (66-2/3%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each December 31st or June 30th (or such other date as required
pursuant to Section 2.07 and the other provisions of this Agreement), the oil
and gas reserves attributable to the Oil and Gas Properties of the Borrower and
its Subsidiaries, together with a projection of the rate of production and
future net income, severance and ad valorem taxes, operating expenses and
capital expenditures with respect thereto as of such date, consistent with SEC
reporting requirements at the time, provided that each such report hereafter
delivered must (a) separately report on the Proved Developed Producing Reserves,
Proved Developed Nonproducing Reserves and Proved Undeveloped Reserves of the
Borrower and its Consolidated Subsidiaries, (b) take into account the Borrower’s
or its Consolidated Subsidiaries’ (or the prior owner’s, if the Borrower or
Consolidated Subsidiaries  have owned such Oil and Gas Properties for less than
one year prior to the date of the report) actual experiences with leasehold
operating expenses and other costs in determining projected leasehold operating
expenses and other costs, (c) identify and take into

Third Amended and Restated Credit Agreement – Page 28

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

account any “overproduced” or “under-produced” status under gas balancing
arrangements and (d) reflect recent information and analysis comparable in scope
to that contained in the Initial Reserve Report.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President or any Financial Officer of such Person.  Unless otherwise specified,
all references to a Responsible Officer herein shall mean a Responsible Officer
of the General Partner, on behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its Letter of
Credit Exposure at such time.

 

“Rolling Period” means for any date of determination, the most recent four
fiscal quarters ended on such date.

 

“Sanctions” has the meaning assigned to such term in Section 7.26(a).

 

“Scheduled Midstream Component Recalculation” has the meaning assigned to such
term in Section 2.07(h).

 

“Scheduled RBL Component Redetermination” has the meaning assigned to such term
in Section 2.07(b). 

 

“Scheduled RBL Component Redetermination Date” means the date on which an RBL
Component that has been redetermined pursuant to a Scheduled RBL Component
Redetermination becomes effective as provided in Section 2.07(b).

 

“Secured Parties” means the Collateral Agent, the Administrative Agent, the
Lenders, the Issuer and any Swap Counterparty, and each of their respective
successors, transferees and assigns, in the case of the Lenders and the Issuer,
as permitted by this Agreement.

 

“Security Instruments” means the Guarantee Agreement, Pledge and Security
Agreement, Mortgages, and other agreements, instruments or certificates
described or referred to in Exhibit C, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person in connection with, or as security for the
payment or performance of the Obligations.

 

“Senior Secured Net Debt” means, as of any date of determination, the sum of the
aggregate outstanding principal amount of the Loans and the Letter of Credit
Exposure less Available Cash.



Third Amended and Restated Credit Agreement – Page 29

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“SN” has the meaning assigned to such term in the Recitals.

 

“SN Catarina” has the meaning assigned to such term in the Recitals.

 

“SOG” means Sanchez Oil & Gas Corporation, a Delaware corporation.

 

“SP Holdings” means SP Holdings, LLC a Delaware limited liability company.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Note” means the Initial Subordinated Note and any additional notes
issued as payment in kind of interest on such Initial Subordinated Note or any
other Subordinated Note in each case in accordance with the terms thereof. 

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, and in any event, any other agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act; provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement; provided, that options, warrants, rights
and other

Third Amended and Restated Credit Agreement – Page 30

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

similar interests in respect of Equity Interests in the Borrower shall not
constitute Swap Agreements for purposes of Section 9.17.

 

“Swap Counterparty” means, as applicable, any Person that (a) was a party to a
particular Swap Transaction with the Borrower or any of its Subsidiaries at the
time it became a Lender under the Credit Agreement, or (b) was a Lender or an
Existing Lender (or Affiliate of a Lender or an Existing Lender) at the time it
became a party to a particular Swap Transaction with the Borrower or any of its
Subsidiaries.

 

“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Person, whether or not allowed
or allowable as a claim under any proceeding under any Debtor Relief Law) of
such Person in respect of any Swap Transaction.

 

“Swap Transaction” means any trade or other transaction entered into by a Person
under a Swap Agreement.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Loan Commitments pursuant to Sections 2.06 or 10.02.

 

“Total Net Debt” means Debt less Available Cash.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) any Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Obligations and the other obligations under the Guarantee Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
Collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

 

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as an ABR Loan or a Eurodollar Loan.



Third Amended and Restated Credit Agreement – Page 31

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unsecured Notes” means any senior unsecured notes, subordinated unsecured notes
or senior subordinated unsecured notes, in each case, issued by the Borrower or
a Guarantor in one or more transactions.  For the avoidance of doubt, the
Subordinated Notes shall not constitute Unsecured Notes for purposes of this
Agreement.

 

“Unsecured Notes Documents” means, as applicable, both individually and
collectively, any Unsecured Notes and any related Unsecured Notes Indenture.

 

“Unsecured Notes Indenture” means, collectively, any indenture by and among the
Borrower or a Guarantor, as issuer, the guarantors, if any, party thereto and a
trustee, and any and all related documentation entered into in connection
therewith, pursuant to which Unsecured Notes shall have been issued, as the same
may be amended, restated, modified or supplemented from time to time.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
Governmental Requirements), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

 

“Working Interest” means the property interest which entitles the owner thereof
to explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.

 

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents herein), (b) any reference herein to any law shall be construed
as referring to such law as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents herein), (d) the
words

Third Amended and Restated Credit Agreement – Page 32

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

 

Section 1.04Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

 

ARTICLE II.
THE CREDITS

 

Section 2.01Loan Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding the lesser of such Lender’s
Applicable Percentage of the Borrowing Base and such Lender’s Maximum Credit
AmountLoan Limit or (b) the Revolving Credit Exposures exceeding the lesser of
the Borrowing Base and the Aggregate Maximum Credit AmountLoan Limit.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow the Loans.

 

Section 2.02Loans and Borrowings.

 

(a)Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Loan CommitmentsApplicable Percentage.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Loan Commitments are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)Types of Loans.  Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of

Third Amended and Restated Credit Agreement – Page 33

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000.  At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Maximum Credit
AmountLoan Limit or that is required to finance the reimbursement of a Letter of
Credit Disbursement as contemplated by Section 2.08(e).  Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six (6) Eurodollar Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

(d)Notes.  The Loans made by each Lender shall, if requested by such Lender in
writing, be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit A, dated, in the case of (i) any Lender party
hereto as of the date of this Agreement, as of the date of this Agreement or
(ii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, payable
to the order of such Lender in a principal amount equal to its Applicable
Percentage of the Aggregate Maximum Credit Amount as in effect on such date, and
otherwise duly completed.  In the event that any Lender’s Maximum
CreditCommitment Amount increases or decreases for any reason (whether pursuant
to Section 2.06,  Section 12.04(b) or otherwise), the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to the order of such Lender in a principal amount equal to its
Applicable Percentage of the Aggregate Maximum Credit Amount after giving effect
to such increase or decrease, and otherwise duly completed and the affected
Lender shall deliver the Note being replaced to the Borrower immediately.  The
date, amount, interest rate and Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

 

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, email or facsimile
request or by delivery of a written Borrowing Request not later than (a) Noon,
New York time, three (3) Business Days before the date of the proposed
Borrowing, in the case of Eurodollar Borrowings, or (b) 11:00 a.m. New York time
on the same Business Day, in the case of ABR Borrowings.  Each such telephonic,
email or facsimile request not evidenced by delivery of a written Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
attached hereto as Exhibit E.  Each such telephonic, email, facsimile or written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

Third Amended and Restated Credit Agreement – Page 34

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the date of such Borrowing, which shall be a Business Day;

 

(iii)in the case of Eurodollar Borrowings, the initial Interest Period to be
applicable to such Borrowing, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(iv)the amount of the then effective Borrowing Base, the current Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
Revolving Credit Exposures (giving effect to the requested Borrowing); and

 

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

In the case of Eurodollar Borrowings, if no Interest Period is specified with
respect to any requested Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Each Borrowing Request
shall constitute a representation that the amount of the requested Borrowing
shall not cause the Revolving Credit Exposures to exceed the lesser of the
Aggregate Maximum Credit Amount and the then effective Borrowing BaseLoan Limit
then in effect.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04Interest Elections. 

 

(a)Continuance.  Each Eurodollar Borrowing initially shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to continue such Borrowing and may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)Interest Election Requests.  To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03.  Each such telephonic Interest Election Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in the form attached hereto as
Exhibit F and signed by the Borrower.

 

(c)Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions

Third Amended and Restated Credit Agreement – Page 35

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to Section 2.04(c)(iii) shall be specified
for each resulting Borrowing);

 

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

 

(iii)the Interest Period to be applicable to such Borrowing after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)Notice to Lenders by the Administrative Agent.  Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election.  If the Borrower
fails to deliver a timely Interest Election Request with respect to a Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be continued as a Loan having an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default or
a Borrowing Base Deficiency has occurred and is continuing, then no outstanding
Borrowing may be continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the continuation of any Borrowing shall be ineffective).

 

Section 2.05Funding of Borrowing.

 

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower (or, in the case of the initial Borrowing on the
Closing Date, to an account of the Palmetto Seller designated by the Borrower)
in the applicable Borrowing Request; provided that Loans made to finance the
reimbursement of a Letter of Credit Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuer that made such
Letter of Credit Disbursement.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

 

(b)Presumption of Funding by the Lenders.  Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Advance
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make

Third Amended and Restated Credit Agreement – Page 36

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

Section 2.06Termination and Reduction of Aggregate Maximum Credit Amount or
Elected Commitment Amount.

 

(a)Scheduled Termination of Loan Commitments.  Unless previously terminated, the
Loan Commitments shall terminate on the Maturity Date.  If at any time the
Aggregate Maximum Credit Amount or, the Borrowing Base or the Elected Commitment
Amount is terminated or reduced to zero, then the Loan Commitments shall
terminate on the effective date of such termination or reduction.

 

(b)Optional Termination and Reduction of Aggregate Credit Amounts and Elected
Commitment Amount; Increase in Elected Commitment Amount.

 

(i)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amount or the Elected Commitment Amount; provided that
(A) each reduction of the Aggregate Maximum Credit Amount or the Elected
Commitment Amount shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000 and (B) the Borrower shall not terminate or reduce
the Aggregate Maximum Credit Amount or the Elected Commitment Amount if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.03(c), the Revolving Credit Exposures would exceed the Total
Commitmentslesser of the Aggregate Maximum Credit Amount and the Elected
Commitment Amount.

 

(ii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amount or the Elected
Commitment Amount under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section
2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the Aggregate
Maximum Credit Amount or the Elected Commitment Amount shall be permanent and
may not be reinstated except in accordance with Section 2.06(c).  Each reduction
of the Aggregate Maximum Credit Amount or the Elected Commitment Amount shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

Third Amended and Restated Credit Agreement – Page 37

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(c)Elected Commitment Amount.  (i) The initial Elected Commitment Amount on the
First Amendment Effective Date shall be $200,000,000.  Subject to the conditions
set forth in Section 2.06(c)(ii), the Borrower may increase the Elected
Commitment Amount then in effect by increasing the Commitment Amount of a Lender
(an “Increasing Lender”) or by causing a Person that is reasonably acceptable to
the Administrative Agent and the Issuer and at such time is not a Lender to
become a Lender (an “Additional Lender”). Notwithstanding anything to the
contrary contained in this Agreement, in no case shall an Additional Lender be
the Borrower or an Affiliate of the Borrower.

 

(ii)Any increase in the Elected Commitment Amount shall be subject to the
following additional conditions:

 

(1)such increase shall not be less than $5,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Elected Commitment Amount exceeds the Aggregate
Maximum Credit Amount then in effect;

 

(2)no Default shall have occurred and be continuing on the effective date of
such increase;

 

(3)if any Eurodollar Borrowings shall be outstanding on the effective date of
such increase, then on the effective date of such increase the Borrower pays any
compensation required by Section 5.02;

 

(4)no Lender’s Commitment Amount may be increased without the consent of such
Lender;

 

(5)if the Borrower elects to increase the Elected Commitment Amount by
increasing the Commitment Amount of a Lender, the Borrower and such Lender shall
execute and deliver to the Administrative Agent an agreement substantially in
the form of Exhibit G (a “Commitment Increase Agreement”); and

 

(6)if the Borrower elects to increase the Elected Commitment Amount by causing
an Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative  Agent a
certificate substantially in the form of Exhibit H (an “Additional Lender
Agreement”), together with an Administrative Questionnaire and a processing and
recordation fee of $3,500, and the Borrower shall (1) if requested by the
Additional Lender, deliver a Note payable to the order of such Additional Lender
in a principal amount equal to such Additional Lender’s Applicable Percentage of
the Aggregate Maximum Credit Amount, and otherwise duly completed and (2) pay
any applicable fees as may have been agreed to between the Borrower, the
Additional Lender and/or the Administrative Agent.

 

(iii)Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Commitment
Increase Agreement or the Additional Lender Agreement: (A) the amount of the
Elected

Third Amended and Restated Credit Agreement – Page 38

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Commitment Amount shall be increased as set forth therein, and (B) in the case
of an Additional Lender Agreement, any Additional Lender party thereto shall be
a party to this Agreement and have the rights and obligations of a Lender under
this Agreement and the other Loan Documents.  In addition, the Increasing Lender
or the Additional Lender, as applicable, shall purchase a pro rata portion of
the outstanding Loans (and participation interests in Letters of Credit) of each
of the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Increasing Lender and any Additional Lender, as applicable) shall hold its
Applicable Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Elected Commitment Amount.

 

(iv)Upon its receipt of a duly completed Commitment Increase Agreement or an
Additional Lender Agreement, executed by the Borrower and the Lender or by the
Borrower and the Additional Lender party thereto, as applicable, the processing
and recording fee referred to in Section 2.06(c)(ii) and the Administrative
Questionnaire referred to in Section 2.06(c)(ii), if applicable, the
Administrative Agent shall accept such Commitment Increase Agreement or
Additional Lender Agreement and record the information contained therein in the
Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).  No increase in the Elected Commitment Amount shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv).

 

(v)Upon any increase in the Elected Commitment Amount pursuant to this Section
2.06(c), (A) each Lender’s Applicable Percentage shall be automatically deemed
amended to the extent necessary so that each such Lender’s Applicable Percentage
equals the percentage of the Elected Commitment Amount represented by such
Lender’s Commitment Amount, in each case after giving effect to such increase,
(B) Annex I shall be deemed amended to reflect any changes in the Applicable
Percentages of the Lenders other than any Increasing Lenders or Additional
Lenders pursuant to the foregoing clause (A), and (C) Annex I to this Agreement
shall be deemed amended to reflect the Applicable Percentage and Commitment
Amount of any Increasing Lender and any Additional Lender.

 

Section 2.07Borrowing Base.  As further set forth in clauses (a) and (h) of this
Section 2.07, for the period from and including the First Amendment Effective
Date until redetermined or recalculated in accordance with this Agreement, the
initial Borrowing Base is $200,000,000.

 

(a)RBL Component.  For the period from and including the ClosingFirst Amendment
Effective Date to but excluding the date of the first determination of the
Borrowing BaseRedetermination Date thereafter pursuant to the further provisions
of this Section 2.07,  Section 2.07, the initial amount of the Borrowing BaseRBL
Component has been set by the Administrative Agent and acknowledged by the
Borrower and agreed to by the Lenders to be $110,000,000.62,500,000.  The
Borrower and the Lenders acknowledge and agree that the initial Borrowing Base
has been determined as of the First Amendment Effective Date as if the Borrower
and its Subsidiaries no longer own (and accordingly, without giving any value in
the RBL Component to) the MidCon Assets.  Notwithstanding the foregoing, the RBL
Component may be subject to further adjustments pursuant to Section 2.07(f) and
Section 2.07(g) from time to time

Third Amended and Restated Credit Agreement – Page 39

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

prior to the first Scheduled RBL Component Redetermination.  For each and every
determination or redetermination of the Borrowing BaseRBL Component under this
Agreement, the Borrowing BaseRBL Component shall be determined or redetermined
based on the oil and gas reserves attributable to the Oil and Gas Properties of
the Borrower and its Subsidiaries.

 

(b)The RBL Component shall be redetermined semi-annually in accordance with this
Section 2.07(b) (a “Scheduled RBL Component Redetermination”).  Promptly after
December 31 of each calendar year, commencing December 31, 2015, and in any
event prior to April 1st of each calendar year (commencing April 1, 2016), the
Borrower shall furnish to the Administrative Agent a Reserve Report in form and
substance reasonably satisfactory to the Administrative Agent, prepared by an
Approved Engineer, which Reserve Report shall be dated as of December 31 of the
immediately preceding calendar year.  In addition, within ninety (90) days after
each June 30, commencing June 30, 2015,2016, the Borrower shall furnish to the
Administrative Agent a Reserve Report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower’s petroleum engineers, which
report shall be dated as of June 30 of such calendar year.  Each such Reserve
Report shall be accompanied by additional data concerning pricing, hedging,
quantities and purchasers of production, and other information and engineering
and geological data as the Administrative Agent or the Required Lenders may
reasonably request.  Within fifteen (15) days after receipt of such Reserve
Report and all such information, the Administrative Agent shall make an initial
determination of the new Borrowing BaseRBL Component (the “Proposed Borrowing
BaseRBL Component”) and upon such initial determination shall promptly notify
the Lenders in writing of its initial determination of the Proposed Borrowing
BaseRBL Component (the “Proposed RBL Component Notice”).  Such initial
determinations made by the Administrative Agent shall be so made by the
Administrative Agent in the exercise of its sole discretion in accordance with
the Administrative Agent’s customary practices and standards for oil and gas
lending as they exist at the particular time, and may include a consideration of
the value of the Oil and Gas Properties that are subject to legal, valid and
enforceable mortgage liens held by the Administrative Agent for the ratable
benefit of the Lenders.  In no event shall the Proposed Borrowing BaseRBL
Component exceed the Aggregate Maximum Credit Amount of the Lenders.  The
Required Lenders shall approve or reject the Administrative Agent’s initial
determinations of the Proposed Borrowing BaseRBL Component by written notice to
the Administrative Agent within fifteen (15) days of the Administrative Agent’s
notification of its initial determinations; provided, however, that with respect
to any Proposed Borrowing BaseRBL Component that is equal to or less than the
Borrowing BaseRBL Component then in effect (but not with respect to any increase
in the Borrowing BaseRBL Component) the failure by any Lender to confirm or
disapprove in writing the Administrative Agent’s determination of the Proposed
Borrowing BaseRBL Component shall be deemed an approval of the Proposed
Borrowing BaseRBL Component.  If the Required Lenders fail to approve any such
determination of the Proposed Borrowing BaseRBL Component made by the
Administrative Agent hereunder in such fifteen (15) day period, then the
Administrative Agent shall poll the Lenders to ascertain the highest Proposed
Borrowing BaseRBL Component then acceptable to the Required Lenders for purposes
of this Section 2.07(b) and, subject to the last sentence of this Section
2.07(b), such amounts shall become the new Borrowing BaseRBL Component,
effective on the date specified in this Section 2.07.  Until such approval or
deemed approval, the Borrowing BaseRBL Component in effect before the Proposed
Borrowing BaseRBL Component shall remain in effect.  Upon agreement by the
Administrative Agent and the Required Lenders of the new Borrowing BaseRBL
Component, the Administrative Agent shall, by written

Third Amended and Restated Credit Agreement – Page 40

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

notice to the Borrower and the Lenders, designate the new Borrowing BaseRBL
Component available to the Borrower (the “New RBL Component Notice”).  Such
designation shall be effective as of the Business Day specified in such written
notice (or, if no effective date is specified in such written notice, the next
Business Day following delivery of such written notice), and such new Borrowing
BaseRBL Component shall remain in effect until the next determination or
redetermination of the Borrowing BaseRBL Component in accordance with this
Agreement.  Anything herein contained to the contrary notwithstanding, any
determination or redetermination of the Borrowing BaseRBL Component resulting in
any increase of the Borrowing BaseRBL Component in effect immediately prior to
such determination or redetermination shall require the approval of all the
Lenders in their sole discretion in accordance with their respective customary
practices and standards for oil and gas lending as they exist at the particular
time, and may include a consideration of the value of the Oil and Gas Properties
that are subject to legal, valid and enforceable mortgage liens held by the
Administrative Agent for the ratable benefit of the Lenders.

 

(c)In addition to each scheduled redetermination of the Borrowing BaseScheduled
RBL Component pursuant to Section 2.07(b) (and in addition to any
redetermination of the Borrowing BaseRBL Component pursuant to SectionSections
2.07(f) and (g)), the Borrower may by notifying the Administrative Agent
thereof, and the Administrative Agent may, at the direction of the Required
Lenders, by notifying the Borrower thereof, each elect to cause the Borrowing
BaseRBL Component to be redetermined once between each scheduledScheduled RBL
Component Redetermination (an “Interim RBL Component Redetermination”) pursuant
to Section 2.07(b).  If such discretionary redetermination of the Borrowing
BaseRBL Component pursuant to the provisions of this Section 2.07(c) is
initiated by the Borrower, the Borrower shall deliver a written request to the
Administrative Agent together with a Reserve Report in form and substance
satisfactory to the Administrative Agent, prepared by the Borrower’s petroleum
engineers, containing information similar to the Reserve Reports delivered
pursuant to Section 2.07(b), and such other updated engineering, production,
operating and other data as the Administrative Agent, the Issuer or any Lender
may reasonably request; provided that if the Required Lenders have requested the
discretionary redetermination of the Borrowing BaseRBL Component pursuant to the
provisions of this Section 2.07(c), the Borrower shall deliver to the
Administrative Agent such Reserve Report and other information within thirty
(30) days of receipt of a request therefor.  The Administrative Agent shall have
fifteen (15) days following receipt of such requested information to make an
initial redetermination of the Borrowing BaseRBL Component, and the
Administrative Agent and the Required Lenders shall approve and designate the
new Borrowing BaseRBL Component in accordance with the procedures and standards
described in Section 2.07(b).

 

(d)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a certificate from a Responsible Officer certifying that,
to the best of such Responsible Officer’s knowledge and in all material
respects: (i) the information contained in each such Reserve Report and any
other information delivered in connection therewith is true and correct, (ii)
the Borrower or the Guarantors owns good and defensible title to the Oil and Gas
Properties evaluated in each such Reserve Report and such Properties are free of
all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances,
take or pay or other prepayments in excess of the volume specified in Section
7.20 with respect to their Oil and Gas Properties evaluated in such Reserve
Report that would require the Borrower or any of its Subsidiaries to deliver
Hydrocarbons either

Third Amended and Restated Credit Agreement – Page 41

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their
Oil and Gas Properties have been transferred since the date of the last
Borrowing BaseRBL Component determination except as set forth on an exhibit to
the certificate, which certificate shall list all of its Oil and Gas Properties
sold and in such detail as reasonably required by the Administrative Agent, (v)
attached to the certificate is a list of all marketing agreements entered into
subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.20 had such agreement been in effect on the date
hereof, (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the present value that such Mortgaged Properties represent,
and (vii) the outstanding amount of the Debt of the Borrower or any of its
Subsidiaries does not exceed the amount permitted to be incurred pursuant to
Section 9.02(f).

 

(e)Notwithstanding anything herein the contrary, in the event that the Borrower
does not furnish any required Reserve Report within ten (10) days of date the
required herein, the Administrative Agent and the Required Lenders may
nonetheless designate the Borrowing BaseRBL Component from time to time
thereafter until the Administrative Agent receives such Reserve Report,
whereupon the Administrative Agent and the Required Lenders or all Lenders, as
applicable, shall designate a new Borrowing BaseRBL Component in accordance with
the general procedures outlined in Section 2.07(b).

 

(f)In addition to any redetermination described in Section 2.07(b) or (c), if at
any time the aggregate fair market value of Oil and Gas Properties sold or
disposed of pursuant to Section 9.12(d), together with the aggregate net fair
market value to the Borrower of all Material Swap Transactions, in each case,
since the most recent redetermination of the Borrowing BaseRBL Component,
exceeds five percent (5%) of the value of proved developed Oil and Gas
Properties included in the most recently delivered Reserve Report, then the
Administrative Agent may, at the direction of the Required Lenders, by notifying
the Borrower thereof, reduce the Borrowing BaseRBL Component, effective
immediately upon such sale, disposition or consummation of Material Swap
Transaction by an amount equal to the Borrowing BaseRBL Component value (as
determined by the Administrative Agent in its reasonable judgment) of such Oil
and Gas Properties sold or disposed of and Swap Transactions in respect of
commodities assigned, terminated (other than as a result of the expiration
thereof), unwound, sold or liquidated, and such new Borrowing BaseRBL Component
shall be effective and applicable to the Borrower, the Administrative Agent, the
Issuer and the Lenders until the next redetermination or modification of the
Borrowing BaseRBL Component pursuant to this Agreement.  Upon any such
redetermination, the Administrative Agent shall promptly deliver a New Borrowing
BaseRBL Component Notice to the Borrower and the Lenders.  So long as the
Borrower has not affirmatively elected to include the MidCon Assets in the
determination of the RBL Component, any sale or other disposition of the MidCon
Assets otherwise permitted under Section 9.12(d) shall not result in a reduction
in the RBL Component.

 

(g)Notwithstanding the requirements of Section 12.02(b)(ii), any decrease of the
Borrowing BaseRBL Component resulting solely as a result of any incurrence of
Debt incurred by the Borrower or any of its Subsidiaries pursuant to Section
9.02(f) shall become effective upon

Third Amended and Restated Credit Agreement – Page 42

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

the Administrative Agent’s notice thereof to the Borrower and the Lenders, and
shall not require any approval of the Lenders or the Required Lenders.

 

(h)Midstream Component.  For the period from and including the First Amendment
Effective Date to but excluding the first Scheduled Midstream Component
Recalculation pursuant to this Section 2.07(h), the amount of the initial
Midstream Component shall be $137,500,000.

 

(i)Scheduled Recalculations of the Midstream Component.  The Adjusted Midstream
EBITDA (and hence the Midstream Component of the Borrowing Base) shall be
recalculated quarterly (each such recalculation, a “Scheduled Midstream
Component Recalculation”) in connection with the delivery of the consolidated
financial statements of the Borrower and its Subsidiaries pursuant to Section
8.01(a) and Section 8.01(b) and the compliance certificate pursuant to Section
8.01(c), and shall be equal to the Midstream Adjusted EBITDA for the Rolling
Period to which such consolidated financial statements and compliance
certificate relate multiplied by the Midstream Multiplier that becomes
applicable (in accordance with the definition of Midstream Multiplier) on the
first Business Day following delivery (or in the case of the fiscal quarter
ending December 31, 2015 or the fiscal quarter ending March 31, 2016, if
earlier, the respective due date for delivery) of such consolidated financial
statements and compliance certificate.  The Administrative Agent shall notify
the Borrower and the Lenders of the amount of the recalculated Midstream
Component (the “New Midstream Component Notice”) and the resulting new Borrowing
Base, and such amount shall become the new Midstream Component and the Borrowing
Base, respectively, and shall be effective and applicable to the Borrower, the
Administrative Agent, the Issuer and the Lenders on the next Business Day
following the day such financial statements are delivered.

 

(ii)Pro Forma Adjustments to Midstream Component.  Pro forma adjustments, as
reasonably determined by the Borrower and approved by the Administrative Agent,
shall be made to Adjusted Midstream EBITDA (and hence the Midstream Component of
the Borrowing Base) between Scheduled Midstream Component Recalculations for (A)
acquisitions of Midstream Properties having, individually or in the aggregate, a
Midstream Attributed Value in excess of five percent (5%) of then effective
Midstream Component since the last recalculation pursuant to Section 2.07(h)(i),
and (B) sales or dispositions of Midstream Properties if the aggregate Midstream
Attributed Value of Midstream Properties sold since the last recalculation of
the Midstream Component exceeds five percent (5%) of the Midstream Component
then in effect.  Upon the Administrative Agent’s approval of any such pro forma
adjustments, the Midstream Component shall be recalculated using the applicable
Midstream Multiplier and the Administrative Agent shall notify the Borrower and
the Lenders of the amount of the adjusted Midstream Component and the resulting
new Borrowing Base.  The adjusted Midstream Component and the Borrowing Base,
respectively, shall become effective and applicable to the Borrower, the
Administrative Agent, the Issuer and the Lenders as of the day of such notice.



Third Amended and Restated Credit Agreement – Page 43

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 2.08Letters of Credit.

 

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the Issuer to issue Letters of Credit for its own account or for the
account of any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and such Issuer, at any time and from time to time during
the Availability Period; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuer
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver as
permitted by Section 12.01(a) (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuer) to the Issuer and
the Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice in the
form of Exhibit GI:

 

(i)requesting the issuance of a Letter of Credit or identifying the Letter of
Credit issued by such Issuer to be amended, renewed or extended;

 

(ii)specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

 

(iii)specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

 

(iv)specifying the amount of such Letter of Credit;

 

(v)specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

 

(vi)specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current Revolving Credit
Exposures (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma Revolving Credit Exposures (giving effect to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the
Letter of Credit Exposure shall not exceed the Letter of Credit Commitment and
(ii) the Revolving Credit Exposure shall not exceed the lesser of the Aggregate
Maximum Credit Amount and the then effective Borrowing BaseLoan Limit.



Third Amended and Restated Credit Agreement – Page 44

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

If requested by the Issuer, the Borrower also shall submit a letter of credit
application on such Issuer’s standard form in connection with any request for a
Letter of Credit.

 

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one (1) year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuer that issues such Letter of Credit or the Lenders, each
Issuer that issues a Letter of Credit hereunder hereby grants to each Lender,
and each Lender hereby acquires from such Issuer, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuer that
issues a Letter of Credit hereunder, such Lender’s Applicable Percentage of each
Letter of Credit Disbursement made by such Issuer and not reimbursed by the
Borrower on the date due as provided in Section 2.08(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Loan Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)Reimbursement.  If the Issuer shall make any Letter of Credit Disbursement in
respect of a Letter of Credit issued by such Issuer, the Borrower shall
reimburse such Letter of Credit Disbursement by paying to the Administrative
Agent for the account of the applicable Issuer at the Alternate Base Rate plus
the Applicable Margin, an amount equal to such Letter of Credit Disbursement not
later than 12:00 p.m., New York time, on the day such Letter of Credit
Disbursement is made, if the Borrower shall have received notice of such Letter
of Credit Disbursement prior to 10:00 a.m., New York time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., New York time, on the next succeeding
Business Day; provided that if such Letter of Credit Disbursement is not less
than $1,000,000, the Borrower shall, subject to the conditions to Borrowing set
forth herein, be deemed to have requested, and the Borrower does hereby request
under such circumstances, that such payment be financed with an ABR Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable Letter of Credit Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuer that issued such Letter of
Credit the amounts so received by it from

Third Amended and Restated Credit Agreement – Page 45

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Administrative
Agent shall distribute such payment to the Issuer that issued such Letter of
Credit or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse such Issuer, then to such Lenders and such Issuer
as their interests may appear.  Any payment made by a Lender pursuant to this
Section 2.08(e) to reimburse the Issuer for any Letter of Credit Disbursement
(other than the funding of ABR Loans as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such
Letter of Credit Disbursement.  Any Letter of Credit Disbursement not reimbursed
by the Borrower or funded as a Loan prior to 2:00 p.m., New York time, shall
bear interest for such day at the ABR plus the Applicable Margin.

 

(f)Obligations Absolute.  The obligation (a “Reimbursement Obligation”) of the
Borrower to reimburse Letter of Credit Disbursements as provided in Section
2.08(e) shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuer under a Letter of Credit issued by such
Issuer against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuer, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuer; provided that
the foregoing shall not be construed to excuse the Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by Governmental Requirements) suffered by the Borrower that are
caused by such Issuer’s failure to exercise commercially reasonable care when
issuing Letters of Credit and determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or suffered by
the Borrower as a result of Issuer’s gross negligence or willful
misconduct.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of  the Issuer (as finally
determined by a court of competent jurisdiction), such Issuer shall be deemed to
have exercised all requisite care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuer that
issued such Letter of Credit may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

Third Amended and Restated Credit Agreement – Page 46

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(g)Disbursement Procedures.  Each Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by such Issuer.  Such Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuer has made or will
make a Letter of Credit Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuer and the Lenders with respect to any such
Letter of Credit Disbursement.

 

(h)Interim Interest.  If the Issuer shall make any Letter of Credit
Disbursement, then, until the Borrower shall have reimbursed such Issuer for
such Letter of Credit Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such Letter of Credit Disbursement is made to
but excluding the date that the Borrower reimburses such Letter of Credit
Disbursement, at the rate per annum then applicable to ABR Loans.  Interest
accrued pursuant to this Section 2.08(h) shall be for the account of such
Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to Section 2.08(e) to reimburse such Issuer shall be for the
account of such Lender to the extent of such payment.

 

(i)Replacement of an Issuer.   The Issuer may be replaced or resign at any time
by written agreement among the Borrower, the Administrative Agent, such
resigning or replaced Issuer and, in the case of a replacement, the successor
Issuer.  The Administrative Agent shall notify the Lenders of any such
resignation or replacement of an Issuer.  At the time any such resignation or
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the resigning or replaced Issuer pursuant to Section
3.04(b).  In the case of the replacement of an Issuer, from and after the
effective date of such replacement, (i) the successor Issuer shall have all the
rights and obligations of the replaced Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
“Issuer” shall be deemed to refer to such successor or to any previous Issuer,
or to such successor and all previous Issuers, as the context shall
require.  After the resignation or replacement of an Issuer hereunder, the
resigning or replaced Issuer shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower is required to Cash Collateralize a
Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure pursuant to
Section 2.10(d) or (e) or (iii) the Borrower is required to pay to the
Administrative Agent the excess attributable to a Letter of Credit Exposure in
connection with any prepayment pursuant to Section 3.03(c), then the Borrower
shall deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (such account, the “Cash
Collateral Account”), an amount in cash equal to, in the case of an Event of
Default or a Cash Collateralization pursuant to Section 2.10(d), the Letter of
Credit Exposure, and in the case of a payment required by Section 3.03(c), the
amount of such excess as provided in Section 3.03(c), as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such

Third Amended and Restated Credit Agreement – Page 47

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower or any of its Subsidiaries described in Section 10.01(h) or Section
10.01(i).  The Borrower hereby grants to the Administrative Agent, for the
benefit of each Issuer and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.08(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by Governmental Requirements, shall not be
subject to any defense or be affected by a right of set-off, counterclaim or
recoupment which the Borrower or any of its Subsidiaries may now or hereafter
have against any such beneficiary, the Issuer, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever.  Such deposit shall be
held as collateral securing the payment and performance of the Borrower’s and
any Guarantor’s obligations under this Agreement and the other Loan
Documents.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse, on a
pro rata basis, each Issuer for Letter of Credit Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Letter of
Credit Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors, if any, under this Agreement or the other Loan Documents.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
a Letter of Credit Exposure in connection with any prepayment pursuant to
Section 3.03(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

Section 2.09Intentionally Omitted.

 

Section 2.10Defaulting Lenders or Impacted Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender or Impacted Lender, as the case may be, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender or Impacted
Lender, as the case may be:

 

(a)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE X or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro

Third Amended and Restated Credit Agreement – Page 48

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

rata basis of any amounts owing by such Defaulting Lender to the Issuer
hereunder; third, to Cash Collateralize the Issuer’s fronting exposure with
respect to such Defaulting Lender in accordance with Section 2.08(j);  fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuer’s
future fronting exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.08(j);  sixth, to the payment of any amounts owing to the Lenders or the
Issuer as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Agreements are held by the Lenders pro rata
in accordance with the Commitments under the applicable Facility without giving
effect to Section 2.10(d).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.10(a)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(b)fees shall cease to accrue on the unused amount of such Defaulting Lender’s
Applicable Percentage of the Borrowing Base pursuant to Section 3.04(a) and no
fees shall be payable to such Defaulting Lender upon an increase in the
Borrowing Base if such Lender is a Defaulting Lender pursuant to clause (a), (b)
or (d) of the definition thereof;

 

(c)the Applicable Percentage of the Aggregate Maximum CreditElected Commitment
Amount or Loans or participation interests in Letters of Credit of such
Defaulting Lender shall not be included in determining whether the Majority
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.02);

 

(d)if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender or Impacted Lender then:

 

(i)all or any part of such Defaulting Lender’s or Impacted Lender’s Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in

Third Amended and Restated Credit Agreement – Page 49

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

accordance with their respective Applicable Percentages but only to the extent
that as a result thereof (x) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposure plus such Defaulting Lender’s or Impacted Lender’s Letter of
Credit Exposure would not exceed the Non-Defaulting Lenders’ Applicable
Percentage of the lesser of (A) the existing Aggregate Maximum Credit Amount or
(B) the Borrowing BaseLoan Limit then in effect, (y) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure plus such Non-Defaulting
Lender’s share under this clause (i) of such Defaulting Lender’s or Impacted
Lender’s Letter of Credit Exposure would not exceed such Non-Defaulting Lender’s
Applicable Percentage of the lesser of (A) the existing Aggregate Maximum Credit
Amount or (B) the Borrowing BaseLoan Limit then in effect and (z) the conditions
set forth in Section 6.02 are satisfied at such time;  provided however, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation;  

 

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent Cash Collateralize such Defaulting
Lender’s or such Impacted Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.08(j) for so long as such Letter of
Credit Exposure is outstanding;

 

(iii)if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
or Impacted Lender’s Letter of Credit Exposure pursuant to this Section 2.10(d),
the Borrower shall not be required to pay any fees to such Defaulting Lender or
Impacted Lender pursuant to Section 3.04(b) with respect to such Defaulting
Lender’s or Impacted Lender’s Letter of Credit Exposure during the period such
Defaulting Lender’s or Impacted Lender’s Letter of Credit Exposure is Cash
Collateralized; and

 

(iv)if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.10(d), then the fees payable to the
Non-Defaulting Lenders pursuant to Section 3.04 (b) shall be adjusted to give
effect to such reallocations in accordance with such Non-Defaulting Lenders’
Applicable Percentages;

 

(e)so long as any Lender is a Defaulting Lender or an Impacted Lender, the
Issuer shall not be required to issue, extend, renew, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Loan Commitments of the Non-Defaulting Lenders and/or Cash
Collateralized in accordance with this Section 2.10(e) (and, if applicable,
Section 2.08(j)), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.10(d)(i) (and Defaulting Lenders or Impacted
Lenders shall not participate therein); and

 

(f)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 4.01(c) but
excluding Section 5.06) shall, in lieu of being distributed to such Defaulting
Lender, subject to any Governmental Requirements,

Third Amended and Restated Credit Agreement – Page 50

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

(i) first, be applied to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment of any
amounts then owing by such Defaulting Lender to the Issuer hereunder, and (iii)
third, any remaining funds to be held in a segregated account as cash collateral
for, and application to any future funding obligations of such Defaulting Lender
hereunder or as otherwise directed by a court of competent jurisdiction.

 

(g)In the event that the Administrative Agent, the Borrower, and the Issuer
agree in writing, that a Defaulting Lender or Impacted Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender or
Impacted Lender, then the Revolving Credit Exposure of the Lenders shall be
readjusted and reallocated to reflect the inclusion of such Lender’s Loan
Commitment and on such date such Lender shall purchase at par such of the Loans
and participations in Letters of Credit of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans and participations in Letters of Credit in accordance with
its Applicable Percentage after giving effect to such reallocation; provided
however; that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender or Impacted Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender or Impacted Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender or Impacted Lender.  In the event that the
Administrative Agent, the Borrower, and the Issuer agrees that an Impacted
Lender has adequately remedied all matters that caused such Lender to be an
Impacted Lender, then the Letter of Credit Exposure of the Lenders shall be
readjusted and reallocated on such date such that the Impacted Lender shall
purchase at par participations in Letters of Credit from the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such participations in Letters of Credit in accordance with its
Applicable Percentage after giving effect to such reallocation.

 

(h)

 

ARTICLE III.
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01Repayment of Loans.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

 

Section 3.02Interest.

 

(a)ABR Loans.  Each ABR Loan comprising an ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

(b)Eurodollar Loans.  Each Eurodollar Loan comprising a Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Eurodollar Loan plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

Third Amended and Restated Credit Agreement – Page 51

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(c)Post-Default and Borrowing Base Deficiency Rate.  Notwithstanding the
foregoing, (i) if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due (after giving effect to any applicable grace period) whether at stated
maturity, upon acceleration or otherwise, and including any payments in respect
of a Borrowing Base Deficiency under Section 3.03(c), then all Loans
outstanding, in the case of an Event of Default, and such overdue amount, in the
case of a failure to pay amounts when due, shall bear interest, after as well as
before judgment, at the Alternate Base Rate plus two percent (2%), but in no
event to exceed the Highest Lawful Rate, and (ii) following Administrative
Agent’s notice of any Borrowing Base Deficiency pursuant to Section 3.03(c), the
amount of such Borrowing Base Deficiency shall bear interest, after as well as
before judgment, at the rate then applicable to such Loans, plus the Applicable
Margin, if any, plus an additional two percent (2%), but in no event to exceed
the Highest Lawful Rate.

 

(d)Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on: (i) with respect to any ABR Loan, the last day of each March, June,
September and December; (ii) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part,
and (iii) in any case, on the Termination Date; provided that (w) interest
accrued pursuant to Section 3.02(c)(i) shall be payable on demand, (x) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (y) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion, and (z)
as to any Eurodollar Loan having an Interest Period longer than three (3)
months, each day that is three months, or a multiple thereof, after the first
day of such Interest Period.

 

(e)Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error, and be binding upon the parties hereto.

 

(f)Inability to Determine Interest Rate.  If prior to the first date of any
Interest Period:

 

(i)the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, or

 

(ii)the Administrative Agent shall have received notice from the Majority
Lenders that the LIBO Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively

Third Amended and Restated Credit Agreement – Page 52

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

 

Section 3.03Prepayments.

 

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.03(b).

 

(b)Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 pm, New York time, three Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing, not later than 1:00 pm,
New York time, one Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
Advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

(c)Mandatory Prepayments.

 

(i)Borrowing Base Deficiency.  If a Borrowing Base Deficiency exists other than
as a result of a redetermination of the Borrowing Base in accordance with the
provisions of Section 2.07(f),  Section 2.07(h)(iii)(B) or Section 9.02(f), then
the Administrative Agent shall give the Borrower and the Lenders prompt written
notice thereof.  The Borrower shall, within ten (10) days after receipt of
written notice of such condition from the Administrative Agent elect by written
notice to the Administrative Agent to take one or more of the following actions
to remedy the Borrowing Base Deficiency:

 

(1)prepay Advances or, if the Advances have been repaid in full, Cash
Collateralize the Letter of Credit Exposure in an aggregate amount equal to such
deficiency within ten (10) days after the Borrower’s written election;

Third Amended and Restated Credit Agreement – Page 53

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(2)if the Borrowing Base Deficiency results from a reduction in the RBL
Component, add additional Oil and Gas Properties acceptable to the
Administrative Agent, in its sole discretion, to the Borrowing BaseRBL Component
having a value, based on the same valuation methodology approved by the Required
Lenders in determining the Borrowing BaseRBL Component that was used to value
the then existing Oil and Gas Properties, such that the Borrowing Base
Deficiency is cured within thirty (30) days after the Borrower’s written
election; or

 

(3)commencing with the thirtieth (30th) day following the date of which the
Administrative Agent gave the Borrower notice of such Borrowing Base Deficiency
and every thirty days after such thirtieth (30th) thereafter (or any such day is
not a Business Day, on the next Business Day after such day), pay the Borrowing
Base Deficiency in six (6) equal monthly installments for the prepayment of the
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure such that the Borrowing Base Deficiency is eliminated in a period of
six (6) months.

 

(ii)Other Borrowing Base Deficiency.  If a Borrowing Base Deficiency results
from a redetermination of the Borrowing Base in accordance with the provisions
of Section 2.07(f), Section 2.07(h)(iii)(B) or Section 9.02(f), then the
Administrative Agent shall give the Borrower and the Lenders prompt written
notice thereof.  The Borrower shall, promptly following the receipt of the
proceeds of the Material Swap Transaction, the sale or disposition of Oil and
Gas Properties, the sale or disposition of Midstream Properties, or the issuance
of Unsecured Notes, as applicable, but in any event, within one (1) Business Day
thereof, pay to the Administrative Agent from such proceeds an amount sufficient
to eliminate such Borrowing Base Deficiency.

 

(iii)Reduction of Loan Commitments.  On the date of each reduction of the
Aggregate Maximum Credit Amount or Elected Commitment Amount pursuant to Section
2.06, the Borrower agrees to make a prepayment in respect of the outstanding
amount of the Advances to the extent, if any, that the Revolving Credit Exposure
exceeds the lesser of (A) the Aggregate Maximum Credit Amount, as so reduced,
and (B) the Borrowing BaseLoan Limit.

 

(iv)Accrued Interest.  Each prepayment under this Section 3.03(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 5.02 as
a result of such prepayment.

 

(d)No Premium or Penalty.  Prepayments permitted or required under this Section
3.03 shall be without premium or penalty, except as required under Section 5.02.

 

Section 3.04Fees.

 

(a)Commitment Fees.  Except as provided in Section 2.10(b), the Borrower agrees
to pay to the Administrative Agent for the account of each Lender a commitment
fee (the

Third Amended and Restated Credit Agreement – Page 54

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

“Commitment Fee”), which shall accrue at the rate per annum determined based on
the Commitment Fee Rate on the daily unused amount of the aggregate of each
Lender’s Applicable Percentage of the Borrowing BaseElected Commitment Amount
during the period from and including the date of this Agreement to but excluding
the Termination Date (the face amount of any issued and outstanding Letter of
Credit shall count as usage for purposes hereof).  Accrued Commitment Fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof.  All Commitment Fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case such Commitment Fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)Letter of Credit Fees.  Except as provided in Section 2.10(d), the Borrower
agrees to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s
Letter of Credit Exposure (excluding any portion thereof attributable to
unreimbursed Letter of Credit Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any Letter of Credit Exposure; (ii) to the Issuer, for its own
account, a fronting fee equal to the greater of $500 or 0.125% of the face
amount of each outstanding Letter of Credit; and (iii) to the Issuer, for its
own account, its standard fees with respect to the amendment, renewal or
extension of any Letter of Credit issued by such Issuer or processing of
drawings thereunder.  Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement.  Any other fees payable to the Issuer
pursuant to this Section 3.04(b) shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case such fees shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
specified in the Fee Letter.

 

(d)

 

ARTICLE IV.
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 

 

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Letter of Credit Disbursements, or of amounts payable under Section 5.01,
 Section 5.02,  Section 5.03 

Third Amended and Restated Credit Agreement – Page 55

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

or otherwise) prior to 2:00 p.m., New York time, on the date when due (after
giving effect to applicable grace periods), in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim.  Fees, once
paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to an Issuer as expressly
provided herein and except that payments pursuant to Section 5.01,  Section
5.02,  Section 5.03 and Section 12.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof, and any such payments payable to a Lender
shall be made in accordance with such Lender’s Applicable Percentage, unless
otherwise provided herein.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed Letter of Credit Disbursements, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed Letter of Credit
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
Disbursements then due to such parties.

 

(c)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in Letter of
Credit Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in Letter of
Credit Disbursements and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in Letter of Credit Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Letter of Credit Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 4.01(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letter of Credit
Disbursements to any assignee or Participant, other than to the Borrower or any
Consolidated Subsidiary thereof (as to which the provisions of this Section
4.01(c) shall apply).  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under Governmental Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to

Third Amended and Restated Credit Agreement – Page 56

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuer that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuer, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or such
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuer with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

ARTICLE V.
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01Increased Costs.

 

(a)Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve (including marginal, special,
emergency or supplemental reserves), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender for Eurocurrency liabilities under Regulation D of the Board (as the
same may be amended, supplemented or replaced from time to time) or otherwise,
except to the extent reflected in the Adjusted LIBO Rate by virtue of the
Statutory Reserve Rate; or

 

(ii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)Capital Requirements.  If any Lender or the Issuer determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuer’s capital or on
the capital of such Lender’s or such Issuer’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuer,
to a level below that which such Lender or such Issuer or such Lender’s or such
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuer’s policies and the policies of
such Lender’s or such Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such

Third Amended and Restated Credit Agreement – Page 57

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Lender or such Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuer or such Lender’s or such Issuer’s
holding company for any such reduction suffered.

 

(c)Certificates.  A certificate of a Lender or the Issuer setting forth in
reasonable detail the basis of its request and the amount or amounts necessary
to compensate such Lender or such Issuer or its holding company, as the case may
be, as specified in Section 5.01(a) or (b) shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuer to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuer’s
right to demand such compensation, provided that no Lender may make any such
demand more than 180 days after the Termination Date, nor for any amount which
has accrued more than 270 days prior to such Lender or Issuer delivering the
certificate required in Section 5.01(c) unless such compensation demand results
from a Change in Law that has a retroactive effect, in which case the time
periods given above will be extended to take into account such retroactive
period.

 

Section 5.02Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03Taxes.  For purposes of this Section 5.03, the term “Lender”
includes the Issuer and the term “applicable law” includes FATCA.

 

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law;

Third Amended and Restated Credit Agreement – Page 58

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

provided that if the Borrower or any Guarantor shall be required by applicable
law to deduct any Indemnified Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 5.03(a)), the Administrative Agent, Lender or
Issuer (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Borrower or
such Guarantor shall make such deductions or withholdings and (iii) the Borrower
or such Guarantor shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Governmental Requirements.

 

(b)Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with Governmental
Requirements or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(c)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuer, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Administrative Agent, such Lender or such Issuer, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate of the Administrative Agent, a
Lender or an Issuer as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(d).

 

(e)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

Third Amended and Restated Credit Agreement – Page 59

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(f)Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from or
reduction of any withholding Tax, with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower (with a copy
to the Administrative Agent), (x) on or before the date it becomes a party
hereto, (y) thereafter when reasonably requested by the Borrower or the
Administrative Agent and (z) promptly upon the expiration, obsolescence or
invalidity of any previously delivered form, (i) such properly completed and
executed documentation prescribed by Governmental Requirements or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate, including but not limited to appropriate IRS
Form W-8 (and any required attachments thereto) or W-9, as applicable (or, in
each case, any successor form).  Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in clause (ii) of this
Section 5.03(f) and Section 5.03(g)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(g)FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount required to be deducted and withheld from such payment.

 

(h)Refund.  If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to Section 5.03(a)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.03 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party incurred in connection with such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) if the payment would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. 

Third Amended and Restated Credit Agreement – Page 60

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)Survival.  Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 5.04Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

Section 5.05Illegality.  Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

Section 5.06Replacement of a Lender.  If any Lender (an “Affected Lender”) (a)
makes a demand upon the Borrower for amounts pursuant to Section 5.01 (and the
payment of such amounts are, and are likely to continue to be, materially more
onerous in the reasonable judgment of the Borrower than with respect to the
other Lenders), (b) in connection with any proposed increase in the Borrowing
Base pursuant to Section 2.07 refuses to consent to such increase, or (c) any
Lender has not approved (or is not deemed to have approved) any amendment to, or
waiver of, the terms of this Agreement or any other Loan Document approved by
Administrative Agent and Required Lenders, the Borrower may, within 30 days of
receipt by the Borrower of such demand or such non-consent or non-approval, as
applicable, give notice (a “Replacement Notice”) in writing to the
Administrative Agent and such Affected Lender of its intention to cause such
Affected Lender to sell all of its Loans, Loan Commitments and/or Notes

Third Amended and Restated Credit Agreement – Page 61

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

to an Eligible Assignee (a “Replacement Lender”) designated in such Replacement
Notice; provided, however, that no Replacement Notice may be given by the
Borrower and no Lender may be replaced pursuant to this Section 5.06 if (i) such
replacement conflicts with any Governmental Requirements or regulation, (ii) any
Event of Default (other than an Event of Default that has been waived by the
Required Lenders) shall have occurred and be continuing at the time of such
replacement, or (iii) prior to any such replacement, such Affected Lender shall
have taken any necessary action under Section 5.04 (if applicable) so as to
eliminate the continued need for payment of amounts owing pursuant to Section
5.01 or shall, if applicable, have waived its right to payment of the specific
amounts that give rise or would give rise to such Replacement Notice (it being
understood for sake of clarity that the Affected Lender shall be under no
obligation to waive such rights to payment and that such Affected Lender, if it
is replaced in accordance with this Section 5.06, shall be entitled to be
reimbursed for all breakage losses in connection with such replacement).  If the
Administrative Agent shall in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Borrower
and such Affected Lender in writing that the Replacement Lender is satisfactory
to the Administrative Agent (such consent not being required where the
Replacement Lender is already a Lender or an Affiliate of a Lender or an
Eligible Assignee), then such Affected Lender shall, subject to the payment of
any amounts due pursuant to Section 5.02, assign, in accordance with Section
12.04, all of its Loan Commitments, Loans, Notes (if any), and other rights and
obligations under this Agreement and all other Loan Documents (including
Reimbursement Obligations, if applicable) designated in the Replacement Notice
to such Replacement Lender; provided, however, that (A) such assignment shall be
without recourse, representation or warranty (other than that it has not
previously transferred its interest) and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender, (B)
the purchase price paid by such Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice, and/or its
Percentage of outstanding Reimbursement Obligations, as applicable, together
with all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Section 5.01),
and (C) the Borrower shall pay to the Affected Lender and the Administrative
Agent all reasonable out-of-pocket expenses incurred by the Affected Lender and
the Administrative Agent in connection with such assignment and assumption
(including the processing fees described in Section 12.04).  If the Affected
Lender fails to execute an Assignment and Assumption after five Business Days
notice from the Administrative Agent, such failure to execute shall not impair
the validity of the removal of the Affected Lender and the mandatory assignment
of such Affected Lender’s Loan Commitments, Loans, Notes (if any), and other
rights and obligations under this Agreement and all of the Loan Documents and
such assignment shall be effective without the execution of an Assignment and
Assumption by the Affected Lender.  If the Administrative Agent fails to notify
the Borrower within 30 days of its receipt of such Replacement Notice that such
Replacement Lender is satisfactory, then such Replacement Lender shall be deemed
satisfactory to the Administrative Agent.  Upon the effective date of an
assignment described above, the Replacement Lender shall become a “Lender” for
all purposes under the Loan Documents. 

 

ARTICLE VI.
CONDITIONS PRECEDENT

 

Section 6.01Closing Date.  The obligations of the Lenders to make the initial
Loans and of the Issuer to issue Letters of Credit in connection with the
initial Borrowing hereunder on the

Third Amended and Restated Credit Agreement – Page 62

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Closing Date shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02),
and the Lenders and the Issuer agree that each of the following conditions have
been satisfied or waived as of the Closing Date:

 

(a)The Arranger, the Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

(b)The Administrative Agent shall have received a certificate of the General
Partner of the Borrower and of each Guarantor setting forth (i) resolutions of
the board of directors or other managing body of the General Partner with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the individuals who are
authorized to sign the Loan Documents to which the Borrower (acting through the
General Partner) or such Guarantor is a party, (iii) specimen signatures of such
authorized individuals, and (iv) the articles or certificate of incorporation or
formation and bylaws, operating agreement or partnership agreement, as
applicable, of the Borrower, its General Partner and each Guarantor, in each
case, certified as being true and complete.  The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

 

(c)The Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
the Borrower, the General Partner and each Guarantor.

 

(d)[Intentionally Omitted].

 

(e)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

 

(f)The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender that has requested a Note not later than two (2)
Business Days prior to the Closing Date, which Notes shall be in a principal
amount equal to its Maximum Credit Amount (as defined in this Agreement prior to
the First Amendment Effective Date) dated as of the date hereof.

 

(g)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guarantee Agreement and the
other Security Instruments described on Exhibit C.  In connection with the
execution and delivery of the Security Instruments, (i) the Administrative Agent
shall be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens) on at least 80% of
the total value of the Proved Reserves evaluated in the Initial Reserve Report
and (ii) the Collateral Agent shall have received original stock or membership
interest certificates (if such interests are certificated) evidencing all of the
issued and outstanding Equity Interests in each Guarantor, together with the
appropriate undated stock powers, or other equivalent instruments of transfer
reasonably

Third Amended and Restated Credit Agreement – Page 63

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

acceptable to the Administrative Agent, for each certificate duly executed in
blank by the registered owner thereof; provided that any original stock or
membership interest certificates (if any) held by the Existing Agent may be
delivered to the Administrative Agent within a reasonable time after the Closing
Date.

 

(h)No event or circumstance that could cause a Material Adverse Effect shall
have occurred.

 

(i)The Administrative Agent shall have received: (A) reasonably satisfactory
evidence that, upon the consummation of the Transactions, the Palmetto Buyer has
(or contemporaneously with the funding of the Loans hereunder on the Closing
Date shall have) acquired, pursuant to the Palmetto PSA, title in the aggregate
to Oil and Gas Properties included in the Palmetto Reserve Report equal to or
exceeding 95% of the present value of all of the Oil and Gas Properties included
in the Palmetto Reserve Report, free of any Liens other than Permitted Liens and
Liens in favor of the Collateral Agent; (B) a certificate of a Responsible
Officer of the General Partner (1) certifying that, upon the consummation of the
Transactions, the Palmetto Buyer has (or will have) consummated the acquisition
contemplated by the Palmetto PSA substantially in accordance with its terms and
all conditions to the obligations of the parties set forth in the Palmetto PSA
(other than the payment of the purchase price thereunder) shall have been
satisfied or waived, and no provision thereof shall have been waived, amended,
supplemented or otherwise modified to the extent such waiver, amendment,
supplement or other modification would reasonably be expected to adversely
affect the Lenders (except as otherwise agreed by the Lenders), (2) certifying
that the Oil and Gas Properties described in the Palmetto Reserve Report have
been (or are to be) acquired pursuant to the Palmetto PSA, (3) certifying as to
the final purchase price paid (or to be paid) under the Palmetto PSA after
giving effect to all adjustments as of the closing date for such acquisition,
and specifying, by category, the amount of such adjustment, and (4) certifying
that attached thereto is a true and complete executed copy of the Palmetto PSA
pursuant to which such Purchaser has acquired (or will acquire) such Oil and Gas
Properties, and (5) certifying that attached thereto is a true and complete
executed copy of the Initial Subordinated Note, if any; and (C) duly executed
releases and/or terminations of any financing statements or mortgages
specifically referencing and burdening the Oil and Gas Properties included in
the Palmetto Reserve Report.

 

(j)The Administrative Agent shall have received an opinion of (i) Akin Gump
Strauss Hauer & Feld, LLP, special New York counsel to the Borrower and (ii)
special local counsel to the Borrower in each jurisdiction where the Mortgaged
Properties are located, such local counsel to be acceptable to Administrative
Agent, each, in form and substance satisfactory to the Administrative Agent, as
to such matters incident to the Transactions as the Administrative Agent may
reasonably request.

 

(k)The Administrative Agent shall have received a copy of the Initial Reserve
Report.

 

(l)The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and its Subsidiaries evidencing that the Borrower and
its Subsidiaries are carrying insurance in accordance with Section 7.12.

 

(m)The Administrative Agent shall have received the Financial Statements.

Third Amended and Restated Credit Agreement – Page 64

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(n)The Administrative Agent shall have received the Assignment Agreement duly
executed and delivered by the parties thereto.

 

(o)The Administrative Agent shall have received the Fee Letter duly executed and
delivered by the parties thereto.

 

(p)The Administrative Agent shall have received financial projections of the
Borrower and its Subsidiaries for the three (3) fiscal year period commencing
with the 2015 Fiscal Year and continuing through the 2017 Fiscal Year prepared
by the Borrower in good-faith and based on assumptions believed by the Borrower
to be reasonable at the time made.

 

(q)The Administrative Agent shall have received evidence reasonably satisfactory
to it, that the Borrower shall have maintained in effect all Swap Transactions
disclosed to the Administrative Agent in January 2015 and entered into (or
contemporaneously with the funding of the Loans hereunder on the Closing Date to
be entered into) the Swap Transactions set forth on Schedule 6.01(q) with
Approved Counterparties (the “Minimum Hedges”).

 

(r)The Administrative Agent shall have received evidence reasonably satisfactory
to it that the Borrower has at least $4,000,000 of unused availability under the
Borrowing Base immediately following the effectiveness of this Agreement.

 

(s)The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties, the Borrower,
and its Subsidiaries for each of the following jurisdictions: Oklahoma, Kansas,
Delaware, Texas and any other jurisdiction requested by the Administrative
Agent; other than those being assigned or released on or prior to the Closing
Date or Liens permitted by Section 9.03.

 

(t)No, action, suit, investigation or other proceeding is pending or threatened
before any arbitrator or Governmental Authority seeking to restrain, enjoin or
prohibit or declare illegal, or seeking damages from the Borrower in connection
with the transactions contemplated in this Agreement or which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(u)The Administrative Agent is satisfied, in its sole discretion, with the
results of its due diligence examination of the Borrower, the Guarantors and the
Properties owned by the Borrower or Guarantors, including the Borrower’s and the
Guarantors’ proposed development of their Properties, the location
discount/premium and transportation costs for all Hydrocarbons produced on such
Properties, existing Hydrocarbon sales and all aspects of the Borrower’s and the
Guarantors’ existing and contemplated Hydrocarbon marketing activities.

 

(v)The Administrative Agent and each Lender shall have received all Act
disclosures requested by them prior to execution of this Agreement.

 

(w)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Third Amended and Restated Credit Agreement – Page 65

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 6.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuer to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and no Borrowing
Base Deficiency shall exist or result therefrom.

 

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.

 

(c)The representations and warranties of the Borrower and the Guarantors, if
any, set forth in this Agreement and in the other Loan Documents shall be true
and correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such specified earlier date.

 

(d)The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuer to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

(e)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with Section
2.08(b), as applicable.

 

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the satisfaction of the
conditions specified in Section 6.02(a) through (d).

 

ARTICLE VII.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01Organization; Powers.  Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority
and qualifications could not reasonably be expected to have a Material Adverse
Effect.

Third Amended and Restated Credit Agreement – Page 66

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 7.02Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s limited partnership or limited liability company
powers, as applicable, and have been duly authorized by all necessary limited
partnership or limited liability company action, as applicable, and, if
required, partner or member action.  When executed and delivered, each Loan
Document and each of the agreements by which the Borrower or any Guarantor
acquires ownership of the Mortgaged Properties to which the Borrower and any
Guarantor is a party will have been duly executed and delivered by the Borrower
and such Guarantor and will constitute a legal, valid and binding obligation of
the Borrower and such Guarantor, as applicable, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 7.03Approvals; No Conflicts.  The Transactions (a) do not require any
consent, license, or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including the
members or any class of directors of the Borrower or any other Person, whether
interested or disinterested), except such as have been obtained or made and are
in full force and effect, and except for the filing and recording of Security
Instruments to perfect the Liens created by such Security Instruments, (b) will
not violate any Governmental Requirements or regulation or the charter, by-laws,
operating agreement or other organizational documents of the Borrower or any of
the Guarantors or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of the Guarantors or their Properties, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of the Guarantors and (d) will not result in the creation or imposition of
any Lien on any Property of the Borrower or any of the Guarantors (other than
the Liens created by the Loan Documents).  The Borrower and each of the
Guarantors has obtained all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
Guarantors and the validity against the Borrower and each of the Guarantors of
the Loan Documents to which it is a party, and such consents, licenses and
approvals are in full force and effect.

 

Section 7.04Financial Statements.

 

(a)The Borrower has delivered to the Administrative Agent and the Lenders the
Financial Statements, and the Financial Statements are correct and complete in
all material respects and present fairly the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as of their respective dates and
for their respective periods in accordance with GAAP, applied on a consistent
basis.

 

(b)Since December 31, 2014, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

 

(c)Neither the Borrower nor any of its Subsidiaries has any Material
Indebtedness (including Disqualified Capital Stock), or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except for the (i) Obligations

Third Amended and Restated Credit Agreement – Page 67

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

hereunder, (ii) as referred to or reflected or provided for in the Financial
Statements, or (iii) Debt otherwise permitted hereunder.

 

Section 7.05Litigation.  Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (a)
which, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (unless fully covered by
standard insurance which is acknowledged and uncontested by the applicable
insurer and with standard deductibles) or (b) that involve any Loan Document or
the Transactions.  Since the date of this Agreement, there has been no change in
the status of the matters disclosed in Schedule 7.05 that, individually or in
the aggregate, has resulted in, or could reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.06Environmental Matters.  Except as could not be reasonably expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):

 

(a)except as set forth on Schedule 7.06, no Property of the Borrower or any of
its Consolidated Subsidiaries nor the operations conducted thereon violate any
order or requirement of any court or Governmental Authority or any Environmental
Laws.

 

(b)no Property of the Borrower or any of its Consolidated Subsidiaries nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.

 

(c)all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each of its
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed or requested, and the
Borrower and each of its Consolidated Subsidiaries are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations.

 

(d)the Borrower has taken all steps reasonably necessary to determine and has
determined that, except as set forth on Schedule 7.06, no oil, hazardous
substances, solid waste or oil and gas waste, have been disposed of or otherwise
released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of the
Borrower or any of the Guarantors except in compliance with Environmental Laws
and so as not to pose an imminent and substantial endangerment to public health
or welfare or the environment.

 

(e)to the extent applicable, all Property of the Borrower and each of the
Guarantors currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject

Third Amended and Restated Credit Agreement – Page 68

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

to the OPA, will not be able to maintain compliance with the OPA requirements
during the term of this Agreement.

 

(f)except as set forth on Schedule 7.06, neither the Borrower nor any of its
Consolidated Subsidiaries has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.

 

Section 7.07Compliance with the Laws and Agreements.  Each of the Borrower and
its Consolidated Subsidiaries are in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other authorizations granted by
Governmental Authorities necessary for the ownership of its Property and the
present conduct of its business, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 7.08Investment Company Act.  Neither the Borrower nor any of its
Consolidated Subsidiaries is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 7.09Taxes.  Each of the Borrower and its Consolidated Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Consolidated Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and reserves on the books of the Borrower and its
Consolidated Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate.  No tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge, except for tax Liens
or claims that could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.10ERISA.

 

(a)The Borrower and its Consolidated Subsidiaries have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any,
that they maintain.

 

(b)No act, omission or transaction has occurred that could result in imposition
on the Borrower, any of its Subsidiaries or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of Section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under Section 409 of ERISA.

 

 

 

(c)No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974.  No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any of its

Third Amended and Restated Credit Agreement – Page 69

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Subsidiaries or any ERISA Affiliate has been or is expected to be incurred with
respect to any Plan.  No ERISA Event with respect to any Plan has occurred.

 

(d)Full payment when due has been made of all amounts which the Borrower, any of
its Subsidiaries or any ERISA Affiliate is required under the terms of each
Plan, if any, or Governmental Requirements to have paid as contributions to such
Plan as of the date hereof, and no failure to satisfy the minimum funding
standard (within the meaning of Section 302 of ERISA and Section 412 of the
Code), whether or not waived, exists with respect to any Plan.

 

(e)Each Pension Plan satisfies the minimum funding requirements of Section 412
of the Code and, if applicable, Part 3 of Title I of ERISA.

 

(f)Neither the Borrower nor its Subsidiaries sponsors or  maintains an employee
welfare benefit plan, as defined in Section 3(1) of ERISA that provides benefits
to former employees of such entities, other than as required by Part 6 of Title
I of ERISA.

 

(g)Neither the Borrower nor its Subsidiaries nor any ERISA Affiliate would be
subject to any withdrawal liability under Part 1 of Subtitle E of Title IV of
ERISA if the Borrower, its Subsidiaries or any ERISA Affiliate were to engage in
a “complete withdrawal” (as defined in Section 4203 of ERISA) or a “partial
withdrawal” (as defined in Section 4205 of ERISA) for any Multiemployer Plan.

 

(h)Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is required to
provide security under Section 401(a)(29) of the Code due to a Pension Plan
amendment that results in an increase in current liability for any Pension Plan.

 

Section 7.11Disclosure; No Material Misstatements.

 

(a)Schedule 7.11 describes, as of the Closing Date, all Material Indebtedness of
the Borrower or any of its Consolidated Subsidiaries, and all obligations of the
Borrower or any of its Consolidated Subsidiaries to issuers of surety or appeal
bonds (other than operator’s bonds, plugging and abandonment bonds, and similar
surety obligations obtained in the ordinary course of business) issued for the
account of the Borrower or any of its Consolidated Subsidiaries.

 

(b)Taken as a whole, none of the reports, Financial Statements, certificates,
Reserve Reports or other information furnished by or on behalf of the Borrower
or any of its Subsidiaries to the Administrative Agent, in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which (including the time at which) they were made,
not misleading; provided that, with respect to projected financial information,
prospect information, geological and geophysical data and engineering
projections, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

Section 7.12Insurance.  The Borrower has, and has caused each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar

Third Amended and Restated Credit Agreement – Page 70

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

businesses operating in the same or similar locations.  The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
Collateral for the Loans are endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies pertaining to
liability coverage name the Administrative Agent and the Lenders as “additional
insureds,” and, in either case, provide that the insurer will give at least
thirty (30) days prior notice of any cancellation to the Administrative Agent.

 

Section 7.13Restriction on Liens.  Neither the Borrower nor any of the
Guarantors is a party to any material agreement or arrangement, or subject to
any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent, the Collateral
Agent and the Lenders on or in respect of their Properties to secure the
Obligations.

 

Section 7.14Subsidiaries.  Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries.  The Borrower has no Foreign Subsidiaries.

 

Section 7.15Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Sanchez Production Partners LP,
and the organizational identification number of the Borrower in its jurisdiction
of organization has been provided to the Administrative Agent (or, in each case,
(or as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(nl) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(nl) and Section 12.01(c)).  Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization,  and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(nl)).

 

Section 7.16Properties; Titles; Etc.  Subject to Excepted Liens, each of the
Obligors have good and indefeasible title to all of its Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and to all Midstream
Properties, free and clear of all Liens except for Excepted Liens.  The Borrower
has good and defensible title to all of the Equity Interests in the Subsidiaries
listed on Schedule 7.14,7.14 (as supplemented pursuant to Section 7.14) except
for Excepted Liens.  No material Oil and Gas Properties of any Obligor comprise
a “building” or “mobile home” (each as defined in Regulation H promulgated under
the Flood Insurance Laws).

 

(a)The quantum and nature of the interest of the Obligors in and to their
Hydrocarbon Interests as set forth in the most recent Reserve Report includes
the entire interest of the Obligors in such Hydrocarbon Interests as of the date
of such Reserve Report and are complete and accurate in all material respects as
of the date of such Reserve Report; there are no “back-in” or “reversionary”
interests held by third parties which could materially reduce the interest of
the Obligors in such Hydrocarbon Interests except as taken into account in such
Reserve Report.  The 

Working Interests held by the Obligors in their Oil and Gas Properties shall not
in any material respect obligate any of such Persons to bear the costs and
expenses relating to the maintenance, development, and operations of such Oil
and Gas Properties in an amount in excess of the Working

Third Amended and Restated Credit Agreement – Page 71

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Interest of such Person in each such Hydrocarbon Interest set forth in the most
recent Reserve Report.

 

(b)All oil and gas leases and instruments and other similar agreements
comprising the Borrower’s and its Consolidated Subsidiaries Oil and Gas
Properties necessary for the conduct of business of the Borrower and its
Consolidated Subsidiaries are valid and subsisting, in full force and effect and
there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such leases, instruments or agreements, in each case which would affect in any
material respect the conduct of the business of the Borrower and its
Subsidiaries.  Neither the Borrower, any of the Guarantors nor, to the knowledge
of the Borrower, any other party to any leases, instruments or agreements
comprising its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report, has given or threatened to give written notice of any default
under or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any such lease, instrument or
agreement. 

 

(c)All of the Properties of the Borrower and its Consolidated Subsidiaries that
are reasonably necessary for the operation of their business are in good repair,
working order and condition in all material respects and have been maintained by
the Borrower and its Consolidated Subsidiaries as is customary in the oil and
gas industry.  Since the date of the most recent financial statements delivered
pursuant to Sections 6.01(m) and 8.01, neither the business nor the Properties
of the Borrower and its Consolidated Subsidiaries have been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy.

 

(d)Except for Excepted Liens or as otherwise disclosed in writing to the
Administrative Agent:

 

(i)In each case only with respect to any of the Obligors’ Oil and Gas Properties
that have been assigned a discounted present value equal to or in excess of
$2,000,000 in any Reserve Report, (A) all rentals, royalties, overriding
royalties, shut-in royalties and other payments due under or with respect to any
such Hydrocarbon Interests evaluated in any Reserve Report have been properly
and timely paid in the ordinary course of business and (B) all material expenses
payable under the terms of the contracts and agreements comprising such Oil and
Gas Properties (other than those described above in clause (A)) have been
properly and timely paid in the ordinary course of business, except in each case
where such payments are being contested in good faith by appropriate proceedings
and for which adequate reserves complying with GAAP have been made;

 

(ii)All of the proceeds from the sale of Hydrocarbons produced from the
Borrower’s and its Consolidated Subsidiaries’ Hydrocarbon Interests are being
properly and timely paid to the Borrower without suspense, other than any such
proceeds the late payment or non-payment of which could not reasonably be
expected to materially adversely affect the value of the Borrower’s and its
Consolidated Subsidiaries’ Hydrocarbon Interests taken as a whole; and

Third Amended and Restated Credit Agreement – Page 72

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(iii)No material amount of proceeds that has been received by the Borrower or
any of its Consolidated Subsidiaries from the sale of Hydrocarbons produced from
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report is subject to any claim for any refund or refund obligation.

 

(e)The Borrower and its Consolidated Subsidiaries own the Midstream Properties
that generated the Adjusted Midstream EBITDA used in the most recent calculation
of the Midstream Component as may be adjusted pursuant to Section 2.07(h)(ii),
except for Midstream Properties disposed of since the most recent calculation of
the Midstream Component that did not meet the thresholds provided by Section
2.07(h)(ii) with respect to the disposition of such Midstream Properties.

 

Section 7.17Title.  Upon satisfaction of the covenants in Section 8.18,8.16, the
Administrative Agent shall have received title opinions, title reports or other
title due diligence reflecting that the Borrower or the Guarantors shall have
title reasonably satisfactory to the Administrative Agent in (a) such Oil and
Gas Properties of the Borrower and the Guarantors constituting 80% of the Proved
Reserves evaluated in the Initial Reserve Report.RBL Component and (b) the
material Midstream Properties.

 

Section 7.18Security Instruments. 

 

(a)The provisions of the Pledge and Security Agreement delivered to the
Administrative Agent are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Administrative Agent, the Lenders and the other
secured parties, a legal, valid and enforceable security interest in the pledged
Collateral (as defined therein) and proceeds thereof and (i) when certificates,
if any, representing or constituting the pledged Collateral are delivered to the
Collateral Agent and (ii) upon the filing of UCC-1 Financing Statements with the
secretary of state of each jurisdiction of formation for each of the debtors
party thereto, the Pledge and Security Agreement shall constitute a first
priority Acceptable Security Interest in, all right, title and interest of the
Obligors, as applicable, in such pledged Collateral and the proceeds thereof,
subject to Excepted Liens.

 

(b)On the Closing Date, the Equity Interests listed on Schedule I to the Pledge
and Security Agreement will constitute all the issued and outstanding Equity
Interests in the direct and indirect Material Domestic Subsidiaries of the
Borrower; all such Equity Interests have been duly and validly issued and are
fully paid and nonassessable; and the relevant pledgor of said shares is the
record and beneficial owner of said shares.

 

(c)The provisions of the Mortgages will be effective to grant to the
Administrative Agent, for the ratable benefit of the Lenders, legal, valid and
enforceable mortgage liens on (i) all of the right, title and interest of the
Borrower and its Subsidiaries in the Mortgaged Property to the extent described
therein and (ii) at least 80% of the total value of the Proved Reserves
evaluated in the Initial Reserve Report.  Once such Mortgages have been recorded
in the

appropriate recording office and all recording taxes have been paid with respect
thereto, the Mortgages will constitute perfected first liens on, and security
interest in, such mortgaged property, subject to Excepted Liens.

Third Amended and Restated Credit Agreement – Page 73

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(d)On the Closing Date, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions.  No other filings or recordings are required in order to perfect
the security interests created under any Security Instruments.

 

Section 7.19Maintenance of Properties.  Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas
Properties.  Specifically in connection with the foregoing, except as could not
reasonably be expected to have a Material Adverse Effect, (a) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) is deviated from the vertical more than the maximum
permitted by Government Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties).  All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Subsidiaries, in a manner consistent
with the Borrower’s or its Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.19 could not
reasonably be expect to have a Material Adverse Effect).

 

Section 7.20Gas Imbalances; Prepayments.  Except as set forth on Schedule 7.20
with respect to the Closing Date or on the most recent certificate delivered
pursuant to Section 2.07(d), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of its
Subsidiaries to deliver, in the aggregate, three percent (3%) or more of the
monthly production from Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

 

Section 7.21Marketing of Production.  Except for the contracts listed and in
effect on the date hereof on Schedule 7.21, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or the Guarantors are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or the Guarantors’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at

Third Amended and Restated Credit Agreement – Page 74

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

a fixed price and (b) have a maturity or expiry date of more than six (6) months
after the Closing Date.

 

Section 7.22Swap Transactions.  Schedule 7.22 sets forth, as of February 28,
2015,[_______], and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(c) will set forth, a true and complete
list of all Swap Agreements and Swap Transactions of the Borrower and each of
its Subsidiaries (specifying the category of each Swap Transaction, which
categories comprise RBL Swap Transactions and Swap Transactions in respect of
interest rates), the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net
marked-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

 

Section 7.23Use of Loans and Letters of Credit.  The proceeds of the Loans and
the Letters of Credit shall be used (a) for the acquisition, exploration,
operation, maintenance and development of Oil and Gas Properties and Midstream
Properties and related properties, facilities, rights and interests located in
any of the United States of America (including the Palmetto Acquisition), (b)
for general corporatebusiness purposes, including Restricted Payments, provided
that if the Borrowing Base Utilization Percentage is equal to or exceeds 90%
before or after giving effect to the requested Loan or Letter of Credit, then no
proceeds of any Loan or any Letter of Credit may be used to fund Restricted
Payments under Section 9.04, (c) for the payment of expenses incurred by the
Borrower in connection with the Transactions, (d) to provide working capital,
and (e) for the issuance of Letters of Credit.  The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board).  No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

 

Section 7.24Solvency.  After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 

Section 7.25Patriot Act; OFAC; Sanctions. 

 

(a)None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer of the Borrower or any of its Subsidiaries is a
Person that is, or is owned or controlled by Persons that are: (i) the subject
of any sanctions administered or enforced

Third Amended and Restated Credit Agreement – Page 75

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

by OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions.

 

(b)The Borrower will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

 

(c)Each of the Obligors is in compliance with the Foreign Corrupt Practices Act,
15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto.  None of the
Obligors or their Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1,
et seq.

.

Section 7.26Seniority Designation.  For the purposes of any Unsecured Notes
Documents or any Permitted Refinancing Debt, the Obligations have been
irrevocably designated as “senior indebtedness” (or such other applicable term
denoting seniority) ranking, as applicable, equally in right of payment with any
senior unsecured notes issued under such Unsecured Notes Documents and senior in
right of payment to any subordinated unsecured notes or senior subordinated
unsecured notes issued under such Unsecured Notes Documents, without giving
effect to rights in the Collateral of the Administrative Agent, the Collateral
Agent, the Issuer, the Lenders and the other beneficiaries thereof.

 

ARTICLE VIII.
AFFIRMATIVE COVENANTS

 

Until the Loan Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Letter of Credit Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

 

Section 8.01Financial Statements; Ratings Change; Other Information.  The
Borrower will furnish to the Administrative Agent:

 

(a)Annual Financial Statements and Annual Budget.  As soon as available, but in
any event not later than ninety (90) days after the end of each fiscal year, (i)
Borrower’s audited consolidated balance sheet and related statements of
operations, partners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the

Third Amended and Restated Credit Agreement – Page 76

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

previous fiscal year, all reported on by independent public accountants of
recognized national standing and reasonably acceptable to the Administrative
Agent (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and, (ii) a budget for the then current fiscal year,
including a pro forma balance sheet and income and cash flow projections and
(iii) business segment financial reports prepared by the Borrower with respect
to the Midstream Properties and the related business.

 

(b)Quarterly Financial Statements.  As soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, (i) its consolidated balance sheet and related
statements of operations, partners’ equity and cash flows as of the end of and
for such quarter and the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes and (ii) business segment financial reports prepared by
the Borrower with respect to the Midstream Properties and the related business.

 

(c)Certificate of Financial Officer -- Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2015, setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since
December 31, 2014 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate, and (iv)
setting forth as of the last Business Day of such calendar month or fiscal year,
a true and complete list of all Swap Agreements and Swap Transactions of the
Borrower and each of its Consolidated Subsidiaries (specifying the category of
each Swap Transaction, which categories comprise RBL Swap Transactions and Swap
Transactions in respect of interest rates), the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.22, any margin required or
supplied under any credit support document and the counterparty to each such
agreement and (v) setting forth the Borrower’s calculation of Midstream Adjusted
EBITDA for the Rolling Period ending on the last day of the most recent fiscal
quarter, the volume of gas produced from the Dedicated Acreage (as defined in
the Catarina Gathering Agreement) that flowed through the Midstream Properties
during the most recent fiscal quarter, the applicable Midstream Multiplier and
the Midstream Component.

 

(d)Certificate of Accounting Firm -- Defaults.  Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of the accounting
firm that reported on

Third Amended and Restated Credit Agreement – Page 77

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines).

 

(e)Certificate of Insurer -- Insurance Coverage.  Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by Section
8.07, in form and substance satisfactory to the Administrative Agent, and, if
requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(f)Other Accounting Reports.  Within five (5) Business Days after receipt
thereof, a copy of each other written report or letter submitted to the Borrower
or any of its Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any such Subsidiary, and a copy of any response by the Borrower or any such
Subsidiary to such letter or report.

 

(g)Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture
(including any Unsecured Notes Indenture), loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.01.

 

(h)Reserve Report/Lists of Purchasers.  Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 2.07, (i) a list
of all Persons purchasing Hydrocarbons from the Borrower or any of its
Subsidiaries, and (ii) a monthly cash flow budget for the following twelve month
period, projecting monthly production, volumes, revenues, expenses, taxes and
budgeted capital expenditures.

 

(i)Notice of Sales of Oil and Gas Properties.  In the event the Borrower or any
of its Subsidiaries intends to sell, transfer, assign or otherwise dispose of
(i) any Oil or Gas Properties included in the most recently delivered Reserve
Report (or any Equity Interests in any Subsidiary owning interests in such Oil
and Gas Properties) during any period between two successive Scheduled RBL
Component Redetermination Dates having a fair market value, individually or in
the aggregate, in excess of $250,000, or (ii) any Midstream Properties that
would result in a pro forma adjustment to the Midstream Adjusted EBITDA (and, as
a result, the Midstream Component) in accordance with Section 2.07(h)(iii),
 prior written notice of such disposition, the price thereof, the anticipated
date of closing, and any other details thereof requested by the Administrative
Agent.

 

(j)Notice of Swap Liquidation.  In the event the Borrower or any of its
Subsidiaries intends to assign, terminate (other than as a result of the
expiration thereof), unwind, sell or liquidate one or more Swap Transactions
having a net fair market value to either counterparty of such Swap Transactions,
in excess of $250,000 (any such transaction a “Material Swap Transaction”),
prompt (but in any event at least five (5) days prior to such assignment,
termination, unwinding, sale, or liquidation)reasonable prior written notice of
such assignment, termination, unwinding, sale, or liquidation and the value
thereof, and any other details thereof as requested by the Administrative
Agent.  In the event that the Borrower or any of its Subsidiaries consummates a
Material Swap Transaction as described in the previous sentence, the Borrower

Third Amended and Restated Credit Agreement – Page 78

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

shall retain, or cause its Subsidiaries to retain, as applicable, the proceeds
of such transaction pending a redetermination of the Borrowing Base in
accordance with the provisions of Section 2.07(f).  In the event that a Material
Swap Transaction creates a payment obligation upon settlement from the Borrower
or any of its Subsidiaries, the notice must be accompanied by a certification
from a Responsible Officer that after giving effect to such payment obligation,
Borrower is in compliance with Section 9.01.1

 

(k)Notice of Casualty Events.  Prompt written notice, and in any event within
ten (10) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

 

(l)Information Regarding Borrower and Guarantors.  Prompt written notice (and in
any event within ten (10) days prior thereto) of any change (i) in the Borrower
or any Guarantor’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties,
(ii) in the location of the Borrower or any Guarantor’s chief executive office
or principal place of business, (iii) in the Borrower or any Guarantor’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower or any Guarantor’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower or any Guarantor’s federal
taxpayer identification number, if any.

 

(m)Production Report and Lease Operating Statements.  Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
2.07, a report setting forth, for each calendar month during the then-current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

 

--------------------------------------------------------------------------------

1 NTD: MB to find alternative language.

Third Amended and Restated Credit Agreement – Page 79

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(n)Notices of Certain Changes.  Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws,
operating agreement, any preferred stock designation or any other organizational
document of the Borrower or any of the Guarantors, including but not limited to
the documents referred to in Section 9.18.

 

(o)Reserve Reports and Related Information.  Promptly, but in any event on or
before the applicable due date therefor, each Reserve Report specified in
Section 2.07, together with the other information provided for therein.

 

(p)Notice of Incurrence or Repayment of Permitted Unsecured Debt or the
Subordinated Note.  Prompt written notice, but in any event within five (5)
Business Days after the incurrence or repayment thereof, of any Debt incurred by
the Borrower or any of its Subsidiaries that is permitted to be incurred
pursuant to Section 9.02(h) or any Debt outstanding under the Subordinated
Note.  Each such notice shall state the amount of the new Debt incurred or
repaid and the aggregate amount of Debt incurred and outstanding pursuant to
Section 9.02(h) and under the Subordinated Note.Notices under Material
Contracts. Promptly after the furnishing thereof, copies of any material notices
and reports and other information required to be delivered under any material
contract pertaining to the Midstream Properties (including without limitation
the Catarina Gathering Agreement (including, for the avoidance of doubt, any
notice given by the Borrower or any of its Subsidiaries under Section 3.3, 3.6,
5.2, 9.1, 10.1, 11.4 or [__])) and not otherwise required to be furnished to the
Lenders pursuant to any other provision of this Section 8.01.

 

(q)Other Requested Information.  Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Section 8.02Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender, promptly after any Responsible Officer
obtains knowledge thereof, written notice of the following:

 

(a)the occurrence of any Default;

 

(b)(i) the filing or commencement of, or the threat in writing of, any action,
suit, investigation, inquiry, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower, any
Subsidiary thereof or any of their Properties; (ii) any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders); and (iii) any demand or
lawsuit by any landowner or other third party threatened in writing against the
Borrower, any Subsidiary thereof or any of their Properties in connection with
any Environmental Laws (excluding routine testing and corrective action) that,
in the case of each of clauses (i) through (iii) of this subsection, if
adversely determined, could reasonably be expected to result in liability in
excess of $500,000;

Third Amended and Restated Credit Agreement – Page 80

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and

 

(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03Existence; Conduct of Business.  The Borrower will, and will cause
each of its Consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which any of its Oil and Gas
Properties or Midstream Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

 

Section 8.04Payment of Obligations.  The Borrower will, and will cause each of
its Consolidated Subsidiaries to, pay its obligations, including Tax liabilities
of the Borrower and all of its Consolidated Subsidiaries before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any Property of the Borrower or any of its
Consolidated Subsidiaries.

 

Section 8.05Performance of Obligations Under Loan Documents.  The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and the Borrower will cause each of the Guarantors to do and
perform every act and discharge all of the Obligations, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06Operation and Maintenance of Properties.  The Borrower will, and
will cause each of its Consolidated Subsidiaries to:

 

(a)operate its Oil and Gas Properties, Midstream Properties and other material
Properties or cause such Oil and Gas Properties, Midstream Properties and other
material Properties to be operated in accordance with prudent industry practices
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all Governmental
Requirements, rules and regulations of every other Governmental Authority from
time to time constituted to regulate the development and operation of its Oil
and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom or its Midstream

Third Amended and Restated Credit Agreement – Page 81

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Properties and the gathering, processing and transportation of Hydrocarbons,
except, in each case, where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

(b)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, material
Midstream Properties and other material Properties, including, without
limitation, all material equipment, machinery and facilities.

 

(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties or Midstream Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects,
the obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties, Midstream Properties and other material Properties.

 

(e)to the extent the Borrower or one of its Subsidiaries is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

 

Section 8.07Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will give at
least thirty (30) days prior notice of any cancellation to the Administrative
Agent.

 

Section 8.08Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

Section 8.09Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority

Third Amended and Restated Credit Agreement – Page 82

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

applicable to them or their Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 8.10Environmental Matters. 

 

(a)Except as could reasonably be expected to result in a Material Adverse
Effect, the Borrower shall, and shall cause each of its Subsidiaries to: (i)
comply, and shall cause its Properties and operations and each of its
Subsidiaries and each Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws; (ii) not dispose of or otherwise release, and
shall cause each Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws; (iii) timely obtain or file, and
shall cause each of its Subsidiaries to timely obtain or file, all notices,
permits, licenses, exemptions, approvals, registrations or other authorizations,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties; (iv) promptly commence and diligently prosecute to completion, and
shall cause each of its Subsidiaries to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from any of the Borrower’s or the Guarantors’ Properties;
and (v) establish and implement, and shall cause each of its Subsidiaries to
establish and implement, such procedures as may be reasonably necessary to
continuously determine and assure that the Borrower’s and the Guarantors’
obligations under this Section 8.10(a) are timely and fully satisfied.

 

(b)The Borrower will, and will cause each of the Guarantors to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent (or as otherwise
required to be obtained by the Administrative Agent by any Governmental
Authority), in connection with any future acquisitions of (i) Oil and Gas
Properties to the extent such Oil and Gas Properties are included as Collateral
for the Borrowing BaseRBL Component or (ii) Midstream Properties.

 

Section 8.11Further Assurances. 

 

(a)The Borrower at its sole expense will, and will cause each of the Guarantors
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any of the Guarantors, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the Collateral intended as security for the Obligations, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make

Third Amended and Restated Credit Agreement – Page 83

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

 

(b)The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral intended as security for the Obligations.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering such Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.  The Administrative Agent will
promptly send the Borrower any financing or continuation statements it files and
the Administrative Agent will promptly send the Borrower the filing or
recordation information with respect thereto.

 

Section 8.12Title Information. 

 

(a)On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 2.07(b), to the extent requested by the
Administrative Agent, the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering,  together with title
information previously delivered to the Administrative Agent, (i) enough of the
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
total value of the Proved Reserves evaluated by such Reserve Report and (ii)
Midstream Properties that contributed at least 90% of Midstream Adjusted EBITDA
at the most recent Scheduled Midstream Component Recalculation.

 

(b)If the Borrower has provided title information for additional Oil and Gas
Properties or Midstream Properties under Section 2.07(b8.12(a), the Borrower
shall, within 60 days of notice from the Administrative Agent that title defects
or exceptions exist with respect to such additional Properties, either (i) cure
any such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (d), (e) and (h) of such definition) having an equivalent value or (iii)
deliver title information in form and substance reasonably acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information onwith respect to (x) at least
80% of the value of the Proved Reserves evaluated by such Reserve Report and (y)
Midstream Properties that contributed at least 90% of Midstream Adjusted EBITDA
at the most recent Scheduled Midstream Component Recalculation.

 

(c)If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the Proved Reserves evaluated in the
most recent Reserve Report or Midstream Properties that contributed at least 90%
of Midstream Adjusted EBITDA at the most recent Scheduled Midstream Component
Recalculation, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their

Third Amended and Restated Credit Agreement – Page 84

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not reasonably satisfied after the 60-day
period has elapsed with title to (i) any Oil and Gas Properties after the 60-day
period has elapsed, such unacceptable Oil and Gas Properties shall not count
towards the 80% requirement in this Section 8.12(c), and the Administrative
Agent may send a notice to the Borrower and the Lenders that the then
outstanding Borrowing BaseRBL Component shall be reduced by an amount as
determined by the Required Lenders to cause the Borrower to be in compliance
with the requirement to provide acceptable title information on 80% of the value
of the Proved Reserves.  This new or (ii) any material Midstream Properties,
Midstream Adjusted EBITDA (and consequently the Midstream Component) shall be
reduced by the Midstream Attributed Value of such Midstream Properties.  The
Borrowing Base, as so reduced, shall become effective immediately after receipt
of such notice.

 

Section 8.13Additional Collateral; Additional Guarantors. 

 

(a)In connection with each redetermination of the Borrowing BaseRBL Component,
the Borrower shall review the Reserve Report and the list of current Mortgaged
Properties to ascertain whether the Mortgaged Properties consisting of Oil and
Gas Properties represent at least 80% of the total value of the Proved Reserves
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Oil and Gas Properties comprising Mortgaged
Properties do not represent at least 80% of such total value, then the Borrower
shall, and shall cause its Subsidiaries to, grant to the Administrative Agent or
its designee as security for the Obligations a first-priority Lien (provided the
Excepted Liens of the type described in clauses (i) to (iv) and (vi) of the
definition thereof may exist, but subject to the provisos at the end of such
definition)may exist, on additional Oil and Gas Properties not already subject
to a Lien of the Security Instruments such that after giving effect thereto, the
Oil and Gas Properties comprising Mortgaged Properties will represent at least
80% of such total value.  In connection with each redetermination of the
Midstream Component, the Borrower shall review its Midstream Properties to
determine if Midstream Properties that contributed at least 90% of Midstream
Adjusted EBITDA at the most recent Scheduled Midstream Component Recalculation
are subject to a Lien of the Security Instruments and, to the extent that
Midstream Properties that contributed at least 90% of Midstream Adjusted EBITDA
at the most recent Scheduled Midstream Component Recalculation are not then
subject a Lien of the Security Instruments, then the Borrower shall, and shall
cause its Subsidiaries to, grant to the Administrative Agent or its designee as
security for the Obligations a first-priority Lien (provided the Excepted Liens
may exist) on additional Midstream Properties not already subject to a Lien of
the Security Instruments such that Midstream Properties that contributed at
least 90% of Midstream Adjusted EBITDA at the most recent Scheduled Midstream
Component Recalculation become subject to the Lien of the Security
Instruments.  All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent or its designee and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.  In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties or Midstream Properties and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.13(b).

Third Amended and Restated Credit Agreement – Page 85

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(b)In the event that (i) the Borrower determines that any Subsidiary is a
Material Domestic Subsidiary or (ii) any Subsidiary that is a Domestic
Subsidiary incurs or guarantees any Debt, then the Borrower shall promptly cause
such Subsidiary to guarantee the Obligations.  In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, (A) execute and
deliver a supplement to the Guarantee Agreement in the form of Annex 1 to the
Guarantee Agreement executed by such Subsidiary, (B) pledge all of the Equity
Interests of such Subsidiary (including, without limitation, delivery of
original stock or membership interest certificates (if such interests are
certificated) evidencing all of the issued and outstanding Equity Interests of
such Subsidiary to Collateral Agent, together with appropriate undated stock
powers, or other equivalent instruments of transfer reasonably acceptable to
Administrative Agent, for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee, including without
limitation:

 

(i)the execution and delivery of a supplement to the Pledge and Security
Agreement in the form of Annex 1 to the Pledge and Security Agreement;

 

(ii)a certificate of the Subsidiary that is a Material Domestic Subsidiary or
Domestic Subsidiary that becomes a Guarantor pursuant to this Section 8.13(b),
(A) setting forth resolutions of the managers, board of directors or other
managing body with respect to the authorization of such Person to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (B) setting forth the individuals
who are authorized to sign the Loan Documents to which the Person is a party,
(C) providing specimen signatures of such authorized individuals, (D) setting
forth the articles or certificate of incorporation or formation and bylaws,
operating agreement or partnership agreement, as applicable, of such Person, in
each case, certified as being true and complete and (E) certifying that the
representations and warranties of such Person contained in the Loan Documents to
which it is a party are true correct on and as of the date thereof;

 

(iii)certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of such Subsidiary that becomes a
Guarantor pursuant to this Section 8.13(b);

 

(iv)an opinion of special New York counsel to the Borrower, providing opinions
with respect to such Subsidiary that becomes a Guarantor pursuant to this
Section 8.13(b) regarding the authority of such Subsidiary to execute the
supplement to the Guarantee Agreement,  the Pledge and Security Agreement and
any other Security Instrument to which such Subsidiary is a party, the
enforceability of such documents with regard to such Subsidiary, and the
perfection of Liens created under such Security Instruments; and

 

(v)UCC search certificates reflecting no prior Liens encumbering such Subsidiary
that becomes a Guarantor pursuant to this Section 8.13(b) other than Liens
permitted by Section 9.03.  

Third Amended and Restated Credit Agreement – Page 86

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 8.14ERISA Compliance.  The Borrower will promptly furnish, and will
cause its Subsidiaries to promptly furnish, to the Administrative Agent (a)
promptly after the filing thereof with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan, if any, or any trust created thereunder, (b)
immediately upon becoming aware of the occurrence of any ERISA Event or of any
“prohibited transaction,” as described in Section 406 of ERISA or in Section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer of the
General Partner on behalf of the Borrower or the Borrower’s Subsidiaries, as the
case may be, specifying the nature thereof, what action the Borrower, its
Subsidiaries or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and (c)
immediately upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan.  With
respect to each Pension Plan, if any, the Borrower will, and the Borrower will
cause each of its Subsidiaries to, (i) satisfy in full and in a timely manner,
without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of
Section 412 of the Code (determined without regard to subSection (c) thereof)
and of Section 302 of ERISA (determined without regard to subSection (c)
thereof), and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to sections 4006 and 4007 of ERISA.

 

Section 8.15[Intentionally Omitted]

 

Section 8.16Title.  With respect to Oil and Gas Properties acquired after the
Closing Date or not previously included in the Borrowing Base or material
Midstream Properties, and to the extent necessary for the Administrative Agent
to receive satisfactory title information on at least 80% of the total value of
the Proved Reserves to be included in the Borrowing BaseRBL Component and
Midstream Properties that contributed at least 90% of Midstream Adjusted EBITDA
at the most recent Scheduled Midstream Component Recalculation, the Borrower
shall from time to time upon the reasonable request of the Administrative Agent,
take such actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
shall, at all times, have received satisfactory title opinions (including, if
requested, supplemental or new title opinions addressed to it), title reports,
or other title due diligence, which title diligence shall be in form and
substance reasonably acceptable to the Administrative Agent and shall include,
with respect to Oil and Gas Properties, information regarding the before payout
and after payout ownership interests held by the Borrower and its Subsidiaries,
for all wells located on the Oil and Gas Properties shown in the most recent
Reserve Report.

 

Section 8.17Keepwell.  The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Obligor to honor all of its obligations under
its Guarantee Agreement in respect of Swap Obligations (provided, however, that
the Borrower shall only be liable under this Section 8.17 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 8.17 or otherwise under any guarantee voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The

Third Amended and Restated Credit Agreement – Page 87

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

obligations of the Borrower under this Section 8.17 shall remain in full force
and effect until the Obligations have been paid in full and all Commitments
hereunder have terminated.  The Borrower intends that this Section 8.17
constitute, and this Section 8.17 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 8.18Additional Covenants Upon Issuance of Unsecured Notes.  If the
Borrower or any Guarantor issues any Unsecured Notes permitted under Section
9.02(f) hereof, the Borrower shall:

 

(a)deliver, or cause to be delivered, to the Administrative Agent not later than
three (3) Business Days following the date on which any final prospectus or
final offering memorandum prepared in connection with the original issuance of
any Unsecured Notes is delivered to the prospective or actual holders of the
Unsecured Notes, a true and correct copy of such final prospectus or final
offering memorandum;

 

(b)deliver to the Administrative Agent not more than five (5) Business Days
after the date of issuance of any Unsecured Notes by the Borrower or any
Guarantor, a true and correct copy of the Unsecured Notes Indenture (or any
supplement (if any) to the Unsecured Notes Indenture) entered into by the
Borrower or any Guarantor in connection with the Unsecured Notes;

 

(c)deliver to the Administrative Agent concurrently with the issuance of any
Unsecured Notes, a certificate of a Responsible Officer confirming such issuance
and setting forth the aggregate principal amount of Unsecured Notes issued;

 

(d)deliver to the Administrative Agent promptly such other related materials
evidencing the issuance of the Unsecured Notes as the Administrative Agent may
reasonably request; and

 

(e)if, after giving effect to the issuance of any Unsecured Notes and the
automatic reduction of the Borrowing Base pursuant to Section 9.02(f), a
Borrowing Base Deficiency results, repay Loans and cash collateralize Letters of
Credit in accordance with Section 3.03(c)(ii).

 

(f)

 

ARTICLE IX.
NEGATIVE COVENANTS

 

Until the Loan Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all Letter of Credit Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:



Third Amended and Restated Credit Agreement – Page 88

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 9.01Financial Covenants.  

 

(a)Current Ratio.  The Borrower will not permit, as of the last day of any
fiscal quarter, commencing with the fiscal quarter ending June 30,December 31,
2015, its Current Ratio to be less than 1.0 to 1.0.

 

(b)Maximum Total Net Debt to Adjusted EBITDA.  The Borrower will not permit, as
of the last day of any fiscal quarter, commencing with the fiscal quarter ending
June 30,December 31, 2015, its ratio of (i) Total Net Debt of the Borrower and
its Consolidated Subsidiaries to (ii) Adjusted EBITDA for the Rolling Period
ending on such date (but subject to clause (d) below), to be greater than, (x)
with respect to any fiscal quarter ending prior to the Leverage Ratio Adjustment
Date, 4.50 to 1.0 and,for which the Midstream Adjusted EBITDA equals or exceeds
one-third of Adjusted EBITDA, 4.50 to 1.00, and (y) with respect to any fiscal
quarter ending on or after the Leverage Ratio Adjustment Date, 4.0 to 1.0.for
which Midstream Adjusted EBITDA is less than one-third of Adjusted EBITDA, 4.00
to 1.00.

 

(c)Maximum Senior Secured Debt to Adjusted EBITDAMinimum Interest Coverage.  The
Borrower will not permit, as of the last day of any fiscal quarter ending prior
to the Leverage Ratio Adjustment Date, commencing with the fiscal quarter ending
June 30,December 31, 2015, its ratio of (i) Senior Secured Net Debt of the
Borrower and its Consolidated Subsidiaries to (ii) Adjusted EBITDA for eachthe
Rolling Period ending on such date (but subject to clause (d) below) to (ii)
Interest Expense for the Rolling Period ending on such date (but subject to
clause (d) below), to be greaterless than 3.502.50 to 1.0.

 

(d)Notwithstanding anything to the contrary in this Agreement (including the
definition of “Rolling Period”), (i) Adjusted EBITDA and Interest Expense for
the four consecutive fiscal quarter periodperiods ending June 30,December 31,
2015, shall equal Adjusted EBITDA and Interest Expense, respectively, for the
fiscal quarter ending June 30, 2015December 31, 2015, multiplied by four (4),
(ii) Adjusted EBITDA and Interest Expense for the four consecutive fiscal
quarter periodperiods ending September 30, 2015,March 31, 2016, shall equal
Adjusted EBITDA and Interest Expense, respectively, for the two consecutive
fiscal quarter period ending September 30, 2015March 31, 2016, multiplied by two
(2) and (iii) Adjusted EBITDA and Interest Expense for the four consecutive
fiscal quarter periodperiods ending December 31, 2015,September 30, 2016, shall
equal Adjusted EBITDA and Interest Expense, respectively, for the three
consecutive fiscal quarter periodperiods ending December 31, 2015September 30,
2016, multiplied by four-thirds (4/3).

 

Section 9.02Debt.  Neither the Borrower nor any of its Subsidiaries will incur,
create, assume or suffer to exist any Debt, except:

 

(a)the Notes or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Loan Documents;

 

(b)accounts payable and other accrued expenses, liabilities or other obligations
to pay (for the deferred purchase price of Property or services) from time to
time incurred in the ordinary course of business with respect to which no more
than 90 days have elapsed since the date

Third Amended and Restated Credit Agreement – Page 89

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

of invoice or that are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

 

(c)intercompany Debt between the Borrower and any of its Subsidiaries or between
Subsidiaries to the extent permitted by Section 9.05(d); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Obligations on terms set forth in the Guarantee Agreement; 

 

(d)endorsements of negotiable instruments for collection in the ordinary course
of business;

 

(e)Debt of any Obligor in respect of workers’ compensation claims, performance
bonds, surety bonds, and appeal bonds issued for its account, in each case in
the ordinary course of business, or surety/bonds to governmental agencies;

 

(f)Debt incurred under Unsecured Notes and any guarantees by a Guarantor in
respect thereof in an aggregate principal amount that would not cause, as of the
date on which such Debt is incurred, the ratio of Total Net Debt to Adjusted
EBITDA to exceed the maximum amount then permitted under Section 9.01(b) after
giving pro forma effect to such incurrence, provided that (1) such Unsecured
Notes and any Unsecured Notes Indenture under which such Unsecured Notes are
issued contain customary terms and conditions for unsecured notes of similar
type and of like tenor and amount and do not contain any financial covenants
that are, taken as a whole, more onerous to the Borrower and its Subsidiaries
than those imposed by this Agreement (as determined in good faith by the senior
management of the General Partner) (as in effect on the date of Incurrence of
such Debt), (2) the final stated maturity date and the average life (based on
the stated final maturity date and payment schedule provided at the date of
issuance) of such Unsecured Notes shall not be earlier than 180 days after the
Maturity Date (as in effect on the date of Incurrence of such Debt), and (3) at
the time of and immediately after giving effect to each incurrence of such Debt,
no Default or Event of Default shall have occurred and be continuing, and
provided, further, that immediately upon any incurrence of Debt permitted by
this clause (f), the Borrowing BaseRBL Component then in effect shall be
automatically reduced by an amount equal to the product of (i) 25% of the
aggregate principal amount of such Debt incurred (calculated at the face amount
of the Debt incurred without giving effect to any original issue discount) times
(ii) the percentage determined by dividing the RBL Component as in effect prior
to giving effect to such automatic reduction by the Borrowing Base as in effect
prior to giving effect to such automatic reduction and (b) any Permitted
Refinancing Debt in respect thereof;

 

(g)Debt of an Obligor in the form of guarantees and other “Debt” of the type
described in clause (g) or clause (h) of the definition of Debt, in each case,
in respect of Debt otherwise permitted under this Section 9.02;

 

(h)Debt outstanding under the Subordinated Notes; and[Intentionally Omitted];
and

Third Amended and Restated Credit Agreement – Page 90

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(i)other unsecured Debt not to exceed $5,000,000 in the aggregate at any one
time outstanding.

 

Section 9.03Liens.  Neither the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

 

(a)Liens securing the payment of any Obligations;

 

(b)Excepted Liens; or



(c)Liens on Property not constituting Collateral for the Obligations and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this Section
9.03(c) shall not exceed $100,000 at any time.  The filing of a financing
statement or other document or instrument in connection with any Lien permitted
under the foregoing provisions of this Section 9.03 to perfect or otherwise
provide notice of such Lien is permitted.

 

Section 9.04Dividends, Distributions and Redemptions.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders, members or unitholders or make any distribution of its
Property to its Equity Interest holders, except: (i) the Borrower may declare
and pay dividends or distributions to its Equity Interest holders payable solely
in additional Equity Interests (other than Disqualified Capital Stock but
including cash in lieu of fractional Equity Interests to the extent of Available
Cash), (ii) Subsidiaries may declare and pay dividends or distributions ratably
with respect to their Equity Interests, (iii) so long as no Borrowing Base
Deficiency, Default or Event of Default has occurred and is continuing or would
result therefrom, after giving effect to such dividend or distributions, and any
redetermination of the Borrowing Base as a result of such dividend, the Borrower
would have at least 10% of unused borrowing capacity that can be accessed under
this Agreement in an amount not less than 10% of the amount of the RBL Component
in effect at such time, and subject to Section 7.23, the Borrower may declare
and pay, or incur a liability to make, quarterly cash distributions in an amount
equal to Available Cash, (iv) the Borrower may make issuances and/or sales of
Equity Interests (other than Disqualified Capital Stock) in the Borrower in
exchange for, or purchase or redemption of, Equity Interests in the Borrower and
cash payments in lieu of the issuance of fractioned Equity Interests in
connection therewith as a split or other distribution of Equity Interests where
the distributions are made on a pro rata basis to all of its equity holders, (v)
the Borrower may repurchase its Equity Interests in connection with the
administration of any long-term incentive plan, including (A) in connection with
the cashless exchange of unit options, (B) the repurchase of restricted units
from employees, directors and other recipients under such plan at nominal
values, and (C) the repurchase of Equity Interests from employees, directors and
other recipients to satisfy federal, state or local tax withholding obligations
of such employees, directors and other recipients with respect to income deemed
earned as the result of options, unit grants or other awards made under such
plan, and (vi) the payment of reasonable compensation, fees and expenses (as
determined by the Borrower) to, and indemnity provided on behalf of, the General
Partner and directors, officers and employees of the General Partner, the
Borrower or any Subsidiary.

Third Amended and Restated Credit Agreement – Page 91

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 9.05Investments, Loans and Advances.  Neither the Borrower nor any of
its Subsidiaries will make or permit to remain outstanding any Investments in or
to any Person, except that the foregoing restriction shall not apply to:

 

(a)Investments reflected in the Financial Statements;

 

(b)accounts or notes receivable arising out of extensions of trade credit,
prepayments or similar transactions in the ordinary course of business;

 

(c)cash and Cash Equivalents;

 

(d)Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor, but subject to the
conditions set forth in Section 9.02(c), if applicable, and (iii) made by the
Borrower or any Guarantor in or to any Subsidiary that is not a Guarantor,
provided that the aggregate of all Investments made by the Borrower or any
Guarantor in or to any Subsidiary that is not a Guarantor shall not exceed
$2,000,000 at any time;

 

(e)Investments (including, without limitation, capital contributions) in general
or limited partnerships or other types of entities (each, a “venture”) entered
into by the Borrower or any of its Subsidiaries with others in the ordinary
course of business; provided that (i) the interest in such venture is acquired
in the ordinary course of business and on fair and reasonable terms and (ii)
such venture interests acquired and capital contributions made (valued as of the
date such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $2,000,000;

 

(f)subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
theretoMidstream Properties or Persons owning Oil and Gas Properties and gas
gathering systems related theretoor Midstream Properties or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements whichthat are usual
and customary in the oil and gas exploration and production business or
midstream business, in each case, located within the geographic boundaries of
the United States of America;

 

(g)loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by Governmental Requirements, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event not to exceed $250,000 in the aggregate at
any time; or

 

(h)Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any of its Subsidiaries as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all Investments held at any one
time under this Section 9.05(h) exceeds $250,000.

Third Amended and Restated Credit Agreement – Page 92

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 9.06Nature of Business.  The Borrower will not, and will not permit its
Subsidiaries to, engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereofFirst Amendment Effective Date, or any business substantially
related or incidental thereto, and will not permit any of its Subsidiaries to,
operate its business outside the boundaries of the United States and its
adjoining waters, including, without limitation, the Gulf of Mexico.

 

Section 9.07Limitation on Leases.  Neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding leases of Hydrocarbon Interests), under leases or lease agreements
which would cause the aggregate amount of all payments made by the Borrower and
its Subsidiaries pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, to exceed
$2,000,000 in any period of twelve consecutive calendar months during the life
of such leases.

 

Section 9.08Proceeds of Notes.  The Borrower will not permit the proceeds of the
Loans or Letters of Credit to be used for any purpose other than those permitted
by Section 7.23.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 9.09ERISA Compliance.  The Borrower and its Subsidiaries will not at any
time:

 

(a)engage in any transaction in connection with which the Borrower or any of its
Subsidiaries could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of Section 502 of ERISA or a tax imposed by Chapter
43 of Subtitle D of the Code;

 

(b)terminate any Pension Plan in a manner, or take any other action with respect
to any Pension Plan, which could result in any liability of the Borrower or any
of its Subsidiaries to the PBGC;

 

(c)fail to make full payment when due of all amounts which, under the provisions
of any Plan, agreement relating thereto or Governmental Requirements, the
Borrower or any of its Subsidiaries is required to pay as contributions thereto;

 

(d)permit to exist any failure to satisfy the minimum funding standards, within
the meaning of Section 302 of ERISA or Section 412 of the Code, whether or not
waived, with respect to any Pension Plan;

 

(e)permit the actuarial present value of the benefit liabilities under any
Pension Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Pension Plan allocable

Third Amended and Restated Credit Agreement – Page 93

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

to such benefit liabilities; the term “actuarial present value of the benefit
liabilities” shall have the meaning specified in Section 4041 of ERISA;

 

(f)contribute to or assume an obligation to contribute to any Multiemployer
Plan;

 

(g)acquire an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or any of its Subsidiaries if such Person
sponsors, maintains or contributes to (i) any Multiemployer Plan, if such Person
would, if it withdrew from such plan, be subject to withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA in excess of $1,000,000, or (ii) any
other Pension Plan under which the projected benefit obligation under the
Pension Plan exceeds the fair market value of the Plan’s assets by $1,000,000;

 

(h)incur a liability to or on account of a Pension Plan or Multiemployer Plan
under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA, as applicable;

 

(i)contribute to or assume an obligation to contribute to any employee welfare
benefit plan, as defined in Section 3(1) of ERISA maintained to provide benefits
to former employees of such entities that the Borrower or its Subsidiaries
reasonably believes may not be terminated by such entities in their sole
discretion at any time without any material liability; or

 

(j)amend a Pension Plan resulting in an increase in current liability such that
the Borrower or any of its Subsidiaries is required to provide security to such
Plan under Section 401(a)(29) of the Code.

 

Section 9.10Sale or Discount of Receivables.  Except for receivables obtained by
the Borrower or any of its Subsidiaries out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, neither the Borrower nor any of its Subsidiaries will
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

 

Section 9.11Mergers; Etc.  Neither the Borrower nor any of its Subsidiaries will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that any
Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary and
that the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor.

 

Section 9.12Sale of Properties.  The Borrower will not, and will not permit any
of the Guarantors to, sell, assign, farm-out, convey or otherwise transfer any
Property except for: (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) the sale or transfer of equipment that is no longer necessary
for the business of the Borrower or such Subsidiary or is replaced by equipment
of at least comparable value and use; (d) sales or other dispositions (excluding
Casualty Events) of Oil and Gas Properties or any interest therein or
Subsidiaries owning Oil and Gas Properties (including the MidCon Asset Sale);
provided that (i) 100% of the consideration received in respect

Third Amended and Restated Credit Agreement – Page 94

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

of such sale or other disposition shall be cash, (ii) the consideration received
in respect of such sale or other disposition shall be equal to or greater than
the fair market value of the Oil and Gas Property, interest therein or
Subsidiary subject of such sale or other disposition (as reasonably determined
by the board of directors (or comparable governing body) of the General Partner
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer certifying to that effect), (iii) if such
sale or other disposition of Oil and Gas Property or Subsidiary owning Oil and
Gas Properties included in the most recently delivered Reserve Report during any
period between two successive redeterminations of the Borrowing Base has athe
fair market value (as determined by the Administrative Agent), individually or
in the aggregate, in excess ofof those Oil and Gas Properties included in the
most recently delivered Reserve Report (or of the interest therein or of
Subsidiaries owning Oil and Gas Properties) that are to be sold or disposed of,
when aggregated with the Midstream Attributed Value of all Midstream Properties
sold since the last recalculation of the Midstream Component, exceeds five
percent (5%) of the Borrowing Base then in effect, then the Borrowing Base
shallmay be reduced, effective immediately upon such sale or disposition, by an
amount equal to the value, if any, assigned such Property in the most recently
delivered Reserve Report or such other amount as determined by the Required
Lendersin accordance with Sections 2.07(f) and 2.07(b)(ii), (iv) if any such
sale or other disposition is of a Subsidiary owning Oil and Gas Properties, such
sale or other disposition shall include all the Equity Interests of such
Subsidiary and (v) if, after giving effect to the sale or other disposition of
such Oil and Gas Properties, the aggregate notional volumes of projected monthly
production that remain hedged pursuant to RBL Swap Transactions of the Borrower
exceed for any period following the consummation of such sale or other
disposition the notional volumes of projected monthly production from the Oil
and Gas Properties of the Borrower and its Subsidiaries that the Borrower would
be permitted to hedge in accordance with Section 9.17(a) if it were then
entering into such RBL Swap Transactions (for purposes of this Section 9.12(d),
the “Maximum Hedge Amount”), then the Borrower shall unwind, novate, terminate
or enter into offsetting positions (each of which shall be a permitted sale or
disposition for purposes of this Section 9.12) with respect to an amount of the
notional volumes hedged under RBL Swap Transactions such that the aggregate
notional volumes of projected monthly production covered by remaining RBL Swap
Transactions shall not exceed the Maximum Hedge Amount; (e) the sale of the
MidCon Assets so long as (i) the MidCon Assets have not been included in the
determination of the RBL Component, (ii) the consideration received in respect
of such sale or other disposition shall be equal to or greater than the fair
market value of the MidCon Assets sold or otherwise disposed of (as reasonably
determined by the board of directors (or comparable governing body) of the
General Partner and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer certifying to that effect),
and (iii) the proceeds of any such sale or disposition are used to prepay
outstanding Advances; (f) the sale or other disposition of cash, Cash
Equivalents or Equity Interests in the Borrower; and (fg) sales and other
dispositions of Properties not regulated by Section 9.12(a) to (df) having a
fair market value not to exceed $250,000 during any 12-month period.

 

Section 9.13Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate (as determined in good
faith by the board of directors (or

Third Amended and Restated Credit Agreement – Page 95

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

comparable governing body) of the General Partner or the conflicts committee
thereof); provided,  however, that the foregoing shall not apply to (a) that
certain Amended and Restated Shared Services Agreement, dated May 8, 2014,March
6, 2015, between SP Holdings and the Borrower, (b) that certain Contract
Operating Agreement, dated May 8, 2014, between SOG and the Borrower, (c) that
certain Geophysical Seismic Data Use License Agreement, dated May 8, 2014, as
amended, among SOG, the Borrower and certain Subsidiaries of the Borrower, (d)
any issuances of Equity Interests or other awards, payments or grants in cash,
Equity Interests or otherwise pursuant to, or the funding of, employment
agreements, and incentive compensation plans approved by the General Partner’s
board of directors, (e) any issuance (but not any redemption or purchase) by the
Borrower of its units (including incentive distribution units) to the General
Partner and (f) any transaction approved in good faith by the conflicts
committee of the board of directors (or comparable governing body) of the
General Partner.

 

Section 9.14Subsidiaries.  The Borrower shall not, and shall not permit its
Subsidiaries to, create or acquire any additional Subsidiary unless the Borrower
complies with Section 8.13(b).  Except as otherwise permitted herein (including
in connection with the sale of the MidCon Assets), the Borrower shall not, and
shall not permit any of its Subsidiaries to, sell, assign or otherwise dispose
of any Equity Interests in any of the Guarantors.  The Borrower shall have no
Foreign Subsidiaries.

 

Section 9.15Negative Pledge Agreements; Dividend Restrictions.  Neither the
Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement or the
Security Instruments) that in any way prohibits or restricts (a) the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Collateral Agent, the Administrative Agent, the Issuer and the Lenders or
(b) any Subsidiary from paying dividends or making distributions to the Borrower
or any Guarantor, or which requires the consent of or notice to other Persons in
connection therewith; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, by this Agreement or any Unsecured
Notes Documents, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder, (iii)
clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the Property or assets securing
such Debt and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

Section 9.16Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower will
not, and will not permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any of its Subsidiaries that would require the Borrower or such
Subsidiary to deliver, in the aggregate, three percent (3%) or more of the
monthly production of Hydrocarbons of the Borrower and its Subsidiaries at some
future time without then or thereafter receiving full payment therefor.

Third Amended and Restated Credit Agreement – Page 96

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 9.17Swap Transactions.  Neither the Borrower nor any of its Subsidiaries
will be a party to, or enter into, any Swap Transactions with any Person other
than:

 

(a)On the Closing Date (to the extent not entered into prior to the Closing
Date) the Minimum Hedges and from and after the Closing Date other RBL Swap
Transactions by the Borrower in respect of commodities (A) with an Approved
Counterparty and (B) the notional volumes for which (when aggregated with other
commodityRBL Swap Transactions then in effect (including the Minimum Hedges and
any other RBL Swap Transactions in effect on the Closing Date), other than basis
differential swaps on volumes already hedged pursuant to other RBL Swap
Transactions) do not exceed, calculated separately for each of crude oil and
natural gas, as of the date such RBL Swap Transaction is executed:

 

(i)for the twenty-four (24) month period immediately following the date on which
such RBL Swap Transaction is executed, the lessergreater of (x) 100% of the
Borrower’s and its Subsidiaries’ projected monthly production from Proved
Developed Producing Reserves and (y) 90% of the Borrower’s and its Subsidiaries’
projected monthly production from Proved Reserves;

 

(ii)for the second twenty-four (24) month period immediately following the date
on which such RBL Swap Transaction is executed, the lessergreater of (x) 90% of
the Borrower’s and its Subsidiaries’ projected monthly production from Proved
Developed Producing Reserves and (y) 85% of the Borrower’s and its Subsidiaries’
projected monthly production from Proved Reserves; and

 

(iii)for the twelve (12) month period immediately following the period described
in the immediately preceding subclause (ii), the lessergreater of (x) 85% of the
Borrower’s and its Subsidiaries’ projected monthly production from Proved
Developed Producing Reserves and (y) 80% of the Borrower’s and its Subsidiaries’
projected monthly production from Proved Reserves;

 

provided, however, that the aggregate notional volumes under all such
commodityRBL Swap Transactions (other than floor or put options) shall not
exceed the most recent month’s actual production, calculated separately for each
of crude oil and natural gas, in any given month; no RBL Swap Transaction shall
in any event have a tenor greater than five (5) years; and the projections of
Proved Developed Producing Reserves and Proved Reserves that must be used in
determining the maximum allowable hedging shall be based on the Borrower’s
reasonable business judgment and consistent application of petroleum engineering
methodologies for estimating Proved Developed Producing Reserves and Proved
Reserves using the then-strip pricing.

 

(b)In addition to RBL Swap Transactions in respect of commodity prices permitted
by Section 9.17(a) above, the Borrower shall be permitted to execute incremental
RBL Swap Transactions in connection with a proposed acquisition of Oil and Gas
Properties or Persons owning Oil and Gas Properties during the period between
(i) the date on which the Borrower signs a definitive acquisition agreement in
connection with such proposed acquisition and (ii) the earliest of (A) the date
such proposed acquisition is consummated, (B) the date such proposed acquisition
is terminated and (C) 90 days after such definitive acquisition agreement was
executed

Third Amended and Restated Credit Agreement – Page 97

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

(or such longer period as to which the Administrative Agent may agree); provided
that, (1) such RBL Swap Transactions are with an Approved Counterparty; (2) the
aggregate notional volumes under such incremental RBL Swap Transactions shall
not exceed 35% of the projected monthly production from the Borrower’s and its
Subsidiaries’ Proved Reserves (as forecast based upon the most recent Reserve
Report) for a period not exceeding 36 months from the date each such incremental
RBL Swap Transaction is executed; (3) to the extent aggregate notional volumes
under all RBL Swap Transactions of the Borrower exceed 100% of the projected
monthly production from the Borrower’s and its Subsidiaries’ existing Proved
Reserves (prior to the consummation of such proposed acquisition), the Borrower
shall maintain at least 15% of unused borrowing capacity that can be accessed
under this Agreement; (4) a Person approved in writing by Administrative Agent
has guaranteed the obligations thereunder in the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower would be required to
pay if such RBL Swap Transaction were terminated at such time pursuant to a
written guarantee agreement in favor of Administrative Agent for the benefit of
the Lenders in a form reasonably acceptable to the Administrative Agent; and (5)
all such incremental RBL Swap Transactions entered into with respect to a
proposed acquisition must be terminated, unwound or offset within 90 days
following the date such proposed acquisition is terminated (it being understood,
for avoidance of doubt, that such incremental RBL Swap Transactions may be
retained to the extent such RBL Swap Transactions could be entered into, as of
the date of termination of the proposed acquisition, pursuant to Section
9.17(a)).

 

(c)Swap Transactions in respect of interest rates with an Approved Counterparty,
which effectively convert interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Transactions of the
Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 75% of the outstanding principal
amount of the Borrower’s Debt for borrowed money which bears interest at a
floating rate at the time a particular such Swap Transaction is entered into.

 

(d)In no event shall any Swap Agreement have any requirement, agreement or
covenant for the Borrower or any of its Subsidiaries to post collateral or
margin (other than the Collateral, to the extent permitted under this Agreement)
to secure their obligations under such Swap Agreement or to cover market
exposures.  Notwithstanding anything to the contrary in this Section 9.17, there
shall be no prohibition against the Borrower entering into any “put” contracts
or commodity price floors so long as such agreements are entered into for
non-speculative purposes and in the ordinary course of business for the purpose
of hedging against fluctuations of commodity prices.  The parties hereto
acknowledge and agree that the Minimum Hedges are not prohibited by this Section
9.17.

 

Section 9.18Tax Status as Partnership; Operating Agreements; Material
Contracts.  The Borrower shall not alter its status as a partnership for
purposes of United States federal income Taxes.  The Borrower shall not, and
shall not permit any Subsidiary to, amend or modify any provision of its
articles, bylaws, or partnership or limited liability company organization or
operating documents or agreements, or any agreements with Affiliates of the type
referred to in Section 9.13,  or any material contract affecting the Midstream
Properties (including, without limitation, the Catarina PSA and the Catarina
Gathering Agreement), if such amendment or modification could reasonably be
expected to be adverse to the Administrative Agent, the Collateral Agent, the
Issuer and the Lenders in any material respect, without the prior written

Third Amended and Restated Credit Agreement – Page 98

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

consent of the Administrative Agent and the Majority Lenders, which consent
shall not be unreasonably withheld or delayed.  The Borrower agrees that any
amendments or modifications to any provisions of any of the instruments
referenced above dealing with the purpose or business, voting rights or
management or operation shall be deemed reasonably to have an adverse effect on
the Administrative Agent, the Collateral Agent, the Issuer and the Lenders that
is material.

 

Section 9.19Acquisition Properties.  The Borrower will not, and will not permit
any of its Subsidiaries to, amend, modify or supplement any of the agreements or
related documents by which the Borrower or any Guarantor acquires additional Oil
and Gas Properties or Midstream Properties if the effect thereof could
reasonably be expected to have a Material Adverse Effect (and provided that the
Borrower promptly furnishes to the Administrative Agent a copy of such
amendment, modification or supplement).

 

Section 9.20Accounting Changes.  The Borrower shall not make any change in its
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

Section 9.21Prepayment of Permitted Unsecured Notes; Payment on Subordinated
Note; Amendments to Debt Documents.  The Borrower will not, and will not permit
any Subsidiary to:

 

(a)call, make or offer to make any optional or voluntary Redemption of, or
otherwise optionally or voluntarily Redeem, any of the Unsecured Notes (or any
Permitted Refinancing Debt) in respect thereof; provided, however, that (i) the
Borrower may prepay the Unsecured Notes (or any Permitted Refinancing Debt) with
the proceeds of (A) any Permitted Refinancing Debt or any additional Unsecured
Notes issued pursuant to Section 9.02(f), (B) the net cash proceeds of a sale of
Equity Interests (other than Disqualified Stock) of the Borrower that is
contemporaneous with such optional or voluntary Redemption or (C) a combination
of any Permitted Refinancing Debt and the net cash proceeds of a sale of Equity
Interests (other than Disqualified Stock) of the Borrower that is
contemporaneous with such optional or voluntary Redemption; and (ii) so long as
no Borrowing Base Deficiency then exists, no Event of Default or Default has
occurred and is continuing or would result therefrom, and the Borrower would
have at least 10% of unused borrowing capacity that can be accessed under this
Agreementthe RBL Component, the Borrower may optionally or voluntarily Redeem
any Unsecured Notes (or any Permitted Refinancing Debt) in an amount equal to
Available Cash; further provided, however, that (for the avoidance of doubt)
nothing in this Section 9.21(a) shall limit the Borrower’s ability to make any
scheduled payments or mandatory prepayments with respect to any Unsecured Notes;

 

(b)make any (i) repayment or prepayment in respect of the principal amount of
Debt outstanding under the Subordinated Note or (ii) payment in cash, Cash
Equivalent or other Property (other than Subordinated Notes) in respect of
accrued interest on the principal amount of Debt outstanding thereunder unless
otherwise approved in advance in writing by the Required Lenders; provided,
however, that the Borrower shall be permitted to Redeem Subordinated Notes with
up to fifty percent (50%) of the proceeds of (x) any issuance of Equity
Interests by the Borrower or (y) any asset sales and Casualty Events, in each
case, so long as no Default, Event of Default or Borrowing Base Deficiency
exists at the time of such repayment or results therefrom (after giving effect
to such payment) and the Borrower would have at least 10% of unused borrowing
capacity that can be accessed under this Agreement after giving effect to such
payment

Third Amended and Restated Credit Agreement – Page 99

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

and any related transactions; and further provided, however, that (for the
avoidance of doubt), the Borrower shall be permitted to make payments of
interest in-kind (by capitalizing the accrued but unpaid interest under the
Subordinated Notes or by issuing additional Subordinated Notes);
and[Intentionally Omitted]; and

 

(c)amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, (i) any of the terms of any Unsecured
Notes Documents or any Permitted Refinancing Debt if the effect thereof would be
to shorten its maturity or average life or increase the amount of any payment of
principal thereof or increase the rate or shorten any period for payment of
interest thereon, provided that the foregoing shall not prohibit the execution
of (A) supplemental indentures associated with the incurrence of additional
Unsecured Notes to the extent permitted by Section 9.02(f), (B) other indentures
or agreements in connection with the issuance of Permitted Refinancing Debt, or
(C) supplemental indentures to add guarantors if required by the terms of any
Unsecured Notes Indenture provided such Person complies with Section 8.13(b);
and (ii) any Subordinated Note if such amendment, modification or waiver could
reasonably be expected to be adverse to the Administrative Agent, the Collateral
Agent, the Issuer and the Lenders in any material respect, without the prior
written consent of the Administrative Agent, the Issuer and the Required
Lenders.

 

Section 9.22Marketing Activities.  TheExcept as may be related to the Midstream
Properties, the Borrower will not, and will not permit any of its Subsidiaries
to, engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (a) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their Oil and Gas
Properties during the period of such contract, (b) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Subsidiaries that the
Borrower or one of its Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (c) other contracts for the
purchase and/or sale of Hydrocarbons of third parties (i) which have generally
offsetting provisions (i.e. corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (ii) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

 

ARTICLE X.
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

 

(a)the Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation in respect of any Letter of Credit Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan

Third Amended and Restated Credit Agreement – Page 100

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

 

(d)the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.018.02(na), Section
8.02, Section 8.03 (with respect to the Borrower’s existence) or in ARTICLE IX;

 

(e)the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a),  Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the General Partner or any of the Borrower’s
Subsidiaries otherwise becoming aware of such default;

 

(f)any event or condition occurs (after giving effect to any notice or cure
period) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any of its Subsidiaries to make an offer in respect
thereof;

 

(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Subsidiaries or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general

Third Amended and Restated Credit Agreement – Page 101

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing; or any member of the Borrower shall make any
request or take any action for the purpose of calling a meeting of the members
of the Borrower to consider a resolution to dissolve and wind-up the Borrower’s
affairs;

 

(i)the Borrower or any of its Subsidiaries shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $2,500,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Borrower, any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

 

(k)the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by them, or cease
to create a valid and perfected Lien of the priority required thereby on any of
the Collateral purported to be covered thereby, except to the extent permitted
by the terms of this Agreement, or the Borrower or any of its Subsidiaries shall
so state in writing;

 

(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $2,500,000 in any year; or

 

(m)a Change in Control shall occur.

 

Section 10.02Remedies.  

 

(a)In the case of an Event of Default other than one described in Section
10.01(g),  Section 10.01(h) or Section 10.01(i), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent, at the
request of the Required Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Loan Commitments, and thereupon the Loan Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the
Letter of Credit Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment,

Third Amended and Restated Credit Agreement – Page 102

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(g),
 Section 10.01(h) or Section 10.01(i), the Loan Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the Letter of Credit Exposure as provided in Section
2.08(j)), shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and each Guarantor.

 

(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

(c)All proceeds realized from the liquidation or other disposition of Collateral
or otherwise received after maturity of the Notes, whether by acceleration or
otherwise, shall be applied, respectively as follows:

 

First, to the Agents and the other Secured Parties, ratably, in an amount equal
to the reimbursement of expenses and indemnities provided for under this
Agreement and the Security Instruments;

 

Second, to the Secured Parties, ratably, in payment of that portion of the
Obligations constituting interest due, in each case, under their respective Loan
Documents or Swap Agreement;

 

Third, to the Secured Parties, ratably, in payment of that portion of the
Obligations constituting fees due under their respective Loan Documents or Swap
Agreement;

 

Fourth, ratably to the Secured Parties (and ratably among them) in payment of
all of the remaining Obligations owing to the Lenders or an Affiliate of the
Lenders under their respective Loan Documents or Swap Agreement;

 

Fifth, to serve as cash collateral to be held by the Administrative Agent to
secure the Letter of Credit Exposure under this Agreement; and

 

Sixth, to the Borrower or to whomever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct, any surplus then
remaining from such proceeds.

 

Section 10.03Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent (with respect to the Pledge and Security Agreement) and the
Administrative Agent for the benefit of the Administrative Agent, the Issuer,
the Lenders and any Swap Counterparty of all of the Borrower’s or each
Guarantor’s interest in and to production and all proceeds attributable thereto
that may be produced from or allocated to the Mortgaged Property.  The Security
Instruments further provide in general for the application of such proceeds to
the satisfaction of the Obligations and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in

Third Amended and Restated Credit Agreement – Page 103

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

such Security Instruments, except after the occurrence and during the
continuance of an Event of Default, (a) the Collateral Agent, the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Collateral Agent, the Administrative Agent or the Lenders,
but the Lenders will instead permit such proceeds to be paid to the Borrower and
its Subsidiaries and (b) the Lenders hereby authorize the Collateral Agent and
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or its Subsidiaries.

 

ARTICLE XI.
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

Section 11.01Appointment; Powers.  Each of the Lenders and each Issuer hereby
irrevocably appoints the Administrative Agent and the Collateral Agent as its
agent and authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent by the terms hereof and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02Duties and Obligations of Administrative Agent and Collateral
Agent.  The Administrative Agent and the Collateral Agent shall have no duties
or obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent and
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (the use of the
term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Governmental Requirements; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b)
neither the Administrative Agent nor the Collateral Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent and the Collateral Agent shall have no duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or the Collateral Agent or any of their
Affiliates in any capacity.  Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent or the Collateral Agent by
the Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the

Third Amended and Restated Credit Agreement – Page 104

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.

 

Section 11.03Action by Agent.  Neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02) and in all cases the Administrative Agent and the Collateral Agent shall
be fully justified in failing or refusing to act hereunder or under any other
Loan Documents unless it shall (a) receive written instructions from the
Required Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action.  The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent or the Collateral Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent or the Collateral Agent, as
applicable, shall take such action with respect to such Default as shall be
directed by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent or the Collateral Agent shall have received such
directions, the Administrative Agent or the Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders.  In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action which exposes the Administrative Agent or
the Collateral Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or Governmental Requirements.  If a Default has
occurred and is continuing, neither the no Co-Syndication AgentAgents nor any
Co-Documentation Agent shall have any obligation to perform any act in respect
thereof.  No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders or the Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct.

 

Section 11.04Reliance by Agent.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the

Third Amended and Restated Credit Agreement – Page 105

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

proper Person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon and each of the Borrower, the Lenders
and each Issuer hereby waives the right to dispute such Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by such
Agent.  Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Agents may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

 

Section 11.05Subagents.  The Administrative Agent and the Collateral Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, respectively.  The Administrative Agent and the Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding Sections of this ARTICLE XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Section 11.06Resignation or Removal of Agents.  Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuer and the Borrower, and
any Agent may be removed at any time with or without cause by the Required
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right, subject to the consent of the Borrower, such consent not to be
unreasonably withheld or delayed, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and each Issuer, appoint a successor Agent.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

Section 11.07Agents and Lenders.  Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

 

Section 11.08No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on

Third Amended and Restated Credit Agreement – Page 106

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or Arranger shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Mayer Brown LLP is acting in this
transaction as special counsel to the Administrative Agent with respect to this
Agreement and to the Collateral Agent only.  Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

 

Section 11.09Administrative Agent and Collateral Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent and the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Collateral Agent, and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent, and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Collateral Agent, and the Administrative Agent
under Section 12.03) allowed in such judicial proceeding; and

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and the Collateral Agent and, in the event
that the Administrative Agent and the Collateral Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent and to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent,
the Collateral Agent and their respective agents and counsel, and any other
amounts due the Administrative Agent or the Collateral Agent under Section
12.03.

Third Amended and Restated Credit Agreement – Page 107

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent or the Collateral Agent to vote in respect of the claim of
any Lender in any such proceeding.

 

Section 11.10Authority of Administrative Agent and Collateral Agent to Release
Collateral and Liens.  Each Lender and each Issuer hereby authorizes the
Administrative Agent or the Collateral Agent to release any collateral under any
Security Instrument that is permitted to be sold or released pursuant to the
terms of the Loan Documents or, upon the expiration and termination of the Loan
Commitments and repayment in full of the principal of and interest on each Loan
and all fees payable hereunder and all other amounts payable under the Loan
Documents, and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuer have been made), and the reimbursement of
all Letter of Credit Disbursements.  Each Lender and each Issuer hereby
authorizes the Administrative Agent and the Collateral Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

 

Section 11.11The Arranger, etc..  None of the Arranger, any Person identified as
a “Co-Syndication Agent,” any Person identified as a “Co-Documentation Agent,”
any Person identified as “Lead Arranger” or any Person identified as
“Bookrunner” shall have any duties, responsibilities or liabilities under this
Agreement and the other Loan Documents other than its respective duties,
responsibilities and liabilities in its capacity as a Lender hereunder to the
extent it is a party to this Agreement as a Lender.

 

ARTICLE XII.
MISCELLANEOUS

 

Section 12.01Notices. 

 

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)if to the Borrower, to it at

 

Sanchez Production Partners LP
1000 Main Street, Suite 3000
Houston, Texas 77002
Telephone:  832-742-3818
Fax:  832-308-3720
Attn:  Chief Financial Officer



Third Amended and Restated Credit Agreement – Page 108

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(ii)if to the Administrative Agent, to it at

 

Royal Bank of Canada
Agency Services Group
4th Floor, 20 King Street West
Toronto, Ontario, Canada
M5H 1CA
Attention:  Manager Agency
Facsimile:  (416) 842-4023
Email:   RBCAgentNotices@rbccm.com

 

With a copy to:
Royal Bank of Canada
2800 Post Oak Boulevard
Suite 3900
Houston, Texas  77056
Attention:  Mark Lumpkin
Facsimile:  713-403-5624

 

(iii)for all correspondence related to Letter of Credit requests, to it at

 

Royal Bank of Canada
One Liberty Plaza
3rd Floor
New York, NY  10006-1404
Attention:  Manager Trade Products
Telephone:  212-428-6235
Facsimile:  212-428-6332

 

(iv)if to any other Lender, in its capacity as such, or any other Lender in its
capacity as an Issuer, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

 

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II,  ARTICLE III,  ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

Section 12.02Waivers; Amendments.

Third Amended and Restated Credit Agreement – Page 109

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(a)No failure on the part of the Administrative Agent, any other Agent, the
Issuer or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, any other Agent, each Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuer may have had
notice or knowledge of such Default at the time.

 

(b)Neither this Agreement nor any provision hereof nor any Security Instrument
securing the payment or performance of the Obligations hereunder, nor any
provision thereof, may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the
RequiredMajority Lenders or by the Borrower and the Administrative Agent, or the
Collateral Agent (as applicable), with the consent of the RequiredMajority
Lenders; provided that the consent of the RequiredMajority Lenders, or any other
party other than the Borrower and the Administrative Agent, or the Collateral
Agent (as applicable), shall not be required for amendments to the Security
Instruments solely for the purpose of adding additional collateral to secure the
payment and performance of the Obligations; provided further that no such
agreement shall (i) increase the Maximum CreditCommitment Amount of any Lender
without the written consent of such Lender, (ii) increase the Borrowing BaseRBL
Component (or modify any defined terms or the methodology for calculating the
RBL Component if the effect of such modification is to increase the RBL
Component) without the written consent of each Lender that is not a Defaulting
Lender, decrease or maintain the Borrowing Base without the consent of the
Required Lendersor modify the definition of Midstream Component (or any defined
terms or the methodology for calculating the Midstream Component) if the effect
of such modification is to increase the Midstream Component, or modify in any
manner Section 2.07 without the consent of each Lender (except as permitted
pursuant to Section 2.07(g)), (iii) reduce the principal amount of any Loan or
Letter of Credit Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, or reduce any other Obligations hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan or Letter of Credit Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date or the Maturity Date without the written consent
of each Lender affected thereby, (v) change any Loan Document in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, including without limitation, Section 4.01(b) or
Section 4.01(c), (vi) waive or amend Section 6.01,  Section 8.13 or Section
10.02(c) or change the definition of the terms “Domestic Subsidiary”,

Third Amended and Restated Credit Agreement – Page 110

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

“Foreign Subsidiary”, “Material Domestic Subsidiary” or “Subsidiary”, without
the written consent of each Lender, (vii) release any Guarantor (except as set
forth in the Guarantee Agreement), release all or substantially all of the
collateral (other than as provided in Section 11.10), or reduce the percentage
set forth in Section 8.13(a) to less than 80%, without the written consent of
each Lender, (viii) change any of the provisions of this Section 12.02(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Documents or make any determination or grant
any consent hereunder or any other Loan Documents, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, or the Issuer hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, such other Agent or such
Issuer, as the case may be, (ix) amend or modify the definition of Obligations
to delete or exclude any obligation or liability described therein without the
written consent of each Lender, or (x) permit the Borrower to assign or transfer
any of its rights or obligations under this Agreement or other Loan Documents
without the written consent of each Lender.  Notwithstanding the foregoing, any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such, and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders.

 

Section 12.03Expenses; Indemnity; Damage Waiver. 

 

(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, Collateral Agent, the Issuer and the Arranger
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
Collateral Agent, the Issuer and the Arranger, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses and, in connection with
the syndication of the credit facilities provided for herein, including expenses
in connection with Intralinks, the preparation, negotiation, execution, delivery
and administration (both before and after the execution hereof and including
advice of counsel to the Administrative Agent, the Collateral Agent, the Issuer
and the Arranger as to the rights and duties of the Administrative Agent, the
Collateral Agent, the Issuer, the Arranger, and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket costs, expenses, Taxes,
assessments and other charges incurred by any Agent, or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by
each Issuer in connection with the amendment of any Letter of Credit issued by
such Issuer or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by any Agent, Arranger, the Issuer or any
Lender, including the fees, charges and disbursements of one primary counsel,
any local counsel or special counsel for the Administrative Agent, the
Collateral Agent, the Arranger, the Issuer and the Lenders, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such reasonable out-

Third Amended and Restated Credit Agreement – Page 111

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

of-pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, EACH ISSUER AND EACH
LENDER, AND THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED
HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY REFUSAL BY THE
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH
ISSUER IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, (v) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS
SUBSIDIARIES, (vi) ANY ASSERTION BY A THIRD PARTY THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(vii) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (viii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN VIOLATION OF ENVIRONMENTAL LAWS OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN VIOLATION OF
ENVIRONMENTAL LAWS, (ix) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (x) ANY OTHER VIOLATION OF ENVIRONMENTAL
LAWS OR LAWS RELATING TO ANY HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE
LOAN DOCUMENTS, OR (xi) ANY ACTUAL OR PROSPECTIVE CLAIM,

Third Amended and Restated Credit Agreement – Page 112

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE (A) DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (B) IN RESPECT OF ANY
PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER DURING THE PERIOD AFTER WHICH SUCH PERSON,
ITS SUCCESSORS OR ASSIGNS HAVE OBTAINED TITLE AND POSSESSION OF SUCH PROPERTY BY
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE).

 

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to such Agent or the Issuer under Section 12.03(a) or (b), each Lender
severally agrees to pay to such Agent or such Issuer, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent or such Issuer in its capacity as such.

 

(d)To the extent permitted by Governmental Requirements, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)All amounts due under this Section 12.03 shall be payable within ten (10)
Business Days of written demand therefor.

 

Section 12.04Successors and Assigns. 

 

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuer that issues any Letter
of Credit), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or

Third Amended and Restated Credit Agreement – Page 113

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

obligations hereunder except in accordance with this Section 12.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuer that issues any Letter
of Credit), Participants (to the extent provided in Section 12.04(c)) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)(i)  Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement to an Eligible Assignee (including all or a
portion of its Loan Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(1)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, to any other Eligible Assignee; and

 

(2)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or any
Affiliate of a Lender, immediately prior to giving effect to such assignment.

 

(ii)Assignments shall be subject to the following additional conditions:

 

(1)except in the case of an assignment to an assignee that is a  Lender
immediately prior to giving effect to such assignment or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Loan Commitment, the amount of the Loan Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(2)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(3)except in the case of an assignment to an Affiliate of a Lender, the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

 

(4)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Third Amended and Restated Credit Agreement – Page 114

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording of an
Assignment and Assumption, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
5.01,  Section 5.02,  Section 5.03 and Section 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

 

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum CreditCommitment Amount of, and
principal amount of the Loans and Letter of Credit Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuer and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, each Issuer and each
Lender.

 

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

 

(c)(i)Any Lender may, without the consent of the Borrower the Administrative
Agent or the Issuer, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Loan Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations

Third Amended and Restated Credit Agreement – Page 115

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

under this Agreement.  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to Section 12.02 that affects such Participant.  In addition such
agreement must provide that the Participant be bound by the provisions of
Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01,  Section 5.02 and
Section 5.03 (in each case, without duplication of any benefits afforded the
Lender granting the participation) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 12.04(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 4.01(c) as though it were a Lender.

 

(ii)A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.03(f) and (g) as though it were a Lender.

 

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Third Amended and Restated Credit Agreement – Page 116

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

Section 12.05Survival; Revival; Reinstatement. 

 

(a)All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuer or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Loan Commitments have
not expired or terminated.  The provisions of Section 5.01,  Section 5.02,
 Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Loan Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

 

(b)To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated, and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

Section 12.06Counterparts; Integration; Effectiveness.  

 

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Third Amended and Restated Credit Agreement – Page 117

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
in portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 12.07Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
of its Subsidiaries against any of and all the obligations of the Borrower or
any of its Subsidiaries owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT UNITED STATES
FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE
INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED. 

 

(a)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT

Third Amended and Restated Credit Agreement – Page 118

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

(b)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(c)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09. 

 

Section 12.10Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11Confidentiality.  Each of the Agents, each Issuer and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority or body, (c) to the extent
required by Governmental Requirements or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under

Third Amended and Restated Credit Agreement – Page 119

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and their
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuer or any Lender on a nonconfidential basis from a source other than the
Borrower or (i) to any credit insurance provider relating to the Borrower and
its Obligations so long as any such credit insurance provider is party to a
written agreement by which it is subject to the confidentiality provisions of
this Section 12.11.  For the purposes of this Section 12.11, “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries and their businesses, other than any
such information that is available to the Administrative Agent, the Issuer or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower, or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.12Maximum Interest.  It is the intention of the parties hereto to
conform strictly to applicable usury laws, and, anything herein to the contrary
notwithstanding, the Obligations of the Borrower to each Lender under this
Agreement shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt thereof would be contrary to provisions
of law applicable to such Lender limiting rates of interest that may be charged
or collected by such Lender.  Accordingly, if the transactions contemplated
hereby would be usurious under Governmental Requirements (including the Federal
and state laws of the United States of America, or of any other jurisdiction
whose laws may be mandatorily applicable) with respect to a Lender, then, in
that event, notwithstanding anything to the contrary in this Agreement, it is
agreed as follows: (a) the provisions of this Section 12.12 shall govern and
control; (b) the aggregate of all consideration that constitutes interest under
Governmental Requirements that is contracted for, charged or received under this
Agreement, or under any other Loan Document or otherwise in connection with this
Agreement by such Lender shall under no circumstances exceed the Highest Lawful
Rate, and any excess shall be credited to the Borrower by such Lender (or, if
such consideration shall have been paid in full, such excess promptly refunded
to the Borrower); (c) all sums paid, or agreed to be paid, to such Lender for
the use, forbearance and detention of the indebtedness of the Borrower to such
Lender hereunder shall, to the extent permitted by Governmental Requirements, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest is
uniform throughout the full term thereof; and (d) if at any time the interest
provided pursuant to Section 3.02, together with any other fees and expenses
payable pursuant to this Agreement and the other Loan Documents and deemed
interest under Governmental Requirements, exceeds that amount that would have
accrued at the Highest Lawful Rate, then the amount of interest and any such
fees to accrue to such Lender pursuant to this Agreement shall be limited,
notwithstanding anything to

Third Amended and Restated Credit Agreement – Page 120

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

the contrary in this Agreement, to that amount that would have accrued at the
Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender pursuant to this Agreement below
the Highest Lawful Rate until the total amount of interest accrued pursuant to
this Agreement and such fees deemed to be interest equals the amount of interest
that would have accrued to such Lender if a varying rate per annum equal to the
interest provided pursuant to Section 3.02 had at all times been in effect, plus
the amount of fees that would have been received but for the effect of this
Section 12.12.

 

Section 12.13EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14Collateral Matters; Swap Agreements.  The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to Swap
Counterparties to any Swap Agreement with the Borrower or any of its
Subsidiaries on a pro rata basis in respect of any obligations of the Borrower
or any of its Subsidiaries that arise under any such Swap Agreements; provided
that, with respect to any Swap Transaction that remains secured after the Swap
Counterparty thereto is no longer a Lender or an Affiliate of a Lender or the
outstanding Obligations have been repaid in full and the Commitments have
terminated, the provisions of Article XI shall also continue to apply to such
counterparty in consideration of its benefits hereunder and each such
counterparty shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Article XI.  No Swap Counterparty
shall have any voting rights or consent under any Loan Document as a result of
the existence of obligations owed to it under any such Swap Agreements.

 

Section 12.15No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuer to
issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person

Third Amended and Restated Credit Agreement – Page 121

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, the Issuer or any Lender for
any reason whatsoever.  There are no third party beneficiaries.

 

Section 12.16USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
Obligor, which information includes the name and address of the Borrower and
each Obligor and other information that will allow such Lender to identify the
Borrower and each Obligor in accordance with the Act.

 

Section 12.17Amendment and Restatement.  The parties hereto agree that on the
Closing Date, the following transactions shall be deemed to occur automatically,
without further action by any party hereto:

 

(a)the Existing Credit Agreement shall be deemed to be amended and restated in
its entirety in the form of this Agreement;

 

(b)the Loans shall serve to extend, renew and continue, but not to extinguish or
novate, the Existing Loans and the corresponding promissory notes and to amend,
restate and supersede, but not to extinguish or cause to be novated the Existing
Obligations under, the Existing Credit Agreement;

 

(c)the Borrower hereby agrees that, upon the effectiveness of this Agreement,
the Existing Loans outstanding under the Existing Credit Agreement and all
accrued and unpaid interest thereon shall be deemed to be outstanding under and
payable by this Agreement;

 

(d)all Existing Obligations (including any Existing Obligations that have
accrued, but are not payable, as of the Closing Date) shall, to the extent not
paid on the Closing Date, be deemed to be Obligations outstanding (and in the
case of any accrued Existing Obligations that have accrued, but are not payable,
as of the Closing Date, such accrued Existing Obligations shall be paid on the
date or dates that such Existing Obligations were due under the Existing
Agreement);

 

(e)the Liens in favor of Administrative Agent securing payment of the Existing
Obligations shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed in accordance with the Security Documents;
and

 

(f)the parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations are in all
respects continued and outstanding as Obligations under this Agreement with only
the terms being modified from and after the effective date of this Agreement as
provided in this Agreement and the other Loan Documents.

 

Section 12.18No General Partner’s Liability for Revolving Facility.  It is
hereby understood and agreed that the General Partner shall have no personal
liability, as general partner or otherwise, for the payment of any amount owing
or to be owing hereunder or under any other Loan Document with respect to the
Loan Commitments, Loans or Letters of Credit.  In furtherance

Third Amended and Restated Credit Agreement – Page 122

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

of the foregoing, the Administrative Agent, the Collateral Agent and the Lenders
agree for themselves and their respective successors and assigns that no claim
arising against the Borrower or any of its Subsidiaries under any Loan Document
with respect to the Loan Commitments, Loans or Letters of Credit shall be
asserted against the General Partner (in its individual capacity), any claim
arising against the Borrower or any of its Subsidiaries under any Loan Document
with respect to the Loan Commitments, Loans or Letters of Credit shall be made
only against and shall be limited to the assets of the Borrower and its
Subsidiaries, and no judgment, order or execution entered in any suit, action or
proceeding, whether legal or equitable, on this Agreement or any of the other
Loan Documents with respect to the Loan Commitments, Loans or Letters of Credit
shall be obtained or enforced against the General Partner (in its individual
capacity) or its assets for the purpose of obtaining satisfaction and payment of
the Obligations with respect to the Loan Commitments, Loans or Letters of Credit
or any claims arising under this Agreement or any other Loan Document with
respect to the Loan Commitments, Loans or Letters of Credit, any right to
proceed against the General Partner individually or its respective assets being
hereby expressly waived by the Administrative Agent, the Collateral Agent and
Lenders for themselves and their respective successors and assigns.  Nothing in
this Section 12.18, however, shall be construed so as to prevent the
Administrative Agent, the Collateral Agent or any Lender from commencing any
action, suit or proceeding with respect to, or causing legal papers to be served
upon, the General Partner for the purpose of (a) obtaining jurisdiction over the
Borrower or its Subsidiaries, (b) obtaining judgment, order or execution against
the General Partner arising out of any fraud or intentional misrepresentation by
the General Partner in connection with the Loan Documents or (c) the recovery of
moneys received by the General Partner in violation of this Agreement or any
other Loan Document.

 

 

 

 



Third Amended and Restated Credit Agreement – Page 123

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

 

 

 

BORROWER:

 

 

 

SANCHEZ PRODUCTION PARTNERS LP, a

 

Delaware limited partnership

 

 

 

 

By:

Sanchez Production Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name: Charles C. Ward

 

 

Title:   Chief Financial Officer

 

 

 

 



 

 

 

 

S - 1

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

Name:  Yvonne Brazier

 

Title:    Manager, Agency Services

 

 

 

 

 

ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA,
as Issuer and a Lender

 

 

 

 

 

By:

 

 

Name:  Evans Swann, Jr.

 

Title:    Authorized Signatory

 

 

 





 

 

 

 

S - 2

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALECIT BANK, N.A. (f/k/a OneWest Bank, N.A.), as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 

 

 

 





 

 

 

 

S - 3

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 

 





 

 

 

 

S - 4

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 

 

 





 

 

 

 

S - 5

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ONEWEST BANKCAPITAL ONE, N.A.,
as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 





 

 

 

 

S - 6

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CITIBANK, N.A.,
as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 

 





 

 

 

 

S - 7

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

COMERICA BANK,
as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 

 





 

 

 

 

S - 8

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CREDIT SUISSE AG,
as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 





 

 

 

 

S - 9

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ING CAPITAL LLC,
as a Lender

 

 

 

 

 

By:

 

 

Name: 

 

Title:   

 

 

 

 

 



 

 

 

 

S - 10

Third Amended and Restated Credit Agreement

715347206 14464587

716874472 14464587

--------------------------------------------------------------------------------

 

 

 

ANNEX I

LIST OF MAXIMUM CREDITELECTED COMMITMENT AMOUNT; COMMITMENT AMOUNTS

AGGREGATE MAXIMUM CREDIT AMOUNT

 

 

 

NAME OF LENDER

APPLICABLE
PERCENTAGE

MAXIMUM CREDIT
COMMITMENT

AMOUNT

 

 

 

Royal Bank of Canada

25.0000000014.00000000%

$125,000,000.0028,000,000.00

Société Générale

25.00000000%

$125,000,000.00

Compass Bank

18.1818181812.50000000%

$90,909,090.9125,000,000.00

SunTrust Bank

18.1818181812.50000000%

$90,909,090.9125,000,000.00

OneWest BankCapital One, N.A.

13.6363636412.50000000%

$68,181,818.1825,000,000.00

Comerica Bank

12.50000000%

$25,000,000.00

Citibank, N.A.

9.00000000%

$18,000,000.00

Credit Suisse AG

9.00000000%

$18,000,000.00

ING Capital LLC

9.00000000%

$18,000,000.00

CIT Bank, N.A.

9.00000000%

$18,000,000.00

TOTAL

100.00000000%

$500,000,000.00200,000,000.00

 

 

--------------------------------------------------------------------------------